Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 1 of 167 Page ID
                                  #:3748




                               Exhibit 1
Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 2 of 167 Page ID
                                  #:3749




  2020 Real
  Rate Report®
  Mid-Year Update

               The Industry’s
               Leading Analysis
               of Law Firm Rates,
               Trends, and Practices




                                                      When you have to be right
     Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 3 of 167 Page ID
                                       #:3750




Report Editor                                                        Contributing Analysts and Authors
Jeffrey Solomon                                                      Joel Surdykowski
Senior Director, Product Management Legal                            LegalVIEW Product Manager
Analytics, Wolters Kluwer’s ELM Solutions                            Wolters Kluwer’s ELM Solutions
                                                                     Deniece Bushell
Lead Data Analysts
                                                                     Senior Product Marketing Manager
Gary Clark                                                           Wolters Kluwer’s ELM Solutions
Data Engineer
Wolters Kluwer’s ELM Solutions                                       Executive Sponsor
Pankaj Saha                                                          Jonah Paransky
Data Engineer                                                        Executive Vice President and
Wolters Kluwer’s ELM Solutions                                       General Manager
                                                                     Wolters Kluwer’s ELM Solutions
ELM Solutions Creative
David Andrews
Senior Graphic Designer
Wolters Kluwer’s ELM Solutions




© 2004 - 2020 Wolters Kluwer’s ELM Solutions. All rights reserved. This material may not be reproduced, displayed,
modified, or distributed in any form without the express prior written permission of the copyright holders. To request
permission, please contact:
                 ELM Solutions, a Wolters Kluwer business
                 20 Church Street
                 Hartford, CT 06103 United States
                 ATTN: Marketing
                 +1-860-549-8795

LEGAL CAVEAT
Wolters Kluwer’s ELM Solutions has worked to ensure the accuracy of the information in this report; however, Wolters
Kluwer’s ELM Solutions cannot guarantee the accuracy of the information or analyses in all cases. Wolters Kluwer’s
ELM Solutions is not engaged in rendering legal, accounting, or other professional services. This report should not be
construed as professional advice on any particular set of facts or circumstances. Wolters Kluwer’s ELM Solutions is not
responsible for any claims or losses that may arise from any errors or omissions in this report or from reliance upon any
recommendation made in this report.



2    Mid-Year Real Rate Report | 2020                                                              wkelmsolutions.com
     Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 4 of 167 Page ID
                                       #:3751

Table of Contents - 2020 Real Rate Report


A Letter to Our Readers • 4                      Section III: Practice Area Analysis • 56

Report Use Considerations • 5                    •   Bankruptcy and Collections
                                                 •   Commercial
Section I: High-Level Data Cuts • 9              •   Corporate: Mergers, Acquisitions, and
•   Partners, Associates, and Paralegals             Divestitures
•   Partners, Associates, and Paralegals by      •   Corporate: Regulatory and Compliance
    Practice Area and Matter Type                •   Corporate: Other
•   Partners and Associates by City              •   Employment and Labor
•   Partners and Associates by City and          •   Environmental
    Matter Type                                  •   Finance and Securities
•   Partners by City and Years of Experience     •   General Liability (Litigation Only)
•   Associates by City and Years of Experience   •   Insurance Defense (Litigation Only)
•   Partners and Associates by Firm Size and     •   Intellectual Property: Patents
    Matter Type                                  •   Intellectual Property: Trademarks
                                                 •   Intellectual Property: Other
                                                 •   Real Estate
Section II: Industry Analysis • 41
•   Partners, Associates, and Paralegals by      Section IV: In-Depth Analysis for Select
    Industry Group                               US Cities • 107
•   Partners and Associates by Industry Group
    and Matter Type                              •   Boston, MA
•   Basic Materials and Utilities                •   Chicago, IL
•   Consumer Goods                               •   Los Angeles, CA
•   Consumer Services                            •   New York, NY
•   Financials (Excluding Insurance)             •   Philadelphia, PA
•   Health Care                                  •   San Francisco, CA
•   Industrials                                  •   Washington, DC
•   Technology and Telecommunications
                                                 Section V: International Analysis • 125


                                                 Section VI: Matter Staffing Analysis • 152


                                                 Appendix: Data Methodology • 157




3   Mid-Year Real Rate Report | 2020                                             wkelmsolutions.com
               Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 5 of 167 Page ID
                                                 #:3752

         A Letter to Our Readers


                Welcome to the Wolters Kluwer’s ELM Solutions Real Rate Report®, the industry’s
                leading data-driven benchmark report for lawyer rates.

                Welcome to the Wolters Kluwer’s ELM Solutions 2020 Mid-Year Real Rate Report®, the
                industry’s leading data-driven benchmark report for lawyer rates. Our Real Rate Report
o Our Readers   has been a useful data analytics resource to the legal industry since its inception in 2010
                and continues to evolve even in the current environment.

                The Snapshot
7 Real Rate Report® Real Rateedition,
                              Reportthe
                                      is powered
                                         industry’sby Wolters
                                                    leading   Kluwer’s ELM
                                                            data-driven     Solutions LegalVIEW® data
                                                                        benchmark
                warehouse, the world’s largest source of legal performance benchmark data, which has
tes and matter costs.
                grown to include over $140 billion in anonymized legal data.
nd ELM Solutions once again analyzed more than $9 billion in legal spending data
yers and sellersAsofwith
                      legalpast
                            services with Reports,
                                Real Rate the transparency
                                                   all of theto   make
                                                               data     more informed
                                                                      analyzed are from corporations’ and law
 and staffing decisions. As  with past Real Rate Reports,  all of the data
                firms’ e-billing and time management solutions. We have    analyzed  are lawyer and paralegal
                                                                                included
and law firms’ e-billing and time management solutions.
                rate data filtered by specific practice and sub-practice areas, metropolitan areas, and
                types
 eve that the depth   ofgranularity
                    and  matters toofgive
                                       thelegal departments
                                           rate and           and law
                                                    matter staffing   firms
                                                                    data     greater
                                                                         in the Real ability to pinpoint areas
ely enables you of
                 toopportunity.
                    better benchmark, predict, and manage matter costs. As the
comes the norm and companies expect better information to fuel decision making,
                So far,
ndustry relies more  on2020  has analytics
                        internal been an unprecedented
                                           and the use of year
                                                           data with the global
                                                                resources,  suchpandemic
                                                                                  as     causing disruption
                to health, economies,  and  society. Many industry  sectors  have
 M Solutions LegalVIEW® data warehouse, to support legal management strategies.   been impacted by
                COVID-19, and the legal industry is no exception. Our business intelligence experts have
s, we have included   lawyerdownward
                 observed    and paralegal
                                       but rate datatrends
                                           uneven     filtered
                                                             inbylawspecific practice
                                                                      firm billing     and and intend to continue
                                                                                   activity
metropolitan areas,   and types of matters  to give Legal   departments     and  law firms
                 to track the legal industry response. We strive to make the Real Rate Report a valuable
npoint areas of opportunity. Our hope remains that the information and analysis
                 and actionable reference tool for legal departments and law firms.
ort will not only inform Legal departments about hourly rates and total costs, but
 to make betterIn and
                    ourmore  confident
                        current        decisions
                                environment,   thethat create
                                                    need   for asubstantial  cost
                                                                  reliable and     savings
                                                                                 comparative data source for rates
tion with the law  firms they use.
                 has never been more important. As always, we welcome your comments and suggestions
                 on whateditions
the Real Rate Report      information   would
                                  valuable  andmake   this publication
                                                 actionable  reference more
                                                                        tools valuable
                                                                              for Legal to you. We thank you for
                 making
w firms. As always,      Wolters
                    we welcome     Kluwer’s
                                your        ELM and
                                      comments    Solutions your trusted
                                                      suggestions  on whatpartner  for legal industry domain
                                                                           information
                 expertise,
blication more valuable   to data, andthank
                             you. We    analytics  and look
                                             you and   look forward
                                                            forward to
                                                                     to continuing
                                                                         continuing the
                                                                                     to provide market-leading,
                 expertand
w Legal departments     solutions
                           law firmsthat
                                      candeliver the best
                                          collaborate  withbusiness  outcomes
                                                            better clarity      for collaboration among legal
                                                                           and trust.
                departments and law firms.


                Sincerely,




anian           Jonah
                Jonah Paransky
                      Paransky
                Executive Vice President
                EVP and General  Managerand General Manager
                Wolters Kluwer’sELM
                Wolters Kluwer’s ELMSolutions
                                     Solutions




         4    Mid-Year Real Rate Report | 2020                                                       wkelmsolutions.com
    Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 6 of 167 Page ID
                                      #:3753

Report Use Considerations


      2020 Mid-Year Real Rate Report
      •   Examines law firm rates over time
      •   Itemizes rates by location, experience, firm size, areas of expertise, industry, and
          timekeeper role (i.e., partner, associate, and paralegal)
      •   Identifies variables that drive rates up or down
      All the analyses included in the report derive from the actual rates charged by law firm
      professionals as recorded on invoices submitted and approved for payment.
      Examining real, approved rate information, along with the ranges of those rates and their
      changes over time, highlights the role these variables play in driving aggregate legal cost
      and income. The analyses can energize questions for both corporate clients and law firm
      principals.
      Clients might ask whether they are paying the right amount for different types of legal
      services, while law firm principals might ask whether they are charging the right amount for
      legal services and whether to modify their pricing approach.

      Some key factors¹ that drive rates²:
      •   Geographic location - Lawyers in urban and major metropolitan areas tend to charge
          more when compared with lawyers in rural areas or small towns.
      •   Degree of difficulty - The cost of representation will be higher if the case is particularly
          complex or time-consuming; for example, if there are a large number of documents to
          review, many witnesses to depose, and numerous procedural steps, the case is likely to
          cost more (regardless of other factors like the lawyer’s level of experience).
      •   Experience and reputation - A more experienced, higher-profile lawyer is often going to
          charge more, but absorbing this higher cost at the outset may make more sense than
          hiring a less expensive lawyer who will likely take time and billable hours to come up to
          speed on unfamiliar legal and procedural issues.
      •   Overhead - The costs associated with the firm’s support network (paralegals, clerks, and
          assistants), document preparation, consultants, research, and other expenses.

      Additional analysis was performed to examine the impact of rates on law firm invoices
      relative to an e-billing providers’ business model. It should be noted that there are several
      industry-standard business models that e-billing providers use to charge law firms and other
      legal service providers to submit invoices and perform other transactions through their
      systems. The three main model types are:
      •   Client pay, where the corporate client pays a subscription for the matter and spend solution.
      •   Law firm pay, where the law firm pays a subscription or usage fee based on the invoices
          submitted.
      •   Hybrid, which is a combination of a client pay and law firm pay.


      1 Source: 2018 RRR. Factor order validated in multiple analyses since 2010
      2 David Goguen, J.D., University of San Francisco School of Law (2017) Guide to Legal Services Billing Retrieved from https://
        www.lawyers.com/legal-info/research/guide-to-legal-services-billing-rates.html


5   Mid-Year Real Rate Report | 2020                                                                              wkelmsolutions.com
    Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 7 of 167 Page ID
                                      #:3754

Report Use Considerations


      The data shows that the law firm pay model has become normative in the industry –
      85%+ of Wolters Kluwer’s ELM Solutions clients’ law firms participate in a law firm pay or
      hybrid model. In addition, 99% of the Am Law 200 law firms participate in at least one
      law firm pay model paying 1% or more on the invoices submitted, and 97% of the Am
      Law 200 pay 2%.
      The analysis performed then examined law firm rates from firms who participated in
      one of those law firm pay/hybrid models versus those who are in a client pay model.
      The analysis showed no statistical difference in rates, suggesting that the business
      model that the firm participates in does not impact the rates the firm charges to their
      corporate client.

      Effects of COVID-19
      Additional analyses were performed to assess any trends and potential effects of
      COVID-19 on rates and other measures. Across all industries, we see a decline of 7%
      in the number of new matters being opened. Legal spend is down 5%. Activity varies
      by industry with spend decreasing only 1% in the technology sector but up to 30% for
      consumer services.
      In some instances, we see more than expected increases in attorney rates. Among the
      possible reasons for this are:
      •   Potential opportunistic billing created by the pandemic. Dislocations in the supply
          chain in some segments of the market which allow firms to charge more for services.
      •   Law firms may have reduced staff to cut expenses. The data in the mid-year report
          shows a slight increase in the number of billing partners and a decrease in billing
          paralegals. Be on guard for opportunistic pricing and weigh your outside counsel
          relationships accordingly.
      Overall, the data in the 2020 Mid-Year Real Rate Report provides corporate counsel with
      an understanding of the rates they can expect to pay for a given matter type, division,
      industry, or practice area and offers in-depth analyses on key drivers of rates to help
      make informed selection decisions. For law firms, it provides a relative benchmark to
      ensure that pricing for legal services remains competitive.
      Wolters Kluwer’s ELM Solutions research shows: you can evaluate these rates with
      confidence they are not affected by e-billing pricing models; you should stay sensitized
      to potential Covid influences on rates and activity in some markets and guard against
      overpaying.




6   Mid-Year Real Rate Report | 2020                                               wkelmsolutions.com
             Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 8 of 167 Page ID
                                               #:3755




    ELM Solutions

    Leverage data
    analytics to boost
    your competitive
    edge




                 High-performance
                 High-performance data and
                                    data   analytics
                                         and         can can
                                             analytics   taketake
                                                              Corporate Legal legal
                                                                  Corporate    and Insurance ClaimsClaims
                                                                                    and insurance
                 professional’s
                 professional’sbusinesses
                                businessesto the nextnext
                                             to the   level. Wolters
                                                          level.     Kluwer’s
                                                                 Wolters      ELM Solutions
                                                                         Kluwer’s           helps you
                                                                                   ELM Solutions      price,
                                                                                                   helps  you
                 price,and
                 plan,  plan, and legal
                           budget  budget  legal as
                                        services services,  as well as
                                                    well as manage     manage
                                                                    panel      panel counsel
                                                                          and outside and outside
                                                                                             spendcounsel
                                                                                                   with
                  spend withand
                 confidence  confidence  and predictability.
                                predictability.                The
                                                The opportunities   opportunities
                                                                  revealed keep ourrevealed   keep
                                                                                    clients far    ourof the
                                                                                                ahead
                  clients far ahead of the rapid changes in today’s legal environment.
                 rapid changes in today’s legal environment.
                  For ideas based on insight, trust LegalVIEW – the world‘s largest source of legal
                  performance
                 For ideas basedbenchmark     data,LegalVIEW
                                 on insight, trust  which has  grown
                                                             – the    tocomprehensive
                                                                   most  include over $140  billionofinlegal and
                                                                                       collection
                  anonymized legal data.
                 spend data in the world.




                  wkelmsolutions.com/products/legalview-analytics-offerings
                     Learn more at wkelmsolutions.com/legalview-analytics
7       Real Rate Report Snapshot | 2017                                                                wkelmsolutions.com

    7
                                                                                                           gartner.com/ceb
            Mid-Year Real Rate Report | 2020
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551
                                                                                                  wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 9 of 167 Page ID
                                         #:3756



                             Mastering spend.
                                 Totally.

                                   Supercharged cost management
                                   Maximize compliance, minimize spend leakage




                                   Better analytics, smarter decisions
                                   Act on insights from advanced analytics




                                   Complete visibility
                                   Visibility and management of all vendor invoices




    Wolters Kluwer’s ELM Solutions redefines spend management and takes it to the next level with Total Spend
    Management. By incorporating our artificial intelligence and advanced analytics solutions into your spend
    management program, you can push the very boundaries of cost savings, billing compliance, engagement
    with outside counsel, and the value of what your legal department delivers to your organization.


    elmsolutionssales@wolterskluwer.com                                           www.wkelmsolutions.com
    1 800 780 3681 (Toll-free)




8     Mid-Year Real Rate Report | 2020                                                    wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 10 of 167 Page ID
                                    #:3757




Section I:
High-Level Data Cuts




2020 Mid-Year Real Rate Report
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 11 of 167 Page ID
     Section I: High-Level Data Cuts      #:3758
20                                                           Page 1

     Partners,       Associates,
     Partners, Associates, and Paralegalsand Paralegals

     By Role
     Q2 2020 -- Real Rates                                                        Trend Analysis (Mean)

                   Role                n        First     Median       Third     Q2 2020   Q2 2019   Q2 2018
                                               Quartile               Quartile

     Partner                         13116      $403       $620        $900       $688       $670     $647

     Associate                       12751      $300       $434        $635       $490       $470     $454

     Paralegal                        5670      $150       $215        $293       $228       $215     $207




     10   Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 12 of 167 Page ID
      Section I: High-Level Data Cuts      #:3759
020                                                                 Page 1

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                             Trend Analysis (Mean)

            Practice Area     MatterType
                              Matter Type       Role     n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                               Quartile               Quartile

      Bankruptcy and         Litigation     Partner     354     $323          $410     $550       $471      $454     $407
      Collections
                                            Associate   278     $250          $301     $400       $364      $351     $304

                                            Paralegal   193     $129          $190     $240       $198      $186     $161

                             Non-Litigation Partner     360     $350          $410     $693       $565      $416     $403

                                            Associate   287     $249          $349     $610       $453      $313     $301

                                            Paralegal   145     $133          $185     $246       $209      $172     $165

      Commercial             Litigation     Partner     1007    $395          $590     $851       $659      $630     $609

                                            Associate   934     $290          $385     $566       $448      $431     $405

                                            Paralegal   495     $175          $239     $311       $249      $232     $205

                             Non-Litigation Partner     815     $502          $680     $950       $767      $691     $685

                                            Associate   671     $366          $473     $664       $547      $491     $483

                                            Paralegal   210     $180          $253     $357       $281      $251     $223

      Corporate: Antitrust   Litigation     Partner     111     $663          $761     $909       $790      $780     $749
      and Competition
                                            Associate   125     $417          $560     $700       $575      $496     $480

                                            Paralegal   58      $238          $280     $306       $273      $264     $249

                             Non-Litigation Partner     102     $831          $995    $1,249     $1,050     $1,005   $910

                                            Associate   165     $514          $655     $835       $650      $591     $545

                                            Paralegal   49      $290          $310     $371       $322      $278     $277

      Corporate: Corporate Non-Litigation Partner       33      $470          $760    $1,025      $778      $949     $715
      Development
      Corporate:             Litigation     Partner     36      $909         $1,020   $1,202     $1,076     $978     $894
      Governance
                             Non-Litigation Partner     141     $830         $1,120   $1,394     $1,069     $1,021   $964

                                            Associate   179     $466          $635     $854       $664      $618     $607

                                            Paralegal   52      $235          $296     $338       $283      $273     $293

      Corporate:             Non-Litigation Partner     26      $534          $649     $839       $707      $731     $676
      Information and
                                            Associate   29      $355          $441     $585       $474      $426     $410
      Technology
      Corporate: Mergers,    Litigation     Partner     51      $515          $646     $943       $720      $563     $620
      Acquisitions and
                                            Associate   58      $313          $415     $585       $463      $401     $393
      Divestitures
                                            Paralegal   17      $215          $265     $295       $261      $203     $221

                             Non-Litigation Partner     561     $651          $900    $1,211      $932      $917     $904

                                            Associate   572     $422          $575     $834       $613      $605     $569

                                            Paralegal   191     $225          $323     $380       $305      $208     $194




      11    Mid-Year Real Rate Report | 2020                                                             wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 13 of 167 Page ID
      Section I: High-Level Data Cuts      #:3760
020                                                                Page 2

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                            Trend Analysis (Mean)

            Practice Area    MatterType
                             Matter Type       Role     n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                              Quartile               Quartile

      Corporate: Other      Litigation     Partner     994     $475          $684     $885       $708      $664     $630

                                           Associate   874     $344          $455     $601       $479      $449     $422

                                           Paralegal   363     $175          $225     $310       $239      $223     $215

                            Non-Litigation Partner     1946    $525          $801    $1,056      $829      $781     $747

                                           Associate   1817    $395          $546     $733       $581      $535     $501

                                           Paralegal   694     $173          $251     $355       $257      $249     $243

      Corporate:            Non-Litigation Partner     78      $903         $1,249   $1,487     $1,187     $1,113   $998
      Partnerships and
                                           Associate   78      $602          $847     $950       $773      $743     $620
      Joint Ventures
                                           Paralegal   38      $306          $383     $428       $344      $277     $262

      Corporate:            Litigation     Partner     407     $603          $790     $984       $810      $804     $771
      Regulatory and
                                           Associate   364     $395          $511     $690       $548      $528     $502
      Compliance
                                           Paralegal   168     $195          $255     $325       $261      $261     $257

                            Non-Litigation Partner     982     $525          $678     $922       $738      $721     $714

                                           Associate   772     $350          $473     $625       $516      $485     $493

                                           Paralegal   237     $180          $230     $288       $243      $230     $233

      Corporate: Tax        Litigation     Partner     30      $396          $475     $655       $557      $564     $479

                                           Associate   12      $236          $295     $386       $377      $485     $358

                            Non-Litigation Partner     311     $619          $871    $1,075      $893      $838     $830

                                           Associate   286     $437          $570     $730       $601      $580     $562

                                           Paralegal   85      $225          $300     $387       $314      $253     $223

      Corporate: Treasury   Non-Litigation Partner     40      $739          $981    $1,195     $1,008     $976     $961

                                           Associate   31      $314          $480     $695       $505      $524     $547

      Corporate: White     Litigation      Associate   14      $228          $424     $728       $461      $506     $511
      Collar/Fraud/Abuse -
      Internal Only




      12    Mid-Year Real Rate Report | 2020                                                            wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 14 of 167 Page ID
      Section I: High-Level Data Cuts      #:3761
020                                                               Page 3

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                           Trend Analysis (Mean)

            Practice Area    MatterType
                             Matter Type       Role    n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                             Quartile               Quartile

      Employment and        Litigation     Partner     22     $367          $485     $560       $475       $447   $408
      Labor: ADA
                                           Associate   31     $300          $353     $392       $343       $311   $282

                                           Paralegal   15     $173          $200     $239       $210       $186   $169

      Employment and        Litigation     Partner     36     $454          $600     $795       $665       $649   $729
      Labor: Agreements
                                           Associate   35     $355          $475     $599       $509       $502   $501

                                           Paralegal   12     $195          $225     $290       $244       $250   $304

                            Non-Litigation Partner     65     $422          $601     $754       $593       $515   $504

                                           Associate   39     $266          $352     $423       $363       $347   $366

                                           Paralegal   16     $160          $187     $223       $186       $177   $167

      Employment and      Litigation       Partner     53     $340          $495     $950       $596       $628   $646
      Labor: Compensation
                                           Associate   33     $285          $300     $415       $391       $351   $474
      and Benefits
                                           Paralegal   15     $123          $140     $238       $168       $208   $190

                            Non-Litigation Partner     210    $512          $650     $798       $679       $687   $674

                                           Associate   99     $324          $436     $541       $448       $407   $408

                                           Paralegal   23     $185          $250     $338       $266       $217   $197

      Employment and        Litigation     Partner     281    $361          $445     $546       $473       $469   $449
      Labor:
                                           Associate   282    $288          $323     $360       $330       $320   $337
      Discrimination,
      Retaliation and                      Paralegal   152    $125          $180     $220       $179       $181   $175

      Harassment / EEO      Non-Litigation Partner     176    $389          $451     $544       $481       $479   $458

                                           Associate   184    $295          $325     $360       $336       $330   $330

                                           Paralegal   92     $150          $195     $242       $205       $187   $189

      Employment and        Litigation     Partner     21     $638          $845     $995       $807       $678   $679
      Labor: Employee
                                           Associate   20     $419          $516     $554       $517       $407   $339
      Dishonesty/Miscond
      uct                                  Paralegal   13     $180          $250     $275       $234       $181   $238

      Employment and        Litigation     Partner     26     $427          $582     $757       $662       $656   $608
      Labor: ERISA
                            Non-Litigation Partner     68     $468          $690     $825       $677       $655   $625

                                           Associate   34     $310          $398     $473       $413       $457   $442

                                           Paralegal   15     $238          $265     $305       $268       $250   $274

      Employment and        Non-Litigation Partner     36     $469          $585     $704       $568       $600   $511
      Labor: Immigration
                                           Associate   21     $296          $330     $469       $381       $405   $385

                                           Paralegal   27     $175          $199     $227       $203       $200   $206




      13    Mid-Year Real Rate Report | 2020                                                           wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 15 of 167 Page ID
      Section I: High-Level Data Cuts      #:3762
020                                                               Page 4

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                           Trend Analysis (Mean)

            Practice Area    MatterType
                             Matter Type       Role    n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                             Quartile               Quartile

      Employment and        Litigation     Partner     451    $442          $577     $743       $614       $633   $637
      Labor: Other
                                           Associate   368    $311          $395     $574       $441       $448   $453

                                           Paralegal   164    $148          $211     $265       $214       $218   $215

                            Non-Litigation Partner     755    $435          $535     $677       $587       $593   $569

                                           Associate   527    $300          $355     $452       $407       $409   $399

                                           Paralegal   158    $164          $205     $285       $237       $214   $219

      Employment and        Litigation     Partner     83     $401          $480     $648       $553       $547   $549
      Labor: Union
                                           Associate   57     $290          $349     $395       $385       $316   $358
      Relations and
      Negotiations / NLRB                  Paralegal   30     $150          $180     $259       $216       $218   $186

                            Non-Litigation Partner     125    $425          $495     $640       $542       $539   $487

                                           Associate   80     $325          $360     $425       $385       $367   $343

                                           Paralegal   23     $165          $222     $310       $236       $214   $189

      Employment and        Litigation     Partner     52     $350          $475     $600       $501       $467   $444
      Labor: Wages, Tips
                                           Associate   36     $288          $304     $384       $329       $356   $362
      and Overtime
                                           Paralegal   19     $125          $150     $183       $163       $194   $168

                            Non-Litigation Partner     15     $449          $580     $655       $558       $516   $516

                                           Associate   13     $300          $390     $400       $359       $384   $362

      Employment and        Litigation     Partner     42     $370          $518     $649       $555       $527   $482
      Labor: Wrongful
                                           Associate   34     $290          $295     $388       $322       $344   $355
      Termination
                                           Paralegal   28     $150          $178     $217       $191       $202   $205

                            Non-Litigation Partner     32     $408          $485     $603       $505       $476   $491

                                           Associate   24     $295          $317     $383       $330       $310   $331

                                           Paralegal   14     $188          $222     $250       $231       $182   $192

      Environmental         Litigation     Partner     101    $395          $515     $623       $522       $463   $421

                                           Associate   46     $314          $363     $424       $372       $308   $272

                                           Paralegal   19     $188          $230     $277       $237       $158   $140

                            Non-Litigation Partner     98     $410          $550     $721       $589       $555   $639

                                           Associate   57     $284          $395     $463       $417       $382   $456

                                           Paralegal   21     $165          $225     $263       $227       $241   $255

      Finance and           Non-Litigation Partner     145    $745          $973    $1,279      $969       $948   $893
      Securities:
                                           Associate   132    $424          $568     $750       $594       $610   $591
      Debt/Equity
      Offerings                            Paralegal   47     $244          $315     $355       $293       $285   $272




      14    Mid-Year Real Rate Report | 2020                                                           wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 16 of 167 Page ID
      Section I: High-Level Data Cuts      #:3763
020                                                                   Page 5

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                               Trend Analysis (Mean)

            Practice Area       MatterType
                                Matter Type       Role     n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                                 Quartile               Quartile

      Finance and              Litigation     Partner     67      $493          $625     $750       $645       $710   $788
      Securities: Fiduciary
                                              Associate   43      $310          $395     $485       $388       $422   $472
      Services
                                              Paralegal   29      $171          $198     $237       $204       $219   $245

                               Non-Litigation Partner     54      $420          $594     $941       $672       $675   $672

                                              Associate   30      $263          $276     $486       $379       $398   $379

                                              Paralegal   11      $225          $225     $338       $294       $226   $248

      Finance and              Litigation     Partner     52      $827          $941    $1,185     $1,027      $944   $935
      Securities:
                                              Associate   70      $397          $565     $645       $572       $573   $576
      Investments and
      Other Financial                         Paralegal   34      $203          $244     $283       $260       $183   $217

      Instruments              Non-Litigation Partner     964     $715          $917    $1,194      $960       $954   $958

                                              Associate   991     $465          $641     $840       $665       $639   $646

                                              Paralegal   316     $208          $265     $340       $274       $268   $279

      Finance and           Litigation        Partner     103     $340          $454     $620       $520       $516   $548
      Securities: Loans and
                                              Associate   123     $280          $312     $401       $357       $362   $378
      Financing
                                              Paralegal   66      $150          $208     $250       $206       $204   $192

                               Non-Litigation Partner     1087    $527          $818    $1,195      $876       $852   $810

                                              Associate   1034    $420          $598     $814       $619       $600   $579

                                              Paralegal   437     $215          $285     $365       $287       $274   $263

      Finance and              Non-Litigation Partner     36      $730         $1,186   $1,340     $1,058      $870   $839
      Securities: Other
                                              Associate   38      $515          $772     $867       $700       $611   $543

                                              Paralegal   18      $247          $300     $368       $299       $213   $214

      Finance and             Non-Litigation Partner      96      $700         $1,087   $1,291     $1,041      $946   $841
      Securities: SEC Filings
                                             Associate    74      $515          $668     $870       $685       $611   $510
      and Financial
      Reporting                              Paralegal    18      $319          $325     $380       $333       $322   $240

      Finance and              Litigation     Partner     47      $611          $856     $995       $845       $856   $846
      Securities: Securities
                                              Associate   51      $389          $509     $650       $513       $524   $538
      and Banking
      Regulations                             Paralegal   23      $160          $202     $250       $217       $256   $268

                               Non-Litigation Partner     44      $723         $1,025   $1,330     $1,044      $919   $939

                                              Associate   30      $513          $655     $811       $643       $532   $566

      General Liability:  Litigation          Partner     123     $225          $298     $383       $363       $344   $272
      Asbestos/Mesothelio
                                              Associate   114     $175          $225     $251       $258       $252   $230
      ma
                                              Paralegal   121     $100          $115     $131       $129       $117   $112

                               Non-Litigation Partner     26      $235          $300     $330       $341       $330   $336

      General Liability:       Litigation     Partner     32      $189          $238     $318       $265       $307   $271
      Auto and
                                              Associate   17      $165          $190     $235       $209       $210   $202
      Transportation
                                              Paralegal   22       $88          $95      $148       $119       $149   $137



      15    Mid-Year Real Rate Report | 2020                                                               wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 17 of 167 Page ID
     Section I: High-Level Data Cuts      #:3764
20                                                               Page 6

     Detailed       Practice
     Detailed Practice Areas Areas
     By Matter Type
     By Matter Type
     Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                           Trend Analysis (Mean)

           Practice Area    MatterType
                            Matter Type       Role    n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                            Quartile               Quartile

     General Liability:    Litigation     Partner     54     $278          $426     $568       $467      $457    $458
     Consumer Related
                                          Associate   53     $250          $320     $475       $363      $342    $339
     Claims
                                          Paralegal   24     $100          $135     $225       $163      $171    $191

     General Liability:    Litigation     Partner     28     $410          $525     $581       $517      $502    $575
     Crime, Dishonesty
                                          Associate   27     $305          $350     $404       $363      $408    $422
     and Fraud
                                          Paralegal   26     $151          $215     $223       $197      $244    $212

                           Non-Litigation Partner     13     $607          $767     $845       $716      $691    $721

     General Liability:    Litigation     Partner     103    $201          $668     $895       $615      $544    $448
     Other
                                          Associate   127    $233          $484     $670       $475      $367    $291

                                          Paralegal   68      $95          $190     $235       $188      $193    $149

                           Non-Litigation Partner     28     $346          $473     $598       $534      $422    $482

                                          Associate   22     $240          $353     $555       $425      $263    $325

     General Liability:    Litigation     Partner     263    $185          $230     $395       $331      $310    $258
     Personal
                                          Associate   231    $165          $185     $280       $245      $215    $192
     Injury/Wrongful
     Death                                Paralegal   217     $90          $100     $121       $120      $112    $101

     General Liability:    Litigation     Partner     72     $250          $355     $465       $384      $389    $391
     Premises
                                          Associate   57     $205          $253     $324       $280      $278    $268

                                          Paralegal   55     $115          $160     $190       $159      $150    $142

     General Liability:  Litigation       Partner     386    $285          $400     $600       $473      $474    $440
     Product and Product
                                          Associate   360    $225          $280     $390       $327      $320    $307
     Liability
                                          Paralegal   318    $120          $140     $210       $165      $171    $164

                           Non-Litigation Partner     57     $198          $275     $375       $322      $329    $372

                                          Associate   51     $200          $240     $334       $286      $263    $286

                                          Paralegal   29      $95          $110     $165       $143      $124    $152

     General Liability:    Litigation     Partner     42     $334          $451     $599       $475      $584    $487
     Property Damage
                                          Associate   28     $275          $318     $381       $335      $371    $278

                                          Paralegal   18     $125          $170     $225       $193      $214    $199

     General Liability:    Litigation     Partner     31     $292          $356     $458       $441      $429    $456
     Toxic Tort
                                          Associate   27     $225          $252     $350       $348      $361    $307

     Government            Non-Litigation Partner     79     $620          $789     $909       $796      $794    $759
     Relations
                                          Associate   58     $454          $555     $660       $583      $541    $550

                                          Paralegal   13     $252          $296     $340       $306      $282    $261

     Insurance Defense:    Litigation     Partner     516    $157          $168     $177       $169      $171    $173
     Auto and
                                          Associate   461    $140          $150     $160       $150      $150    $153
     Transportation
                                          Paralegal   415     $80          $90       $93       $86        $85     $85




     16    Mid-Year Real Rate Report | 2020                                                           wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 18 of 167 Page ID
      Section I: High-Level Data Cuts      #:3765
020                                                                  Page 7

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                              Trend Analysis (Mean)

            Practice Area       MatterType
                                Matter Type       Role    n      First        Median    Third     Q2 2020    Q2 2019 Q2 2018
                                                                Quartile               Quartile

      Insurance Defense:       Litigation     Partner     564    $165          $177     $200       $201       $210    $212
      Other
                                              Associate   427    $150          $160     $175       $179       $177    $177

                                              Paralegal   342     $80          $90       $95       $95         $95     $97

      Insurance Defense:       Litigation     Partner     246    $153          $175     $200       $188       $195    $201
      Personal
                                              Associate   254    $135          $150     $168       $158       $163    $166
      Injury/Wrongful
      Death                                   Paralegal   140     $77          $85       $85       $82         $88     $89

      Insurance Defense:  Litigation          Partner     169    $170          $180     $197       $194       $280    $297
      Product and Product
                                              Associate   119    $155          $175     $175       $172       $203    $214
      Liability
                                              Paralegal   86      $85          $95      $100       $95        $102    $105

      Insurance Defense:       Litigation     Partner     245    $180          $205     $260       $242       $231    $227
      Professional Liability
                                              Associate   143    $155          $185     $225       $206       $197    $190

                                              Paralegal   92      $80          $90      $110       $103        $98     $96

      Insurance Defense:       Litigation     Partner     351    $165          $185     $217       $215       $210    $208
      Property Damage
                                              Associate   324    $150          $169     $180       $180       $176    $172

                                              Paralegal   208     $80          $90      $100       $95         $94     $95

      Insurance Defense:       Litigation     Partner     14     $164          $180     $205       $197       $239    $283
      Toxic Tort
      Insurance Policies   Litigation         Partner     19     $349          $525     $723       $574       $453    $443
      and Coverage: Policy
      Coverage Dispute
      Intellectual Property: Non-Litigation Partner       44     $765          $955    $1,186      $991       $980    $927
      Licensing
                                            Associate     87     $551          $685     $840       $684       $636    $583

      Intellectual Property: Non-Litigation Partner       15     $569          $900    $1,338      $966       $752    $696
      Opinions
      Intellectual Property: Litigation       Partner     68     $533          $643     $858       $708       $658    $613
      Other
                                              Associate   65     $441          $554     $684       $563       $519    $461

                                              Paralegal   51     $215          $266     $350       $274       $235    $231

                               Non-Litigation Partner     149    $400          $519     $717       $600       $583    $539

                                              Associate   125    $270          $352     $495       $388       $384    $343

                                              Paralegal   65     $166          $205     $258       $210       $202    $188




      17    Mid-Year Real Rate Report | 2020                                                                wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 19 of 167 Page ID
     Section I: High-Level Data Cuts      #:3766
20                                                                Page 8

     Detailed       Practice
     Detailed Practice Areas Areas
     By Matter Type
     By Matter Type
     Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                            Trend Analysis (Mean)

           Practice Area     MatterType
                             Matter Type       Role    n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                             Quartile               Quartile

     Intellectual Property: Litigation     Partner     439    $563          $775     $957       $772       $761   $748
     Patents
                                           Associate   421    $396          $550     $693       $553       $532   $523

                                           Paralegal   249    $200          $260     $329       $266       $255   $254

                            Non-Litigation Partner     496    $360          $472     $695       $554       $554   $540

                                           Associate   514    $275          $340     $486       $403       $382   $374

                                           Paralegal   297    $160          $210     $250       $221       $215   $210

     Intellectual Property: Litigation     Partner     26     $475          $571     $743       $605       $555   $639
     Trademarks
                                           Associate   12     $346          $430     $499       $424       $428   $369

                                           Paralegal   19     $201          $241     $255       $236       $236   $203

                            Non-Litigation Partner     160    $475          $590     $736       $626       $582   $588

                                           Associate   113    $301          $355     $430       $386       $398   $388

                                           Paralegal   94     $197          $221     $270       $234       $228   $217

     Marketing and          Non-Litigation Partner     40     $594          $820    $1,350      $893       $955   $800
     Advertising
                                           Associate   60     $433          $775     $900       $695       $666   $612

                                           Paralegal   22     $251          $290     $310       $283       $268   $236

     Miscellaneous: Billing Non-Litigation Partner     23     $545          $921    $1,058      $864       $962   $1,051
     or Administrative
                                           Associate   19     $548          $613     $727       $606       $592   $679
     Matter
                                           Paralegal   15     $220          $254     $307       $271       $290   $316

     Miscellaneous:         Non-Litigation Partner     108    $704          $975    $1,229      $967       $771   $676
     General Advice &
                                           Associate   74     $450          $568     $830       $622       $469   $433
     Counsel
                                           Paralegal   31     $344          $430     $431       $373       $303   $217

     Real Estate:        Litigation     Partner        16     $406          $500     $601       $509       $479   $508
     Construction/Develo
                                        Associate      11     $266          $315     $358       $308       $341   $334
     pment
                         Non-Litigation Partner        20     $445          $688     $821       $630       $562   $523

     Real Estate:           Non-Litigation Partner     23     $365          $475     $660       $516       $407   $403
     Easement and Right
     of Way
     Real Estate: Land      Litigation     Partner     16     $499          $603     $672       $584       $580   $578
     Use/Zoning/Restricti
                            Non-Litigation Partner     57     $400          $540     $704       $592       $558   $553
     ve Covenants
                                           Associate   34     $295          $375     $478       $392       $364   $349

                                           Paralegal   13     $135          $195     $295       $214       $210   $222

     Real Estate:           Litigation     Partner     39     $290          $350     $395       $360       $361   $313
     Landlord/Tenant
                                           Associate   33     $234          $275     $316       $282       $271   $240
     Issues
                                           Paralegal   19     $110          $125     $141       $142       $146   $147




     18    Mid-Year Real Rate Report | 2020                                                            wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 20 of 167 Page ID
      Section I: High-Level Data Cuts      #:3767
020                                                                Page 9

      Detailed       Practice
      Detailed Practice Areas Areas
      By Matter Type
      By Matter Type
      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                            Trend Analysis (Mean)

            Practice Area     MatterType
                              Matter Type       Role    n      First        Median    Third     Q2 2020   Q2 2019 Q2 2018
                                                              Quartile               Quartile

      Real Estate: Leasing   Litigation     Partner     27     $213          $325     $445       $351       $315   $276

                                            Associate   25     $170          $210     $310       $249       $217   $228

                             Non-Litigation Partner     115    $385          $503     $666       $542       $503   $481

                                            Associate   93     $288          $350     $485       $392       $351   $329

                                            Paralegal   44     $165          $215     $321       $233       $202   $195

      Real Estate: Other     Litigation     Partner     103    $375          $495     $635       $527       $554   $549

                                            Associate   63     $275          $375     $485       $412       $406   $361

                                            Paralegal   42     $173          $215     $263       $217       $228   $209

                             Non-Litigation Partner     163    $373          $492     $591       $536       $488   $487

                                            Associate   121    $275          $325     $413       $377       $358   $337

                                            Paralegal   39     $168          $185     $241       $202       $191   $208

      Real Estate:           Non-Litigation Partner     115    $475          $540     $725       $614       $611   $563
      Property/Land
                                            Associate   72     $290          $373     $488       $421       $422   $408
      Acquisition or
      Divestiture                           Paralegal   38     $176          $228     $302       $233       $228   $202

      Real Estate: Titles    Litigation     Partner     382    $250          $300     $373       $327       $309   $303

                                            Associate   244    $204          $250     $295       $258       $237   $231

                                            Paralegal   160    $115          $138     $170       $150       $137   $129

                             Non-Litigation Partner     850    $250          $295     $350       $324       $307   $311

                                            Associate   653    $200          $245     $280       $261       $244   $241

                                            Paralegal   437    $105          $125     $160       $142       $135   $133

      Requests for           Litigation     Partner     123    $440          $650     $852       $685       $630   $611
      Information:
                                            Associate   123    $327          $415     $535       $451       $459   $412
      Subpoena
                                            Paralegal   93     $195          $225     $308       $241       $188   $230

                             Non-Litigation Partner     18     $605          $801    $1,031      $802       $591   $648

                                            Associate   13     $280          $420     $560       $448       $389   $467




      19    Mid-Year Real Rate Report | 2020                                                            wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 21 of 167 Page ID
      Section I: High-Level Data Cuts      #:3768
020                                                            Page 1

      Cities
      Cities




      Q2 2020 -- Real Rates for Partners and Associates                               Trend Analysis (Mean)

                   City              Role     n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                    Quartile              Quartile
                               

      Akron OH                 Partner        11     $260          $270    $333       $300      $292      $311

      Albany NY                Partner        45     $265          $310    $374       $356      $319      $307

                               Associate      27     $217          $229    $235       $233      $236      $226

      Albuquerque NM           Partner        15     $211          $315    $325       $266      $281      $285

      Atlanta GA               Partner        393    $400          $579    $746       $597      $558      $546

                               Associate      385    $290          $358    $530       $403      $373      $366

      Austin TX                Partner        89     $375          $463    $627       $520      $513      $504

                               Associate      81     $264          $346    $511       $405      $363      $341

      Baltimore MD             Partner        176    $415          $590    $779       $611      $621      $562

                               Associate      227    $325          $430    $559       $454      $430      $416

      Baton Rouge LA           Partner        21     $295          $358    $460       $364      $337      $322

      Birmingham AL            Partner        123    $325          $378    $460       $393      $377      $363

                               Associate      111    $273          $300    $325       $302      $273      $255

      Boise City ID            Partner        16     $229          $268    $313       $281      $277      $287

                               Associate      11     $176          $195    $372       $265      $249      $208

      Boston MA                Partner        325    $407          $650    $833       $643      $652      $648

                               Associate      322    $325          $430    $578       $452      $464      $454

      Bridgeport CT            Partner        28     $344          $443    $512       $425      $421      $424

                               Associate      19     $190          $265    $315       $268      $247      $274

      Buffalo NY               Partner        57     $340          $340    $353       $344      $338      $319

                               Associate      40     $235          $245    $265       $246      $249      $235

      Burlington VT            Partner        12     $210          $245    $349       $269      $259      $267

      Charleston SC            Partner        16     $273          $325    $412       $341      $371      $333

                               Associate      15     $219          $250    $286       $259      $251      $242

      Charleston WV            Partner        37     $250          $287    $332       $300      $284      $269

                               Associate      11     $176          $180    $203       $187      $197      $181

      Charlotte NC             Partner        109    $483          $607    $750       $619      $627      $581

                               Associate      90     $286          $347    $444       $393      $382      $366

      Chicago IL               Partner        949    $582          $790   $1,030      $806      $763      $715

                               Associate      997    $390          $520    $689       $541      $488      $452

      Cincinnati OH            Partner        71     $365          $425    $524       $447      $446      $419

                               Associate      72     $238          $270    $300       $277      $265      $252




      20   Mid-Year Real Rate Report | 2020                                                    wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 22 of 167 Page ID
      Section I: High-Level Data Cuts      #:3769
020                                                            Page 2

      Cities
      Cities




      Q2 2020 -- Real Rates for Partners and Associates                               Trend Analysis (Mean)

                   City              Role     n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                    Quartile              Quartile
                               

      Cleveland OH             Partner        252    $372          $455    $610       $524      $502      $489

                               Associate      222    $235          $290    $345       $302      $303      $293

      Columbia SC              Partner        40     $295          $375    $450       $385      $381      $388

                               Associate      30     $205          $250    $288       $251      $253      $247

      Columbus OH              Partner        72     $400          $457    $570       $490      $472      $442

                               Associate      36     $235          $249    $320       $275      $292      $291

      Dallas TX                Partner        232    $369          $525    $870       $618      $592      $598

                               Associate      252    $325          $472    $637       $489      $468      $469

      Dayton OH                Partner        21     $338          $370    $433       $401      $399      $405

      Denver CO                Partner        172    $390          $471    $549       $494      $480      $454

                               Associate      148    $262          $300    $365       $318      $322      $306

      Detroit MI               Partner        136    $300          $360    $443       $360      $352      $353

                               Associate      76     $200          $235    $304       $268      $252      $260

      Fresno CA                Partner        14     $295          $352    $454       $370      $328      $339

                               Associate      13     $225          $275    $300       $259      $215      $198

      Grand Rapids MI          Partner        17     $365          $387    $447       $401      $390      $419

      Greenville SC            Partner        31     $383          $425    $475       $429      $410      $391

                               Associate      27     $275          $295    $351       $314      $291      $273

      Harrisburg PA            Partner        12     $298          $380    $448       $385      $414      $359

      Hartford CT              Partner        62     $356          $476    $580       $509      $497      $468

                               Associate      33     $250          $300    $325       $290      $275      $261

      Honolulu HI              Partner        31     $275          $300    $419       $341      $341      $332

                               Associate      15     $165          $180    $200       $197      $203      $182

      Houston TX               Partner        200    $458          $673    $926       $703      $632      $637

                               Associate      224    $281          $350    $475       $388      $352      $360

      Indianapolis IN          Partner        99     $350          $420    $509       $428      $423      $402

                               Associate      61     $200          $260    $318       $269      $266      $267

      Jackson MS               Partner        80     $309          $353    $403       $370      $345      $342

                               Associate      63     $186          $235    $251       $212      $233      $192

      Jacksonville FL          Partner        23     $296          $325    $365       $360      $317      $327

                               Associate      16     $145          $240    $404       $279      $264      $255

      Kansas City MO           Partner        167    $383          $435    $532       $457      $450      $424

                               Associate      166    $259          $295    $329       $293      $287      $265




      21   Mid-Year Real Rate Report | 2020                                                    wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 23 of 167 Page ID
     Section I: High-Level Data Cuts      #:3770
20                                                             Page 3

     Cities
     Cities




     Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

                  City              Role      n      First       Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                    Quartile              Quartile
                              

     Lafayette LA             Partner        15      $150          $150    $205       $184       $184      $213

     Las Vegas NV             Partner        39      $267          $397    $523       $431       $442      $430

                              Associate      37      $247          $288    $330       $282       $281      $278

     Lexington KY             Partner        15      $295          $319    $374       $334       $330      $322

     Little Rock AR           Partner        22      $215          $250    $308       $285       $268      $269

     Los Angeles CA           Partner        843     $495          $749   $1,020      $778       $748      $715

                              Associate      1208    $401          $585    $770       $598       $574      $555

     Louisville KY            Partner        22      $290          $350    $395       $356       $360      $345

                              Associate      33      $199          $228    $252       $224       $214      $214

     Madison WI               Partner        21      $365          $426    $495       $428       $427      $414

     Memphis TN               Partner        30      $289          $348    $418       $344       $341      $350

                              Associate      18      $193          $212    $228       $219       $231      $223

     Miami FL                 Partner        204     $300          $500    $672       $506       $513      $468

                              Associate      159     $250          $334    $475       $371       $363      $314

     Milwaukee WI             Partner        64      $325          $400    $509       $462       $385      $384

                              Associate      52      $246          $302    $341       $297       $267      $264

     Minneapolis MN           Partner        265     $380          $549    $690       $541       $520      $455

                              Associate      196     $285          $360    $449       $369       $380      $345

     Nashville TN             Partner        87      $384          $450    $494       $438       $408      $407

                              Associate      81      $230          $261    $296       $264       $257      $247

     New Haven CT             Partner        20      $385          $478    $538       $451       $421      $401

                              Associate      20      $230          $290    $340       $290       $292      $278

     New Orleans LA           Partner        109     $285          $350    $438       $360       $343      $328

                              Associate      98      $225          $238    $324       $272       $253      $234

     New York NY              Partner        2180    $600          $960   $1,305      $970       $948      $909

                              Associate      3006    $425          $628    $858       $648       $627      $599

     Oklahoma City OK         Partner        26      $200          $315    $358       $296       $322      $288

                              Associate      11      $168          $203    $215       $207       $241      $200

     Omaha NE                 Partner        47      $306          $370    $400       $351       $364      $340

                              Associate      22      $195          $217    $256       $230       $220      $207

     Orlando FL               Partner        80      $370          $450    $540       $475       $465      $457

                              Associate      68      $230          $280    $350       $292       $274      $271




     22   Mid-Year Real Rate Report | 2020                                                     wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 24 of 167 Page ID
     Section I: High-Level Data Cuts      #:3771
20                                                            Page 4

     Cities
     Cities




     Q2 2020 -- Real Rates for Partners and Associates                               Trend Analysis (Mean)

                  City              Role     n      First       Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                   Quartile              Quartile
                              

     Philadelphia PA          Partner        786    $496          $650    $820       $667       $638      $619

                              Associate      750    $312          $384    $475       $413       $388      $374

     Phoenix AZ               Partner        108    $305          $366    $475       $405       $381      $368

                              Associate      56     $200          $259    $300       $255       $260      $269

     Pittsburgh PA            Partner        174    $400          $535    $700       $554       $521      $481

                              Associate      196    $279          $361    $445       $368       $351      $327

     Portland ME              Partner        39     $230          $385    $436       $382       $409      $361

                              Associate      22     $185          $245    $287       $244       $227      $235

     Portland OR              Partner        111    $364          $425    $581       $459       $425      $440

                              Associate      126    $293          $351    $416       $350       $330      $341

     Providence RI            Partner        18     $185          $385    $450       $342       $343      $389

                              Associate      15     $145          $235    $275       $230       $234      $230

     Raleigh NC               Partner        61     $300          $396    $498       $426       $406      $392

                              Associate      27     $275          $320    $410       $337       $314      $269

     Reno NV                  Partner        11     $391          $400    $454       $424       $401      $433

     Richmond VA              Partner        102    $540          $644    $727       $625       $588      $554

                              Associate      109    $340          $425    $475       $412       $376      $344

     Rochester NY             Partner        21     $265          $347    $425       $356       $350      $346

                              Associate      17     $204          $263    $354       $273       $255      $246

     Sacramento CA            Partner        14     $325          $366    $430       $438       $464      $455

                              Associate      14     $325          $350    $355       $334       $303      $321

     Salt Lake City UT        Partner        46     $281          $384    $433       $381       $364      $380

                              Associate      29     $200          $230    $246       $225       $216      $219

     San Diego CA             Partner        141    $260          $386    $904       $561       $575      $546

                              Associate      99     $180          $257    $366       $305       $302      $321

     San Francisco CA         Partner        404    $425          $662    $943       $700       $706      $700

                              Associate      319    $316          $410    $618       $479       $454      $458

     San Jose CA              Partner        124    $600          $844   $1,025      $857       $800      $795

                              Associate      96     $350          $500    $693       $537       $529      $520

     San Juan PR              Partner        17     $210          $220    $270       $238       $232      $230

     Savannah GA              Partner        15     $318          $350    $357       $331       $303      $311

     Seattle WA               Partner        241    $400          $505    $653       $534       $517      $542

                              Associate      178    $300          $371    $470       $389       $399      $390

     St. Louis MO             Partner        137    $328          $415    $540       $438       $397      $356

                              Associate      43     $225          $250    $280       $250       $237      $222




     23   Mid-Year Real Rate Report | 2020                                                    wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 25 of 167 Page ID
     Section I: High-Level Data Cuts      #:3772
20                                                             Page 5

     Cities
     Cities




     Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

                  City              Role      n      First       Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                    Quartile              Quartile
                              

     Syracuse NY              Partner        12      $240          $245    $295       $271       $292      $280

     Tallahassee FL           Partner        16      $388          $478    $617       $487       $400      $376

     Tampa FL                 Partner        88      $310          $434    $540       $451       $404      $398

                              Associate      42      $250          $280    $330       $294       $276      $262

     Toledo OH                Partner        13      $310          $380    $440       $377       $377      $301

     Trenton NJ               Partner        36      $413          $523    $638       $548       $512      $500

                              Associate      20      $210          $324    $391       $322       $335      $344

     Tulsa OK                 Partner        14      $251          $273    $350       $301       $265      $271

     Washington DC            Partner        1675    $655          $815    $990       $838       $817      $801

                              Associate      1425    $425          $534    $660       $556       $533      $522

     Wheeling WV              Partner        28      $680          $772    $963       $787       $760      $806

                              Associate      56      $410          $540    $636       $520       $490      $511




     24   Mid-Year Real Rate Report | 2020                                                     wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 26 of 167 Page ID
     Section I: High-Level Data Cuts      #:3773
20                                                                       Page 1

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                           Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                Quartile
                                            

     Albany NY               Litigation     Partner     15     $285           $320     $345       $361       $364      $308

                             Non-Litigation Partner     37     $265           $310     $375       $354       $299      $307

                                            Associate   23     $220           $228     $235       $233       $235      $217

     Atlanta GA              Litigation     Partner     184    $360           $516     $725       $556       $516      $522

                                            Associate   212    $275           $313     $450       $364       $342      $333

                             Non-Litigation Partner     263    $439           $597     $764       $625       $594      $567

                                            Associate   222    $323           $400     $560       $440       $405      $398

     Austin TX               Litigation     Partner     29     $421           $483     $811       $579       $569      $541

                                            Associate   20     $350           $500     $584       $481       $404      $368

                             Non-Litigation Partner     73     $375           $448     $584       $499       $488      $488

                                            Associate   64     $240           $326     $472       $381       $350      $331

     Baltimore MD            Litigation     Partner     89     $380           $584     $738       $568       $597      $514

                                            Associate   139    $323           $413     $520       $427       $412      $403

                             Non-Litigation Partner     105    $435           $595     $838       $650       $643      $611

                                            Associate   112    $335           $490     $655       $491       $457      $439

     Baton Rouge LA          Litigation     Partner     14     $298           $355     $390       $352       $306      $281

                             Non-Litigation Partner     11     $303           $393     $468       $377       $363      $376

     Birmingham AL           Litigation     Partner     69     $319           $325     $425       $360       $350      $335

                                            Associate   68     $275           $297     $325       $302       $270      $244

                             Non-Litigation Partner     69     $345           $431     $475       $432       $407      $409

                                            Associate   61     $255           $300     $333       $302       $278      $270

     Boston MA               Litigation     Partner     129    $275           $542     $742       $532       $567      $554

                                            Associate   141    $230           $387     $527       $402       $400      $380

                             Non-Litigation Partner     231    $464           $675     $888       $700       $694      $702

                                            Associate   206    $355           $460     $610       $485       $490      $495

     Bridgeport CT           Litigation     Partner     15     $355           $474     $545       $451       $456      $448

                             Non-Litigation Partner     17     $275           $365     $491       $402       $382      $396

                                            Associate   13     $150           $265     $295       $242       $217      $268




     25   Mid-Year Real Rate Report | 2020                                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 27 of 167 Page ID
     Section I: High-Level Data Cuts      #:3774
20                                                                       Page 2

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020-- Real Rates for Partners and Associates                                            Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                Quartile
                                            

     Buffalo NY              Litigation     Partner     39     $340           $340     $352       $340        $333     $303

                                            Associate   32     $245           $245     $265       $247        $250     $236

                             Non-Litigation Partner     29     $338           $340     $354       $352        $347     $344

                                            Associate   12     $196           $255     $270       $242        $246     $233

     Charleston WV           Litigation     Partner     28     $226           $279     $314       $279        $266     $254

                                            Associate   11     $176           $179     $197       $187        $181     $171

                             Non-Litigation Partner     13     $310           $326     $411       $363        $321     $312

     Charlotte NC            Litigation     Partner     36     $377           $584     $676       $563        $532     $518

                                            Associate   15     $321           $376     $390       $357        $357     $312

                             Non-Litigation Partner     87     $505           $607     $784       $645        $664     $616

                                            Associate   78     $283           $339     $474       $402        $394     $401

     Chicago IL              Litigation     Partner     355    $455           $690     $910       $702        $673     $639

                                            Associate   353    $294           $450     $608       $474        $440     $407

                             Non-Litigation Partner     726    $620           $818    $1,068      $851        $805     $755

                                            Associate   742    $420           $545     $706       $570        $515     $479

     Cincinnati OH           Litigation     Partner     31     $365           $449     $560       $455        $462     $411

                                            Associate   30     $240           $266     $300       $279        $261     $247

                             Non-Litigation Partner     47     $369           $418     $493       $443        $436     $425

                                            Associate   50     $235           $270     $293       $276        $268     $257

     Cleveland OH            Litigation     Partner     117    $388           $500     $736       $577        $504     $472

                                            Associate   95     $235           $276     $361       $310        $292     $292

                             Non-Litigation Partner     197    $365           $455     $572       $497        $502     $496

                                            Associate   169    $235           $290     $345       $298        $306     $293

     Columbia SC             Litigation     Partner     28     $295           $363     $435       $373        $361     $368

                                            Associate   13     $225           $265     $275       $255        $257     $241

                             Non-Litigation Partner     23     $325           $383     $450       $396        $396     $407

                                            Associate   20     $200           $225     $295       $247        $250     $256

     Columbus OH             Litigation     Partner     27     $405           $515     $590       $516        $468     $413

                                            Associate   14     $239           $249     $320       $287        $263     $275

                             Non-Litigation Partner     52     $387           $453     $546       $472        $473     $457

                                            Associate   28     $227           $249     $292       $266        $308     $299




     26   Mid-Year Real Rate Report | 2020                                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 28 of 167 Page ID
     Section I: High-Level Data Cuts      #:3775
20                                                                       Page 3

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                           Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                Quartile
                                            

     Dallas TX               Litigation     Partner     84     $265           $420     $555       $461       $493      $486

                                            Associate   81     $215           $390     $589       $418       $406      $387

                             Non-Litigation Partner     172    $451           $655     $960       $716       $663      $685

                                            Associate   192    $366           $500     $656       $524       $502      $513

     Dayton OH               Non-Litigation Partner     15     $320           $359     $403       $365       $359      $381

     Denver CO               Litigation     Partner     64     $375           $450     $513       $451       $452      $444

                                            Associate   58     $265           $300     $388       $329       $327      $309

                             Non-Litigation Partner     129    $396           $480     $576       $514       $492      $459

                                            Associate   105    $259           $300     $354       $311       $318      $304

     Detroit MI              Litigation     Partner     52     $297           $360     $439       $358       $331      $323

                                            Associate   32     $215           $250     $320       $295       $247      $231

                             Non-Litigation Partner     97     $300           $350     $445       $361       $366      $375

                                            Associate   49     $200           $228     $279       $250       $255      $286

     Greenville SC           Litigation     Partner     14     $358           $410     $470       $418       $419      $360

                             Non-Litigation Partner     23     $384           $426     $484       $434       $407      $398

                                            Associate   21     $260           $290     $343       $310       $280      $266

     Hartford CT             Litigation     Partner     34     $302           $460     $537       $444       $473      $452

                                            Associate   19     $280           $310     $325       $303       $282      $251

                             Non-Litigation Partner     40     $396           $486     $730       $556       $513      $479

                                            Associate   19     $243           $273     $306       $273       $264      $268

     Honolulu HI             Litigation     Partner     16     $300           $360     $425       $383       $351      $340

                             Non-Litigation Partner     23     $267           $275     $300       $299       $332      $326

                                            Associate   12     $175           $180     $208       $197       $194      $184

     Houston TX              Litigation     Partner     94     $426           $574     $784       $617       $565      $518

                                            Associate   88     $336           $350     $405       $380       $366      $364

                             Non-Litigation Partner     138    $495           $765     $958       $758       $682      $719

                                            Associate   158    $250           $350     $495       $393       $338      $358




     27   Mid-Year Real Rate Report | 2020                                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 29 of 167 Page ID
     Section I: High-Level Data Cuts      #:3776
20                                                                       Page 4

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                           Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                Quartile
                                            

     Indianapolis IN         Litigation     Partner     49     $317           $400     $483       $413       $419      $386

                                            Associate   35     $190           $251     $321       $264       $268      $264

                             Non-Litigation Partner     57     $383           $441     $525       $446       $426      $413

                                            Associate   31     $236           $262     $301       $276       $263      $269

     Jackson MS              Litigation     Partner     57     $319           $353     $385       $368       $344      $338

                                            Associate   57     $135           $225     $251       $202       $236      $182

                             Non-Litigation Partner     28     $297           $353     $483       $375       $347      $350

     Jacksonville FL         Litigation     Partner     11     $281           $300     $378       $350       $292      $312

                                            Associate   12     $145           $208     $404       $265       $225      $248

                             Non-Litigation Partner     14     $304           $345     $365       $368       $349      $359

     Kansas City MO          Litigation     Partner     82     $373           $443     $514       $456       $454      $409

                                            Associate   80     $275           $308     $340       $306       $294      $270

                             Non-Litigation Partner     109    $385           $430     $532       $458       $445      $443

                                            Associate   100    $225           $277     $320       $283       $279      $259

     Lafayette LA            Litigation     Partner     15     $150           $150     $150       $170       $170      $206

     Las Vegas NV            Litigation     Partner     21     $250           $360     $563       $429       $391      $356

                                            Associate   19     $247           $280     $313       $284       $273      $261

                             Non-Litigation Partner     27     $300           $400     $495       $432       $490      $482

                                            Associate   22     $236           $292     $337       $281       $289      $289

     Little Rock AR          Litigation     Partner     11     $235           $250     $250       $272       $286      $268

                             Non-Litigation Partner     14     $215           $250     $362       $297       $251      $269

     Los Angeles CA          Litigation     Partner     387    $425           $660     $940       $694       $673      $650

                                            Associate   478    $350           $535     $740       $548       $524      $501

                             Non-Litigation Partner     583    $564           $795    $1,085      $837       $803      $771

                                            Associate   834    $432           $605     $794       $629       $608      $595

     Louisville KY           Litigation     Partner     17     $301           $349     $391       $351       $348      $340

                                            Associate   21     $180           $210     $260       $218       $218      $212

                             Non-Litigation Associate   14     $223           $245     $250       $237       $204      $221

     Madison WI              Non-Litigation Partner     18     $361           $415     $478       $423       $422      $429

     Memphis TN              Litigation     Partner     16     $290           $365     $425       $360       $344      $351

                             Non-Litigation Partner     20     $285           $321     $357       $327       $337      $349

                                            Associate   12     $195           $213     $225       $215       $235      $229




     28   Mid-Year Real Rate Report | 2020                                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 30 of 167 Page ID
     Section I: High-Level Data Cuts      #:3777
20                                                                        Page 5

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                            Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role     n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile                Quartile
                                            

     Miami FL                Litigation     Partner     108     $265           $435     $638       $452       $457      $401

                                            Associate   80      $237           $315     $400       $335       $344      $295

                             Non-Litigation Partner     119     $384           $540     $745       $564       $570      $558

                                            Associate   90      $280           $350     $521       $404       $383      $349

     Milwaukee WI            Litigation     Partner     26      $303           $393     $472       $408       $344      $320

                                            Associate   22      $223           $287     $334       $277       $247      $233

                             Non-Litigation Partner     45      $325           $405     $534       $493       $420      $434

                                            Associate   33      $252           $302     $347       $310       $279      $290

     Minneapolis MN          Litigation     Partner     99      $320           $385     $594       $473       $471      $443

                                            Associate   86      $295           $350     $426       $360       $362      $292

                             Non-Litigation Partner     187     $433           $587     $710       $574       $553      $468

                                            Associate   120     $275           $360     $459       $375       $396      $397

     Nashville TN            Litigation     Partner     28      $300           $430     $505       $407       $368      $380

                                            Associate   18      $200           $210     $221       $210       $226      $243

                             Non-Litigation Partner     64      $407           $455     $493       $448       $426      $417

                                            Associate   66      $244           $274     $299       $274       $264      $249

     New Haven CT            Litigation     Partner     12      $390           $443     $509       $438       $421      $411

                                            Associate   13      $230           $290     $320       $277       $274      $256

                             Non-Litigation Partner     11      $364           $528     $570       $466       $421      $396

     New Orleans LA          Litigation     Partner     66      $285           $322     $391       $338       $336      $304

                                            Associate   69      $225           $238     $325       $277       $258      $234

                             Non-Litigation Partner     55      $291           $375     $500       $393       $355      $374

                                            Associate   38      $228           $241     $304       $261       $244      $235

     New York NY             Litigation     Partner     816     $457           $660     $985       $738       $768      $718

                                            Associate   934     $318           $446     $665       $507       $513      $484

                             Non-Litigation Partner     1642    $735          $1,116   $1,407     $1,075      $1,033    $997

                                            Associate   2311    $500           $695     $895       $702       $671      $646

     Oklahoma City OK        Litigation     Partner     17      $200           $250     $343       $286       $307      $268

                             Non-Litigation Partner     12      $209           $348     $364       $311       $335      $310

     Omaha NE                Litigation     Partner     14      $310           $350     $400       $344       $368      $316

                             Non-Litigation Partner     39      $304           $370     $399       $354       $363      $348

                                            Associate   17      $195           $225     $266       $235       $219      $206




     29   Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 31 of 167 Page ID
     Section I: High-Level Data Cuts      #:3778
20                                                                       Page 6

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                           Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                Quartile
                                            

     Orlando FL              Litigation     Partner     33     $400           $470     $511       $464       $437      $403

                                            Associate   41     $220           $280     $350       $282       $253      $243

                             Non-Litigation Partner     60     $370           $427     $547       $482       $485      $502

                                            Associate   38     $230           $282     $333       $303       $310      $308

     Philadelphia PA         Litigation     Partner     392    $450           $615     $790       $624       $605      $567

                                            Associate   391    $305           $375     $475       $401       $373      $358

                             Non-Litigation Partner     526    $525           $684     $850       $700       $667      $671

                                            Associate   434    $325           $394     $491       $424       $406      $396

     Phoenix AZ              Litigation     Partner     36     $254           $345     $535       $424       $398      $365

                                            Associate   21     $170           $205     $278       $241       $258      $258

                             Non-Litigation Partner     83     $325           $368     $462       $397       $373      $371

                                            Associate   40     $217           $260     $300       $261       $260      $277

     Pittsburgh PA           Litigation     Partner     71     $364           $522     $700       $539       $482      $443

                                            Associate   98     $265           $341     $435       $348       $328      $314

                             Non-Litigation Partner     125    $410           $535     $706       $562       $543      $507

                                            Associate   120    $301           $383     $446       $384       $369      $340

     Portland ME             Litigation     Partner     15     $276           $395     $448       $416       $421      $334

                             Non-Litigation Partner     32     $230           $360     $436       $367       $406      $369

                                            Associate   18     $184           $248     $288       $244       $218      $244

     Portland OR             Litigation     Partner     48     $310           $375     $500       $413       $387      $417

                                            Associate   55     $274           $320     $385       $331       $320      $324

                             Non-Litigation Partner     77     $374           $486     $605       $486       $452      $455

                                            Associate   98     $295           $355     $427       $358       $333      $349

     Providence RI           Non-Litigation Partner     13     $185           $420     $450       $368       $417      $444

     Raleigh NC              Litigation     Partner     16     $281           $408     $500       $408       $386      $363

                                            Associate   11     $250           $348     $450       $353       $321      $252

                             Non-Litigation Partner     46     $335           $396     $485       $433       $414      $410

                                            Associate   19     $275           $320     $370       $325       $308      $283

     Richmond VA             Litigation     Partner     46     $510           $633     $671       $578       $544      $476

                                            Associate   44     $250           $365     $451       $364       $337      $316

                             Non-Litigation Partner     68     $546           $690     $781       $666       $619      $611

                                            Associate   68     $368           $432     $494       $442       $401      $367




     30   Mid-Year Real Rate Report | 2020                                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 32 of 167 Page ID
     Section I: High-Level Data Cuts      #:3779
20                                                                       Page 7

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                           Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                Quartile
                                            

     Rochester NY            Litigation     Partner     13     $250           $340     $395       $344       $353      $365

                             Non-Litigation Associate   12     $216           $270     $360       $287       $265      $290

     Salt Lake City UT       Litigation     Partner     19     $289           $410     $447       $390       $334      $376

                                            Associate   11     $195           $236     $247       $226       $186      $225

                             Non-Litigation Partner     35     $284           $370     $419       $376       $383      $383

                                            Associate   20     $200           $220     $240       $224       $222      $218

     San Diego CA            Litigation     Partner     67     $200           $370     $510       $457       $490      $493

                                            Associate   56     $150           $225     $306       $265       $272      $304

                             Non-Litigation Partner     101    $325           $500     $986       $643       $649      $598

                                            Associate   60     $220           $325     $441       $351       $347      $340

     San Francisco CA        Litigation     Partner     193    $374           $650     $950       $679       $667      $651

                                            Associate   121    $296           $375     $567       $445       $437      $441

                             Non-Litigation Partner     282    $475           $675     $940       $713       $731      $735

                                            Associate   220    $333           $421     $650       $497       $468      $474

     San Jose CA             Litigation     Partner     46     $600           $823     $982       $823       $768      $741

                                            Associate   32     $350           $430     $645       $487       $466      $489

                             Non-Litigation Partner     90     $621           $845    $1,075      $874       $815      $815

                                            Associate   69     $361           $500     $736       $560       $549      $529

     San Juan PR             Litigation     Partner     11     $205           $215     $248       $226       $218      $209

     Seattle WA              Litigation     Partner     91     $400           $468     $594       $511       $494      $522

                                            Associate   76     $300           $400     $478       $404       $411      $388

                             Non-Litigation Partner     185    $400           $524     $662       $545       $526      $550

                                            Associate   124    $293           $352     $464       $378       $390      $390

     St. Louis MO            Litigation     Partner     62     $250           $357     $489       $393       $393      $330

                                            Associate   30     $194           $225     $250       $233       $223      $213

                             Non-Litigation Partner     88     $348           $432     $557       $467       $401      $386

                                            Associate   17     $260           $276     $317       $278       $253      $239

     Tallahassee FL          Non-Litigation Partner     14     $385           $500     $687       $509       $420      $384




     31   Mid-Year Real Rate Report | 2020                                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 33 of 167 Page ID
     Section I: High-Level Data Cuts      #:3780
20                                                                        Page 8

     Cities
     Cities By Matter Type

     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                            Trend Analysis (Mean)

              City            MatterType
                              Matter Type       Role     n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile                Quartile
                                            

     Tampa FL                Litigation     Partner     44      $310           $395     $562       $448       $397      $360

                                            Associate   24      $265           $280     $340       $298       $266      $246

                             Non-Litigation Partner     57      $321           $458     $540       $454       $411      $430

                                            Associate   24      $240           $280     $310       $290       $289      $279

     Toledo OH               Non-Litigation Partner     12      $321           $380     $458       $382       $383      $304

     Trenton NJ              Litigation     Partner     17      $480           $520     $625       $529       $509      $494

                             Non-Litigation Partner     30      $400           $525     $700       $558       $515      $505

                                            Associate   16      $210           $324     $379       $325       $380      $395

     Washington DC           Litigation     Partner     670     $695           $825     $954       $839       $812      $794

                                            Associate   585     $453           $550     $666       $555       $532      $527

                             Non-Litigation Partner     1301    $643           $809     $997       $838       $819      $805

                                            Associate   1020    $411           $525     $655       $557       $533      $520




     32   Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 34 of 167 Page ID
     Section I: High-Level Data Cuts      #:3781
20                                                                         Page 1

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Partners                                                            Trend Analysis (Mean)

               City                 Years of Experience   n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                Quartile               Quartile
                              

     Albany NY                Fewer Than 21 Years         11     $256           $273    $310       $289       $295      $283

                              21 or More Years            27     $274           $325    $382       $379       $328      $317

     Atlanta GA               Fewer Than 21 Years         98     $387           $520    $674       $555       $510      $500

                              21 or More Years            177    $404           $592    $788       $607       $583      $564

     Austin TX                Fewer Than 21 Years         26     $383           $492    $687       $540       $537      $515

                              21 or More Years            42     $380           $425    $633       $519       $532      $515

     Baltimore MD             Fewer Than 21 Years         40     $420           $520    $677       $541       $583      $530

                              21 or More Years            82     $475           $603    $759       $627       $607      $548

     Baton Rouge LA           21 or More Years            14     $292           $411    $471       $375       $351      $334

     Birmingham AL            Fewer Than 21 Years         40     $325           $360    $430       $372       $351      $322

                              21 or More Years            43     $363           $443    $488       $442       $419      $399

     Boston MA                Fewer Than 21 Years         94     $450           $636    $815       $642       $615      $586

                              21 or More Years            172    $388           $647    $849       $633       $656      $655

     Bridgeport CT            21 or More Years            18     $350           $445    $512       $429       $428      $442

     Buffalo NY               Fewer Than 21 Years         25     $340           $340    $340       $332       $323      $310

                              21 or More Years            21     $340           $340    $364       $357       $349      $324

     Charleston WV            21 or More Years            18     $259           $287    $326       $291       $288      $273

     Charlotte NC             Fewer Than 21 Years         38     $474           $558    $665       $551       $562      $535

                              21 or More Years            53     $510           $673    $825       $695       $723      $662

     Chicago IL               Fewer Than 21 Years         266    $527           $759    $985       $762       $714      $670

                              21 or More Years            411    $620           $810   $1,050      $846       $793      $742

     Cincinnati OH            Fewer Than 21 Years         14     $314           $400    $515       $428       $413      $391

                              21 or More Years            39     $381           $448    $547       $467       $472      $446

     Cleveland OH             Fewer Than 21 Years         81     $365           $415    $513       $469       $434      $412

                              21 or More Years            140    $404           $499    $689       $569       $555      $531

     Columbia SC              21 or More Years            24     $315           $385    $514       $399       $392      $397

     Columbus OH              Fewer Than 21 Years         18     $388           $495    $608       $501       $449      $391

                              21 or More Years            44     $375           $455    $554       $473       $471      $453

     Dallas TX                Fewer Than 21 Years         58     $379           $485    $648       $588       $553      $584

                              21 or More Years            97     $500           $655    $895       $699       $627      $625

     Dayton OH                21 or More Years            11     $385           $417    $446       $458       $464      $471

     Denver CO                Fewer Than 21 Years         64     $390           $450    $500       $473       $449      $436

                              21 or More Years            77     $400           $500    $628       $543       $520      $482




     33   Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 35 of 167 Page ID
     Section I: High-Level Data Cuts      #:3782
20                                                                          Page 2

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Partners                                                             Trend Analysis (Mean)

                City                Years of Experience    n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                 Quartile               Quartile
                              

     Detroit MI               Fewer Than 21 Years         31      $300           $329    $400       $346       $337      $343

                              21 or More Years            70      $266           $350    $448       $354       $360      $356

     Greenville SC            21 or More Years            14      $390           $455    $495       $460       $438      $414

     Hartford CT              Fewer Than 21 Years         17      $338           $425    $487       $421       $358      $383

                              21 or More Years            39      $424           $502    $730       $561       $525      $482

     Honolulu HI              21 or More Years            19      $275           $300    $425       $363       $359      $345

     Houston TX               Fewer Than 21 Years         73      $502           $675    $828       $691       $673      $652

                              21 or More Years            78      $533           $795    $973       $787       $664      $667

     Indianapolis IN          Fewer Than 21 Years         32      $297           $384    $420       $367       $366      $338

                              21 or More Years            56      $378           $465    $551       $459       $450      $423

     Jackson MS               Fewer Than 21 Years         22      $296           $342    $357       $330       $322      $303

                              21 or More Years            18      $295           $370    $440       $384       $348      $369

     Jacksonville FL          21 or More Years            11      $300           $325    $460       $384       $333      $360

     Kansas City MO           Fewer Than 21 Years         51      $328           $396    $440       $386       $369      $353

                              21 or More Years            68      $411           $500    $600       $511       $500      $449

     Las Vegas NV             21 or More Years            18      $250           $475    $675       $485       $491      $452

     Little Rock AR           21 or More Years            12      $230           $250    $275       $273       $266      $278

     Los Angeles CA           Fewer Than 21 Years         199     $450           $655    $912       $683       $685      $641

                              21 or More Years            365     $528           $731   $1,047      $797       $743      $723

     Louisville KY            21 or More Years            12      $338           $380    $410       $371       $394      $360

     Memphis TN               Fewer Than 21 Years         11      $286           $290    $365       $317       $303      $311

                              21 or More Years            17      $325           $400    $425       $373       $368      $371

     Miami FL                 Fewer Than 21 Years         44      $375           $508    $615       $479       $471      $390

                              21 or More Years            107     $350           $546    $726       $541       $530      $482

     Milwaukee WI             Fewer Than 21 Years         20      $260           $343    $439       $410       $372      $366

                              21 or More Years            36      $378           $458    $611       $516       $407      $402

     Minneapolis MN           Fewer Than 21 Years         60      $416           $520    $599       $506       $465      $430

                              21 or More Years            120     $399           $605    $743       $590       $582      $493

     Nashville TN             Fewer Than 21 Years         22      $360           $409    $457       $398       $361      $353

                              21 or More Years            43      $418           $457    $514       $456       $433      $438

     New Orleans LA           Fewer Than 21 Years         34      $301           $348    $442       $367       $341      $327

                              21 or More Years            48      $290           $360    $463       $376       $362      $336

     New York NY              Fewer Than 21 Years         514     $630         $1,010   $1,273      $965       $939      $889

                              21 or More Years            1126    $598           $949   $1,330      $977       $964      $929




     34   Mid-Year Real Rate Report | 2020                                                                   wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 36 of 167 Page ID
     Section I: High-Level Data Cuts      #:3783
20                                                                         Page 3

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Partners                                                            Trend Analysis (Mean)

               City                 Years of Experience   n      First        Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                                Quartile               Quartile
                              

     Oklahoma City OK         21 or More Years            18     $220           $335    $365       $309       $362     $300

     Omaha NE                 Fewer Than 21 Years         15     $293           $336    $370       $337       $302     $295

                              21 or More Years            25     $319           $393    $400       $363       $384     $362

     Orlando FL               Fewer Than 21 Years         23     $363           $400    $475       $437       $417     $422

                              21 or More Years            39     $377           $450    $475       $437       $455     $445

     Philadelphia PA          Fewer Than 21 Years         202    $444           $549    $675       $570       $553     $537

                              21 or More Years            382    $500           $680    $850       $693       $658     $629

     Phoenix AZ               Fewer Than 21 Years         27     $300           $393    $459       $386       $333     $314

                              21 or More Years            52     $325           $375    $570       $449       $431     $408

     Pittsburgh PA            Fewer Than 21 Years         47     $329           $465    $613       $482       $451     $413

                              21 or More Years            85     $420           $531    $655       $557       $537     $492

     Portland ME              21 or More Years            26     $205           $361    $436       $342       $363     $349

     Portland OR              Fewer Than 21 Years         40     $313           $375    $527       $427       $403     $411

                              21 or More Years            54     $391           $487    $594       $495       $454     $465

     Raleigh NC               Fewer Than 21 Years         23     $300           $398    $468       $422       $364     $345

                              21 or More Years            26     $374           $458    $538       $453       $459     $420

     Richmond VA              Fewer Than 21 Years         30     $579           $638    $727       $614       $560     $521

                              21 or More Years            42     $517           $665    $749       $623       $612     $589

     Rochester NY             21 or More Years            13     $258           $320    $375       $339       $355     $348

     Salt Lake City UT        Fewer Than 21 Years         19     $280           $401    $433       $389       $372     $375

                              21 or More Years            23     $315           $384    $434       $376       $364     $393

     San Diego CA             Fewer Than 21 Years         34     $350           $431    $948       $594       $528     $495

                              21 or More Years            81     $315           $430    $986       $630       $641     $630

     San Francisco CA         Fewer Than 21 Years         112    $455           $675    $925       $693       $705     $653

                              21 or More Years            202    $518           $720    $989       $752       $733     $725

     San Jose CA              Fewer Than 21 Years         30     $546           $673    $975       $780       $750     $722

                              21 or More Years            77     $650           $890   $1,081      $915       $872     $888

     Seattle WA               Fewer Than 21 Years         64     $375           $437    $521       $451       $448     $465

                              21 or More Years            122    $464           $576    $660       $576       $546     $573

     St. Louis MO             Fewer Than 21 Years         52     $340           $408    $491       $412       $369     $318

                              21 or More Years            75     $325           $440    $586       $469       $421     $386

     Tallahassee FL           21 or More Years            11     $450           $501    $687       $563       $466     $432

     Tampa FL                 Fewer Than 21 Years         28     $310           $372    $483       $391       $364     $348

                              21 or More Years            46     $375           $486    $540       $500       $451     $422




     35   Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 37 of 167 Page ID
     Section I: High-Level Data Cuts      #:3784
20                                                                         Page 4

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Partners                                                            Trend Analysis (Mean)

               City                 Years of Experience   n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                Quartile               Quartile
                              

     Trenton NJ               Fewer Than 21 Years         11     $433           $530    $668       $561       $469      $476

                              21 or More Years            18     $510           $540    $680       $577       $550      $516

     Washington DC            Fewer Than 21 Years         467    $620           $778    $929       $773       $751      $741

                              21 or More Years            856    $670           $850   $1,010      $870       $840      $817




     36   Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 38 of 167 Page ID
     Section I: High-Level Data Cuts      #:3785
20                                                                     Page 1

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Associates                                                     Trend Analysis (Mean)

              City              Years of Experience   n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                            Quartile               Quartile

     Atlanta GA             Fewer Than 3 Years        15     $264           $305    $345       $302       $375      $380

                            3 to Fewer Than 7 Years   55     $290           $320    $380       $359       $323      $335

                            7 or More Years           84     $290           $400    $575       $422       $403      $386

     Austin TX              7 or More Years           21     $315           $352    $540       $423       $390      $388

     Baltimore MD           Fewer Than 3 Years        16     $390           $398    $461       $397       $374

                            3 to Fewer Than 7 Years   54     $390           $497    $565       $482       $454      $422

                            7 or More Years           48     $290           $370    $602       $442       $423      $406

     Birmingham AL          3 to Fewer Than 7 Years   15     $250           $300    $323       $284       $266      $237

                            7 or More Years           18     $271           $306    $330       $315       $285      $262

     Boston MA              Fewer Than 3 Years        17     $315           $383    $465       $406       $327      $203

                            3 to Fewer Than 7 Years   36     $370           $415    $505       $443       $410      $399

                            7 or More Years           73     $315           $446    $653       $495       $510      $507

     Buffalo NY             3 to Fewer Than 7 Years   11     $197           $245    $280       $242       $245      $227

     Charlotte NC           3 to Fewer Than 7 Years   22     $279           $333    $428       $372       $401      $367

                            7 or More Years           24     $315           $393    $474       $409       $372      $407

     Chicago IL             Fewer Than 3 Years        47     $424           $540    $671       $530       $536      $544

                            3 to Fewer Than 7 Years   134    $370           $520    $666       $528       $482      $442

                            7 or More Years           156    $380           $564    $775       $584       $538      $490

     Cincinnati OH          3 to Fewer Than 7 Years   13     $221           $240    $279       $251       $259      $242

                            7 or More Years           11     $258           $284    $351       $304       $300      $272

     Cleveland OH           Fewer Than 3 Years        24     $208           $235    $283       $255       $262

                            3 to Fewer Than 7 Years   50     $240           $290    $356       $308       $309      $292

                            7 or More Years           60     $261           $295    $355       $333       $322      $308

     Columbus OH            7 or More Years           13     $246           $282    $375       $301       $340      $317

     Dallas TX              3 to Fewer Than 7 Years   23     $390           $533    $706       $552       $437      $377

                            7 or More Years           51     $340           $403    $612       $482       $517      $515

     Denver CO              3 to Fewer Than 7 Years   24     $250           $283    $361       $312       $308      $289

                            7 or More Years           43     $264           $317    $371       $331       $343      $316

     Detroit MI             7 or More Years           17     $225           $250    $383       $299       $277      $278

     Houston TX             3 to Fewer Than 7 Years   25     $286           $383    $497       $420       $346      $337

                            7 or More Years           44     $304           $400    $580       $454       $454      $455

     Indianapolis IN        3 to Fewer Than 7 Years   14     $186           $200    $264       $232       $213      $184

                            7 or More Years           19     $175           $291    $346       $274       $281      $288

     Jackson MS             7 or More Years           17      $55           $135    $251       $172       $245      $199




     37   Mid-Year Real Rate Report | 2020                                                              wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 39 of 167 Page ID
     Section I: High-Level Data Cuts      #:3786
20                                                                     Page 2

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Associates                                                     Trend Analysis (Mean)

              City              Years of Experience   n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                            Quartile               Quartile

     Kansas City MO         3 to Fewer Than 7 Years   25     $272           $300    $325       $295       $290      $247

                            7 or More Years           29     $269           $295    $311       $295       $277      $271

     Las Vegas NV           7 or More Years           17     $250           $288    $330       $285       $282      $286

     Los Angeles CA         Fewer Than 3 Years        47     $397           $476    $581       $483       $479      $455

                            3 to Fewer Than 7 Years   138    $395           $565    $699       $557       $510      $462

                            7 or More Years           207    $350           $536    $811       $585       $573      $549

     Miami FL               3 to Fewer Than 7 Years   20     $265           $325    $350       $336       $339      $279

                            7 or More Years           39     $240           $381    $491       $383       $373      $306

     Milwaukee WI           7 or More Years           16     $256           $294    $315       $299       $284      $285

     Minneapolis MN         Fewer Than 3 Years        16     $295           $364    $403       $354       $361      $435

                            3 to Fewer Than 7 Years   26     $312           $355    $418       $368       $363      $321

                            7 or More Years           29     $295           $378    $508       $379       $384      $331

     Nashville TN           7 or More Years           18     $225           $266    $297       $268       $259      $257

     New Orleans LA         3 to Fewer Than 7 Years   20     $226           $253    $305       $261       $244      $236

                            7 or More Years           22     $238           $325    $369       $304       $276      $234

     New York NY            Fewer Than 3 Years        153    $385           $513    $647       $536       $501      $517

                            3 to Fewer Than 7 Years   286    $404           $589    $826       $613       $586      $549

                            7 or More Years           564    $410           $693    $945       $697       $702      $678

     Orlando FL             7 or More Years           16     $281           $305    $348       $326       $304      $276

     Philadelphia PA        Fewer Than 3 Years        60     $300           $325    $395       $342       $329      $339

                            3 to Fewer Than 7 Years   158    $305           $355    $430       $378       $363      $338

                            7 or More Years           170    $310           $450    $514       $449       $429      $397

     Phoenix AZ             7 or More Years           11     $213           $275    $315       $275       $236      $278

     Pittsburgh PA          Fewer Than 3 Years        21     $251           $335    $393       $320       $297

                            3 to Fewer Than 7 Years   36     $275           $355    $425       $345       $327      $317

                            7 or More Years           40     $265           $356    $474       $372       $349      $335

     Portland OR            Fewer Than 3 Years        14     $251           $285    $309       $277       $264      $299

                            3 to Fewer Than 7 Years   45     $293           $336    $388       $336       $310      $321

                            7 or More Years           51     $332           $415    $458       $389       $359      $366

     Richmond VA            7 or More Years           15     $350           $417    $450       $393       $381      $330

     Salt Lake City UT      3 to Fewer Than 7 Years   15     $200           $224    $245       $222       $203      $185

     San Diego CA           3 to Fewer Than 7 Years   11     $231           $290    $378       $314       $324      $313

                            7 or More Years           33     $288           $365    $545       $412       $419      $453




     38   Mid-Year Real Rate Report | 2020                                                              wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 40 of 167 Page ID
     Section I: High-Level Data Cuts      #:3787
20                                                                     Page 3

     Cities
     Cities By Year of Experience

     By Years of Experience
     Q2 2020 -- Real Rates for Associates                                                     Trend Analysis (Mean)

              City              Years of Experience   n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                            Quartile               Quartile

     San Francisco CA       Fewer Than 3 Years        14     $325           $360    $438       $385       $330

                            3 to Fewer Than 7 Years   44     $309           $440    $598       $469       $419      $407

                            7 or More Years           74     $329           $431    $646       $487       $481      $500

     San Jose CA            7 or More Years           28     $410           $500    $743       $603       $571      $544

     Seattle WA             Fewer Than 3 Years        14     $263           $295    $322       $295       $280      $305

                            3 to Fewer Than 7 Years   30     $277           $310    $336       $305       $314      $289

                            7 or More Years           36     $358           $431    $472       $415       $417      $401

     St. Louis MO           7 or More Years           16     $198           $250    $304       $258       $250      $234

     Tampa FL               3 to Fewer Than 7 Years   11     $240           $275    $330       $287       $286      $261

     Washington DC          Fewer Than 3 Years        81     $380           $459    $553       $472       $439      $384

                            3 to Fewer Than 7 Years   239    $415           $525    $640       $534       $483      $452

                            7 or More Years           304    $468           $590    $730       $623       $599      $585




     39   Mid-Year Real Rate Report | 2020                                                              wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 41 of 167 Page ID
     Section I: High-Level Data Cuts      #:3788
20                                                                 Page 1

     Firm    Size
     Firm Size
     By Matter Type
     By Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                         Trend Analysis (Mean)

            Firm Size     MatterType
                          Matter Type      Role      n      First      Median       Third     Q2 2020    Q2 2019   Q2 2018
                                                           Quartile                Quartile

     50 Lawyers or       Litigation     Partner     985     $250            $312    $419       $355       $339      $324
     Fewer
                                        Associate   750     $185            $238    $300       $257       $259      $238

                         Non-Litigation Partner     1302    $275            $369    $495       $402       $392      $385

                                        Associate   856     $213            $265    $335       $286       $273      $275

     51-200 Lawyers      Litigation     Partner     996     $299            $380    $511       $431       $426      $414

                                        Associate   716     $214            $260    $336       $292       $292      $277

                         Non-Litigation Partner     1273    $366            $459    $650       $524       $496      $485

                                        Associate   817     $242            $295    $400       $339       $326      $316

     201-500 Lawyers     Litigation     Partner     1117    $395            $504    $685       $555       $552      $526

                                        Associate   923     $290            $335    $435       $379       $364      $356

                         Non-Litigation Partner     1709    $420            $544    $741       $615       $608      $607

                                        Associate   1385    $295            $370    $500       $422       $411      $404

     501-1,000 Lawyers   Litigation     Partner     1399    $535            $700    $935       $759       $754      $732

                                        Associate   1612    $356            $465    $629       $504       $498      $480

                         Non-Litigation Partner     2532    $604            $820   $1,170      $897       $883      $865

                                        Associate   3129    $411            $564    $767       $600       $584      $578

     More Than 1,000     Litigation     Partner     897     $695            $872   $1,045      $888       $846      $819
     Lawyers
                                        Associate   1039    $420            $535    $700       $570       $527      $511

                         Non-Litigation Partner     2052    $788            $975   $1,205     $1,011      $965      $930

                                        Associate   2307    $476            $635    $830       $665       $618      $594




     40 Mid-Year Real Rate Report | 2020                                                                wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 42 of 167 Page ID
                                    #:3789




 Section II:
 Industry Analysis




2020 Mid-Year Real Rate Report
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 43 of 167 Page ID
020
      Section II: Industry Analysis #:3790Page 1
      Industry     Groups
       Industry Groups




      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                          Trend Analysis (Mean)

              Industry Group                     Role    n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile            Quartile

       Basic Materials and Utilities   Partner          671     $350       $500     $744       $602        $560     $555

                                       Associate        492     $240       $325     $490       $413        $375     $389

                                       Paralegal        344     $112       $160     $225       $183        $191     $174

       Consumer Goods                  Partner          537     $355       $450     $685       $533        $522     $500

                                       Associate        341     $251       $318     $429       $358        $348     $332

                                       Paralegal        214     $120       $160     $235       $183        $183     $164

       Consumer Services               Partner          1716    $432       $595     $800       $659        $624     $596

                                       Associate        1682    $302       $413     $585       $463        $437     $423

                                       Paralegal        689     $171       $228     $297       $240        $216     $210

       Financials Excluding            Partner          4488    $455       $724    $1,042      $783        $789     $783
       Insurance
                                       Associate        4435    $327       $496     $721       $552        $545     $545

                                       Paralegal        1964    $170       $230     $312       $245        $240     $242

       Health Care                     Partner          1548    $465       $710     $905       $701        $672     $636

                                       Associate        1613    $356       $490     $643       $497        $449     $420

                                       Paralegal        790     $150       $215     $280       $221        $219     $207

       Industrials                     Partner          1568    $383       $540     $850       $645        $607     $540

                                       Associate        1354    $290       $380     $580       $456        $415     $363

                                       Paralegal        703     $150       $225     $344       $244        $217     $182

       Insurance                       Partner          4397    $170       $200     $300       $293        $305     $309

                                       Associate        3768    $150       $175     $250       $242        $244     $241

                                       Paralegal        2709     $85       $95      $118       $116        $118     $118

       Technology and                  Partner          2036    $475       $655     $900       $713        $700     $695
       Telecommunications
                                       Associate        2024    $340       $446     $635       $499        $490     $479

                                       Paralegal        721     $177       $225     $295       $239        $240     $236




      42   Mid-Year Real Rate Report | 2020                                                             wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 44 of 167 Page ID
20
     Section II: Industry Analysis #:3791                           Page 1



     Industry     Groups
     Industry Groups
     By Matter Type
     By  Matter Type

     Q2 2020 -- Real Rates for Partners and Associates                                           Trend Analysis (Mean)

          Industry Group      MatterType
                              Matter Type       Role     n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile               Quartile

     Basic Materials and    Litigation      Partner     374     $275          $383     $560       $439       $458      $438
     Utilities
                                            Associate   285     $210          $260     $350       $305       $302      $296

                            Non-Litigation Partner      349     $461          $624     $945       $764       $669      $659

                                            Associate   226     $316          $445     $705       $549       $479      $496

     Consumer Goods         Litigation      Partner     267     $295          $377     $461       $437       $411      $410

                                            Associate   175     $225          $275     $336       $303       $295      $285

                            Non-Litigation Partner      306     $435          $580     $760       $616       $599      $612

                                            Associate   177     $295          $365     $495       $410       $399      $414

     Consumer Services      Litigation      Partner     896     $400          $560     $769       $618       $561      $526

                                            Associate   807     $295          $375     $525       $424       $390      $374

                            Non-Litigation Partner      1022    $455          $613     $843       $693       $677      $656

                                            Associate   1017    $325          $439     $612       $492       $475      $464

     Financials Excluding   Litigation      Partner     1346    $340          $525     $750       $589       $614      $630
     Insurance
                                            Associate   1318    $265          $353     $509       $411       $419      $433

                            Non-Litigation Partner      3428    $530          $815    $1,142      $868       $858      $840

                                            Associate   3308    $399          $570     $800       $614       $597      $590

     Health Care            Litigation      Partner     1035    $426          $700     $895       $673       $657      $617

                                            Associate   1043    $337          $480     $618       $479       $436      $404

                            Non-Litigation Partner      647     $500          $728     $930       $746       $696      $670

                                            Associate   653     $385          $502     $660       $526       $471      $455

     Industrials            Litigation      Partner     578     $361          $510     $804       $595       $573      $479

                                            Associate   488     $280          $350     $541       $418       $389      $324

                            Non-Litigation Partner      1209    $395          $557     $872       $668       $623      $582

                                            Associate   1013    $300          $396     $631       $474       $428      $392

     Insurance              Litigation      Partner     495     $275          $340     $475       $457       $479      $471

                                            Associate   369     $225          $290     $475       $378       $368      $342

                            Non-Litigation Partner      1226    $275          $350     $613       $509       $502      $505

                                            Associate   974     $225          $275     $460       $379       $368      $356

     Technology and     Litigation          Partner     695     $475          $640     $838       $685       $692      $684
     Telecommunications
                                            Associate   669     $325          $425     $598       $473       $497      $487

                            Non-Litigation Partner      1556    $480          $671     $909       $725       $703      $699

                                            Associate   1509    $345          $460     $636       $510       $487      $476




     43    Mid-Year Real Rate Report | 2020                                                                wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4       Filed 02/11/21 Page 45 of 167 Page ID
     Section II: Industry Analysis
20                                          Basic Materials & Utilities
                                          #:3792

     Basic
      BasicMaterials  and Utilities
           Materials and
              Utilities
     By Practice Area and Matter Type
        By Practice Area and Matter Type

     Q2 2020 -- Real Rates for Partners and Associates                                             Trend Analysis (Mean)

         Practice Area              Matter Type       Role    n     First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                   Quartile            Quartile
                                                  

     Commercial                   Litigation      Partner     14    $491       $669     $848       $693       $584      $663

                                                  Associate   13    $425       $603     $730       $586       $411      $397

     Corporate: Other             Non-Litigation Associate    35    $390       $495     $868       $625       $647      $525

     Corporate:                   Non-Litigation Partner      32    $568       $772     $894       $740       $667      $620
     Regulatory and
                                                  Associate   17    $351       $495     $595       $501       $465      $456
     Compliance
     Employment and               Litigation      Partner     26    $327       $416     $448       $386       $401      $430
     Labor:
                                                  Associate   18    $245       $298     $319       $279       $263      $265
     Discrimination,
     Retaliation and
     Harassment / EEO
     Employment and               Non-Litigation Partner      38    $405       $443     $547       $476       $494      $457
     Labor: Other
     Environmental                Non-Litigation Partner      38    $405       $515     $695       $562       $585      $588

                                                  Associate   23    $272       $395     $497       $403       $431      $473




     44 Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4     Filed
                                                       Goods 02/11/21 Page 46 of 167 Page ID
     Section II: Industry Analysis
20                                            Consumer

                                          #:3793

     Consumer
       ConsumerGoods
                Goods
     By Practice       Area
        By Practice Area      andType
                         and Matter Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                         Trend Analysis (Mean)

          Practice Area       Matter Type         Role   n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile            Quartile
                                             

     Commercial              Litigation      Partner     89     $361       $445     $775       $538       $456      $504

                                             Associate   52     $291       $341     $420       $387       $363      $311

                             Non-Litigation Partner      125    $435       $545     $650       $560       $560      $566

                                             Associate   72     $295       $353     $473       $396       $375      $362

     Corporate: Other        Non-Litigation Associate    24     $365       $443     $579       $523       $461      $466

     Corporate:              Non-Litigation Partner      45     $710       $826     $950       $822       $741      $830
     Regulatory and
                                             Associate   29     $305       $430     $510       $423       $465      $573
     Compliance
     Employment and          Litigation      Partner     18     $336       $373     $443       $428       $471      $628
     Labor: Other
                             Non-Litigation Partner      49     $415       $510     $614       $537       $559      $518

                                             Associate   35     $288       $320     $351       $325       $342      $349

     Environmental           Litigation      Partner     14     $328       $383     $411       $370       $425      $433

     General Liability:  Litigation          Partner     66     $275       $300     $358       $317       $317      $334
     Product and Product
                                             Associate   45     $200       $235     $256       $231       $229      $246
     Liability




     45   Mid-Year Real Rate Report | 2020                                                              wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4
                                             Consumer Filed
                                                      Services 1 02/11/21 Page 47 of 167 Page ID
     Section II: Industry Analysis
20

                                          #:3794

     Consumer
      Consumer Services
               Services
     By Practice       Area
        By Practice Area      andType
                         and Matter Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                         Trend Analysis (Mean)

          Practice Area       Matter Type         Role   n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile            Quartile
                                             

     Bankruptcy and          Litigation      Partner     26     $371       $548     $635       $554       $477      $358
     Collections
                                             Associate   25     $260       $296     $395       $342       $313      $285

     Commercial              Litigation      Partner     287    $420       $623     $850       $669       $610      $569

                                             Associate   232    $294       $375     $509       $417       $396      $395

                             Non-Litigation Partner      87     $510       $610     $699       $621       $583      $547

                                             Associate   78     $344       $411     $489       $442       $412      $378

     Corporate: Mergers,     Non-Litigation Partner      112    $610       $790    $1,249      $882       $882      $919
     Acquisitions and
                                             Associate   146    $450       $568     $847       $620       $608      $565
     Divestitures
     Corporate: Other        Litigation      Partner     156    $450       $599     $780       $648       $640      $652

                                             Associate   126    $330       $420     $574       $454       $456      $437

                             Non-Litigation Partner      239    $510       $720    $1,238      $807       $761      $732

                                             Associate   217    $320       $511     $800       $540       $497      $479

     Corporate:              Litigation      Partner     38     $579       $735     $912       $751       $731      $625
     Regulatory and
                                             Associate   29     $325       $495     $598       $490       $447      $423
     Compliance
                             Non-Litigation Partner      276    $475       $611     $769       $653       $670      $673

                                             Associate   214    $346       $436     $612       $497       $487      $501

     Employment and          Non-Litigation Partner      35     $490       $605     $675       $624       $631      $639
     Labor:
     Compensation and
     Benefits
     Employment and          Litigation      Partner     79     $290       $350     $471       $390       $404      $401
     Labor:
                                             Associate   74     $250       $300     $327       $300       $286      $289
     Discrimination,
     Retaliation and
     Harassment / EEO
     Employment and          Litigation      Partner     146    $325       $465     $591       $486       $470      $477
     Labor: Other
                                             Associate   102    $282       $325     $398       $340       $335      $338

                             Non-Litigation Partner      75     $448       $475     $606       $526       $535      $515

                                             Associate   56     $320       $395     $453       $395       $410      $386

     Employment and      Litigation     Partner          23     $388       $575     $880       $629       $562      $585
     Labor: Union
                                        Associate        13     $253       $325     $440       $424       $291      $408
     Relations and
     Negotiations / NLRB Non-Litigation Partner          31     $385       $450     $663       $501       $498      $488

                                             Associate   33     $325       $325     $440       $388       $346      $335

     Employment and          Litigation      Partner     24     $290       $391     $500       $426       $425      $416
     Labor: Wages, Tips
                                             Associate   18     $260       $300     $407       $329       $372      $374
     and Overtime




     46 Mid-Year Real Rate Report | 2020                                                                wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4      Filed 02/11/21 Page 48 of 167 Page ID
      Section II: Industry Analysis
020                                           Consumer Services 2
                                           #:3795

      Consumer
        ConsumerServices
                Services
      By Practice       Area
         By Practice Area      andType
                          and Matter Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                          Trend Analysis (Mean)

           Practice Area        Matter Type        Role    n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                 Quartile            Quartile
                                               

       Finance and             Non-Litigation Partner      18    $1,106     $1,273   $1,287     $1,159      $1,079   $1,099
       Securities:
       Debt/Equity
       Offerings
       Finance and             Non-Litigation Partner      26     $639      $1,091   $1,267      $974       $902      $847
       Securities: SEC
                                               Associate   20     $526       $621     $844       $642       $569      $525
       Filings and Financial
       Reporting
       Intellectual Property: Non-Litigation Partner       18     $457       $543     $694       $567       $567      $548
       Other
                                             Associate     20     $268       $331     $414       $346       $356      $347

       Intellectual Property: Non-Litigation Partner       55     $394       $499     $748       $629       $584      $574
       Patents
                                             Associate     103    $265       $305     $425       $362       $327      $346

       Intellectual Property: Non-Litigation Partner       19     $448       $586     $687       $553       $571      $621
       Trademarks
                                             Associate     19     $285       $330     $393       $343       $390      $416

       Real Estate: Leasing    Non-Litigation Partner      31     $385       $494     $648       $521       $504      $515

                                               Associate   30     $300       $363     $463       $384       $351      $342

       Real Estate: Other      Non-Litigation Partner      69     $369       $470     $595       $500       $475      $495

                                               Associate   71     $260       $300     $400       $340       $316      $343




      47   Mid-Year Real Rate Report | 2020                                                               wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 49 of 167 Page ID
020   Section II: Industry Analysis #:3796                           Financials Excluding Insurance 1



      Financials  Excluding Insurance
       Financials Excluding
             Insurance
      By Practice Area and Matter Type
         By Practice Area and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                             Trend Analysis (Mean)

          Practice Area              Matter Type       Role    n      First            Median            Third     Q2 2020    Q2 2019   Q2 2018
                                                                     Quartile                           Quartile
                                                   

      Bankruptcy and               Litigation      Partner     215      $310              $400           $568       $476       $452      $402
      Collections
                                                   Associate   201      $250              $310           $414       $377       $365      $304

                                   Non-Litigation Partner      256      $321              $365           $438       $408       $396      $387

                                                   Associate   169      $227              $290           $350       $312       $302      $291

      Commercial                   Litigation      Partner     304      $368              $466           $711       $582       $605      $616

                                                   Associate   263      $255              $320           $435       $390       $400      $412

                                   Non-Litigation Partner      251      $658              $935          $1,264     $1,002      $934      $991

                                                   Associate   205      $425              $590           $867       $693       $666      $694

      Corporate:                   Non-Litigation Partner      25       $695            $1,401          $1,414     $1,055      $963      $982
      Governance
      Corporate: Mergers,          Non-Litigation Partner      104      $866            $1,150          $1,330     $1,096     $1,017    $1,037
      Acquisitions and
                                                   Associate   95       $450              $623           $860       $670       $681      $769
      Divestitures
      Corporate: Other             Litigation      Partner     199      $398              $573           $824       $639       $660      $734

                                                   Associate   155      $300              $415           $565       $450       $435      $473

                                   Non-Litigation Partner      471      $661              $923          $1,200      $942       $923      $846

                                                   Associate   526      $442              $625           $840       $650       $610      $559

      Corporate:                   Litigation      Partner     141      $590              $768          $1,058      $833       $836      $836
      Regulatory and
                                                   Associate   129      $417              $564           $743       $576       $551      $529
      Compliance
                                   Non-Litigation Partner      118      $899            $1,064          $1,403     $1,122     $1,009     $983

                                                   Associate   94       $533              $708          $1,016      $774       $611      $629

      Corporate: Tax               Non-Litigation Partner      78       $694            $1,026          $1,328     $1,055     $1,032    $1,091

                                                   Associate   65       $399              $567           $860       $689       $702      $711

      Corporate: Treasury          Non-Litigation Partner      33       $816            $1,095          $1,285     $1,054     $1,054     $997

                                                   Associate   24       $308              $431           $583       $475       $504      $550




      48 Mid-Year Real Rate Report | 2020                                                                                    wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 50 of 167 Page ID
020   Section II: Industry Analysis #:3797                            Financials Excluding Insurance 2



      Financials  Excluding Insurance
       Financials Excluding
             Insurance
      By Practice Area and Matter Type
         By Practice Area and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                              Trend Analysis (Mean)

          Practice Area              Matter Type       Role     n      First            Median            Third     Q2 2020    Q2 2019   Q2 2018
                                                                      Quartile                           Quartile
                                                   

      Employment and               Non-Litigation Partner      49        $570              $643           $768       $695       $714      $678
      Labor:
                                                   Associate   26        $370              $436           $524       $441       $411      $400
      Compensation and
      Benefits
      Employment and               Litigation      Partner     32        $365              $385           $586       $550       $630      $575
      Labor:
                                                   Associate   35        $264              $295           $400       $354       $422      $463
      Discrimination,
      Retaliation and              Non-Litigation Partner      27        $365              $412           $576       $492       $505      $428

      Harassment / EEO
      Employment and               Non-Litigation Partner      20        $689              $750           $858       $801       $813      $755
      Labor: ERISA
      Employment and               Litigation      Partner     217       $571              $728           $851       $746       $796      $782
      Labor: Other
                                                   Associate   208       $361              $495           $640       $515       $520      $523

                                   Non-Litigation Partner      223       $396              $565           $724       $613       $642      $611

                                                   Associate   131       $295              $353           $495       $442       $476      $443

      Finance and                  Non-Litigation Partner      109       $620              $863          $1,030      $875       $919      $857
      Securities:
                                                   Associate   95        $409              $506           $679       $537       $588      $552
      Debt/Equity
      Offerings
      Finance and                  Litigation      Partner     67        $493              $625           $750       $645       $710      $788
      Securities: Fiduciary
                                                   Associate   43        $310              $395           $485       $388       $422      $472
      Services
                                   Non-Litigation Partner      54        $420              $594           $941       $672       $675      $672

                                                   Associate   30        $263              $276           $486       $379       $398      $379

      Finance and                  Litigation      Partner     52        $827              $941          $1,185     $1,027      $944      $935
      Securities:
                                                   Associate   70        $397              $565           $645       $572       $573      $576
      Investments and
      Other Financial              Non-Litigation Partner      964       $715              $917          $1,194      $960       $954      $960

      Instruments                                  Associate   991       $465              $641           $840       $665       $639      $646

      Finance and           Litigation     Partner             103       $340              $454           $620       $520       $516      $548
      Securities: Loans and
                                           Associate           123       $280              $312           $401       $357       $362      $378
      Financing
                            Non-Litigation Partner             1037      $525              $809          $1,185      $867       $845      $809

                                                   Associate   982       $415              $595           $805       $614       $596      $580




      49 Mid-Year Real Rate Report | 2020                                                                                     wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 51 of 167 Page ID
020   Section II: Industry Analysis #:3798                            Financials Excluding Insurance 3



      Financials  Excluding Insurance
       Financials Excluding
             Insurance
      By Practice Area and Matter Type
           By Practice Area and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                             Trend Analysis (Mean)

            Practice Area              Matter Type       Role    n     First            Median            Third     Q2 2020    Q2 2019   Q2 2018
                                                                      Quartile                           Quartile
                                                     

      Finance and                    Non-Litigation Partner      26      $455              $753           $935       $763       $688      $636
      Securities: SEC
      Filings and Financial
      Reporting
      Finance and                    Litigation      Partner     47      $611              $856           $995       $845       $820      $823
      Securities: Securities
                                                     Associate   51      $389              $509           $650       $513       $513      $526
      and Banking
      Regulations                    Non-Litigation Partner      44      $723            $1,025          $1,330     $1,044      $918      $939

                                                     Associate   30      $513              $655           $811       $643       $528      $568

      General Liability:             Litigation      Partner     11      $484              $519           $603       $532       $590      $446
      Consumer Related
      Claims
      Government                     Non-Litigation Partner      12      $797              $886          $1,156      $990       $848      $843
      Relations
      Miscellaneous:                 Non-Litigation Partner      42      $716              $893          $1,105      $913       $730      $620
      General Advice &
                                                     Associate   23      $536              $570           $775       $617       $474      $457
      Counsel
      Real Estate: Leasing           Non-Litigation Partner      22      $588              $730           $925       $735       $587      $531

      Real Estate: Other             Litigation      Partner     55      $325              $525           $649       $534       $598      $484

                                                     Associate   35      $299              $375           $463       $398       $426      $346

                                     Non-Litigation Partner      29      $460              $573           $950       $771       $554      $508

                                                     Associate   20      $348              $552           $629       $587       $471      $357

      Requests for                   Litigation      Partner     20      $493              $576           $733       $583       $716      $736
      Information:
                                                     Associate   18      $344              $405           $471       $416       $442      $526
      Subpoena




      50    Mid-Year Real Rate Report | 2020                                                                                  wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 52 of 167 Page ID
020   Section II: Industry Analysis #:3799      Health Care



      Healthcare
      By Practice
            HealthArea and Matter Type
                    Care
           By Practice Area and Matter Type


      Q2 2020 -- Real Rates for Partners and Associates                                                Trend Analysis (Mean)

            Practice Area              Matter Type       Role    n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                       Quartile            Quartile
                                                     

      Commercial                     Non-Litigation Partner      28     $625       $763     $890       $762       $718     $1,071

                                                     Associate   23     $404       $470     $552       $479       $380      $653

      Corporate: Mergers,            Non-Litigation Partner      38     $608       $863    $1,409      $993       $900      $752
      Acquisitions and
                                                     Associate   55     $434       $655     $865       $645       $685      $603
      Divestitures
      Corporate: Other               Litigation      Partner     220    $648       $820     $940       $814       $775      $729

                                                     Associate   219    $426       $525     $653       $548       $502      $459

                                     Non-Litigation Partner      227    $805       $918    $1,103      $950       $853      $848

                                                     Associate   267    $508       $622     $705       $624       $532      $524

      Corporate:                     Litigation      Partner     117    $624       $803     $900       $784       $793      $729
      Regulatory and
                                                     Associate   117    $390       $480     $605       $503       $498      $456
      Compliance
                                     Non-Litigation Partner      98     $438       $558     $784       $619       $618      $596

                                                     Associate   85     $293       $400     $523       $416       $406      $394

      Employment and                 Litigation      Partner     17     $452       $595     $695       $564       $520      $448
      Labor:
                                                     Associate   13     $355       $403     $415       $383       $325      $322
      Discrimination,
      Retaliation and
      Harassment / EEO
      Employment and                 Litigation      Partner     47     $425       $548     $652       $529       $516      $572
      Labor: Other
                                                     Associate   26     $366       $398     $425       $389       $353      $390

                                     Non-Litigation Partner      54     $402       $480     $580       $515       $529      $514

                                                     Associate   32     $249       $317     $393       $348       $386      $394

      Environmental                  Litigation      Partner     25     $385       $435     $595       $469       $480      $536

      General Liability:  Litigation                 Partner     227    $321       $504     $719       $543       $563      $542
      Product and Product
                                                     Associate   229    $238       $353     $459       $371       $358      $352
      Liability
      Intellectual Property: Litigation              Partner     207    $669       $867     $984       $824       $796      $759
      Patents
                                                     Associate   188    $475       $590     $695       $581       $527      $497

                                     Non-Litigation Partner      132    $458       $613     $778       $630       $653      $639

                                                     Associate   113    $366       $435     $550       $473       $438      $413

      Intellectual Property: Non-Litigation Partner              37     $560       $675     $895       $718       $676      $661
      Trademarks
      Requests for                   Litigation      Partner     11     $735       $915     $965       $834       $745      $801
      Information:
      Subpoena




      51    Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4Industrials
                                                      Filed   02/11/21 Page 53 of 167 Page ID
      Section II: Industry Analysis
020                                                         1
                                           #:3800

      Industrials
           Industrials
      By Practice       Area
         By Practice Area      andType
                          and Matter Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                         Trend Analysis (Mean)

           Practice Area       Matter Type         Role   n      First     Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                                Quartile            Quartile
                                              

      Bankruptcy and          Litigation      Partner     18     $394       $435     $671       $524       $480     $413
      Collections
      Commercial              Litigation      Partner     71     $350       $580    $1,069      $733       $668     $566

                                              Associate   69     $301       $562     $785       $593       $476     $379

                              Non-Litigation Partner      87     $423       $600     $775       $644       $624     $538

                                              Associate   57     $325       $390     $497       $441       $413     $368

      Corporate: Mergers,     Non-Litigation Partner      135    $651       $875    $1,100      $921       $979     $869
      Acquisitions and
                                              Associate   118    $422       $562     $809       $619       $610     $524
      Divestitures
      Corporate: Other        Litigation      Partner     181    $475       $774     $967       $745       $695     $542

                                              Associate   147    $363       $480     $637       $488       $456     $354

                              Non-Litigation Partner      509    $435       $658    $1,000      $748       $654     $623

                                              Associate   454    $330       $475     $695       $541       $470     $425

      Corporate:              Litigation      Partner     34     $660       $820     $974       $795       $765     $819
      Regulatory and
                                              Associate   28     $451       $536     $683       $549       $539     $545
      Compliance
                              Non-Litigation Partner      102    $454       $578     $806       $644       $615     $601

                                              Associate   64     $334       $437     $653       $488       $452     $413

      Corporate: Tax          Non-Litigation Partner      44     $588       $841     $975       $767       $748     $764

                                              Associate   44     $369       $465     $603       $497       $489     $505

      Employment and          Non-Litigation Partner      35     $497       $615     $913       $698       $728     $629
      Labor:
                                              Associate   17     $274       $432     $596       $468       $409     $398
      Compensation and
      Benefits
      Employment and          Non-Litigation Partner      22     $361       $403     $445       $412       $416     $396
      Labor:
                                              Associate   40     $295       $360     $360       $340       $335     $362
      Discrimination,
      Retaliation and
      Harassment / EEO
      Employment and          Litigation      Partner     12     $414       $555     $585       $550       $543     $461
      Labor: Other
                              Non-Litigation Partner      80     $407       $490     $607       $564       $532     $508

                                              Associate   42     $301       $339     $415       $401       $356     $332

      Employment and      Non-Litigation Partner          20     $423       $484     $581       $556       $544     $504
      Labor: Union
      Relations and
      Negotiations / NLRB




      52   Mid-Year Real Rate Report | 2020                                                              wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4Industrials
                                                     Filed    02/11/21 Page 54 of 167 Page ID
      Section II: Industry Analysis
020                                                         2

                                           #:3801

      Industrials
           Industrials
      By Practice      Area
         By Practice Area      andType
                          and Matter Matter Type
      Q2 2020 -- Real Rates for Partners and Associates                                          Trend Analysis (Mean)

           Practice Area       Matter Type         Role    n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                 Quartile            Quartile
                                               

       Environmental          Litigation       Partner     24     $481       $578     $628       $560       $558      $492

                                               Associate   16     $337       $395     $454       $401       $378      $301

                              Non-Litigation Partner       33     $375       $585     $803       $636       $520      $519

                                               Associate   17     $300       $346     $463       $470       $360      $363

       General Liability:     Litigation       Partner     38     $337       $475     $625       $567       $600      $274
       Personal
                                               Associate   33     $300       $325     $510       $436       $376      $202
       Injury/Wrongful
       Death
       General Liability:  Litigation          Partner     69     $200       $275     $375       $345       $352      $358
       Product and Product
                                               Associate   67     $175       $220     $295       $247       $242      $271
       Liability
       Intellectual Property: Litigation     Partner       19     $512       $620     $758       $640       $706      $719
       Other
                              Non-Litigation Partner       54     $400       $510     $720       $634       $543      $477

                                               Associate   37     $235       $300     $540       $384       $318      $299

       Intellectual Property: Litigation       Partner     21     $653       $706     $777       $714       $678      $656
       Patents
                                               Associate   13     $340       $445     $550       $448       $408      $405

                              Non-Litigation Partner       109    $320       $387     $483       $437       $442      $440

                                               Associate   98     $230       $275     $315       $285       $303      $335

       Intellectual Property: Non-Litigation Partner       18     $376       $504     $683       $521       $470      $481
       Trademarks
       Real Estate: Other     Non-Litigation Partner       11     $481       $512     $525       $483       $503      $486




      53   Mid-Year Real Rate Report | 2020                                                               wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC DocumentTechnology
                                           190-4and Telecommunications
                                                      Filed 02/11/21     Page 55 of 167 Page ID
      Section II: Industry Analysis
020                                                                    1

                                           #:3802

      Technology
         Technologyand
                    andTelecommunications
      ByTelecommunications
         Practice Area and Matter Type
           By Practice Area and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                Trend Analysis (Mean)

            Practice Area              Matter Type       Role    n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                       Quartile            Quartile
                                                     

      Bankruptcy and                 Litigation      Partner     13     $464       $498     $500       $496       $535      $557
      Collections
      Commercial                     Litigation      Partner     102    $521       $750     $976       $780       $729      $632

                                                     Associate   127    $285       $450     $650       $472       $471      $365

                                     Non-Litigation Partner      116    $425       $617     $793       $633       $590      $631

                                                     Associate   96     $363       $419     $554       $477       $428      $422

      Corporate: Antitrust           Litigation      Partner     18     $505       $774    $1,112      $811       $785      $801
      and Competition
                                                     Associate   21     $471       $711     $865       $672       $546      $483

                                     Non-Litigation Partner      85     $829      $1,009   $1,277     $1,069     $1,044     $955

                                                     Associate   129    $528       $663     $835       $658       $594      $556

      Corporate:                     Non-Litigation Partner      73     $981      $1,149   $1,374     $1,172     $1,091     $965
      Governance
                                                     Associate   100    $501       $714     $875       $704       $669      $625

      Corporate:                     Non-Litigation Partner      23     $551       $653     $807       $690       $716      $684
      Information and
                                                     Associate   24     $369       $454     $622       $508       $454      $439
      Technology
      Corporate: Mergers,            Non-Litigation Partner      80     $626       $878    $1,010      $839       $799      $840
      Acquisitions and
                                                     Associate   62     $436       $532     $693       $563       $523      $543
      Divestitures
      Corporate: Other               Litigation      Partner     158    $545       $703     $909       $759       $711      $708

                                                     Associate   150    $350       $435     $569       $470       $480      $476

                                     Non-Litigation Partner      252    $584       $772    $1,010      $808       $825      $817

                                                     Associate   204    $395       $520     $660       $544       $549      $545

      Corporate:                     Litigation      Partner     11     $638       $704     $830       $792       $755      $871
      Regulatory and
                                     Non-Litigation Partner      223    $570       $665     $830       $695       $690      $692
      Compliance
                                                     Associate   212    $350       $457     $590       $470       $453      $473

      Corporate: Tax                 Non-Litigation Partner      94     $719       $878    $1,030      $887       $832      $790

      Employment and                 Non-Litigation Partner      36     $519       $668     $794       $628       $540      $639
      Labor: Agreements
      Employment and                 Non-Litigation Partner      35     $526       $660     $799       $716       $690      $678
      Labor:
                                                     Associate   27     $338       $425     $575       $441       $434      $392
      Compensation and
      Benefits




      54    Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC DocumentTechnology
                                           190-4and Telecommunications
                                                      Filed 02/11/21     Page 56 of 167 Page ID
      Section II: Industry Analysis
020                                                                    2

                                           #:3803

      Technology
         Technologyand
                    andTelecommunications
      ByTelecommunications
         Practice Area and Matter Type
           By Practice Area and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                Trend Analysis (Mean)

            Practice Area              Matter Type       Role    n      First     Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                       Quartile            Quartile
                                                     

      Employment and                 Litigation      Partner     68     $450       $505     $655       $551       $515      $503
      Labor:
                                                     Associate   67     $310       $335     $390       $344       $355      $357
      Discrimination,
      Retaliation and                Non-Litigation Partner      57     $451       $535     $655       $551       $543      $514

      Harassment / EEO                               Associate   59     $320       $350     $390       $351       $337      $333

      Employment and                 Litigation      Partner     16     $518       $540     $654       $577       $569      $622
      Labor: Other
                                     Non-Litigation Partner      179    $475       $584     $704       $623       $642      $646

                                                     Associate   130    $325       $390     $475       $416       $414      $427

      General Liability:             Litigation      Partner     25     $300       $500     $665       $551       $460      $514
      Consumer Related
                                                     Associate   31     $306       $363     $488       $413       $368      $389
      Claims
      Government                     Non-Litigation Partner      41     $620       $757     $905       $752       $794      $787
      Relations
                                                     Associate   40     $448       $508     $634       $532       $476      $492

      Intellectual Property: Non-Litigation Partner              29     $425       $588     $778       $582       $600      $607
      Other
      Intellectual Property: Litigation              Partner     144    $564       $712     $948       $759       $760      $788
      Patents
                                                     Associate   140    $384       $531     $725       $562       $581      $569

                                     Non-Litigation Partner      195    $350       $450     $696       $549       $536      $545

                                                     Associate   220    $280       $345     $560       $442       $409      $393

      Intellectual Property: Non-Litigation Partner              45     $520       $590     $757       $647       $600      $591
      Trademarks
                                            Associate            45     $295       $360     $391       $362       $382      $377




      55    Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 57 of 167 Page ID
                                    #:3804




 Section III:
 Practice Area Analysis




2020 Mid-Year Real Rate Report
020                                                             By City
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 58 of 167 Page ID
      Section    III: Practice Area Analysis
        Bankruptcy and                     #:3805
          Collections
      Bankruptcy
         2020 -- Realand
               By City
                           Collections
020                                                             By City

      Q2 Bankruptcy    and
                       Rates for Partners and Associates                                 Trend Analysis (Mean)
      By CityCollections
               City                      Role    n   First         Median     Third     Q2 2020   Q2 2019   Q2 2018
                   By City
      Q2 2020 -- Real Rates                         Quartile
                            for Partners and Associates                      Quartile    Trend Analysis (Mean)
                         

              City
      Albany NY              Partner     Role   n
                                                12    First
                                                      $254         Median
                                                                    $263      Third
                                                                              $325      Q2 2020
                                                                                         $326     Q2 2019
                                                                                                   $303     Q2 2018
                                                                                                             $279
                                                     Quartile                Quartile
      Atlanta GA             Associate
                             
                                                13    $292           $345     $395       $403      $442      $386

      Baltimore
      Albany NYMD            Partner            18
                                                12    $322
                                                      $254           $400
                                                                     $263     $476
                                                                              $325       $421
                                                                                         $326      $421
                                                                                                   $303      $400
                                                                                                             $279

      Birmingham
      Atlanta GA AL          Partner
                             Associate          12
                                                13    $325
                                                      $292           $325
                                                                     $345     $325
                                                                              $395       $338
                                                                                         $403      $343
                                                                                                   $442      $276
                                                                                                             $386

      Buffalo NYMD
      Baltimore              Partner            15
                                                18    $220
                                                      $322           $340
                                                                     $400     $365
                                                                              $476       $320
                                                                                         $421      $325
                                                                                                   $421      $307
                                                                                                             $400

      Chicago IL AL
      Birmingham             Partner            53
                                                12    $741
                                                      $325          $1,155
                                                                     $325    $1,310
                                                                              $325      $1,060
                                                                                         $338      $595
                                                                                                   $343      $508
                                                                                                             $276

      Buffalo NY             Associate
                             Partner            91
                                                15    $610
                                                      $220           $740
                                                                     $340     $905
                                                                              $365       $726
                                                                                         $320      $469
                                                                                                   $325      $410
                                                                                                             $307

      Cleveland
      Chicago ILOH           Partner            32
                                                53    $355
                                                      $741           $358
                                                                    $1,155    $419
                                                                             $1,310      $389
                                                                                        $1,060     $405
                                                                                                   $595      $399
                                                                                                             $508

      Columbus OH            Partner
                             Associate          14
                                                91    $390
                                                      $610           $407
                                                                     $740     $428
                                                                              $905       $425
                                                                                         $726      $398
                                                                                                   $469      $412
                                                                                                             $410

      Dallas TX OH
      Cleveland              Partner            15
                                                32    $378
                                                      $355           $525
                                                                     $358     $869
                                                                              $419       $645
                                                                                         $389      $429
                                                                                                   $405      $449
                                                                                                             $399

      Columbus OH            Associate
                             Partner            11
                                                14    $285
                                                      $390           $383
                                                                     $407     $545
                                                                              $428       $413
                                                                                         $425      $321
                                                                                                   $398      $321
                                                                                                             $412

      Detroit MI
      Dallas TX              Partner            15    $350
                                                      $378           $350
                                                                     $525     $350
                                                                              $869       $343
                                                                                         $645      $323
                                                                                                   $429      $324
                                                                                                             $449

      Hartford CT            Partner
                             Associate          12
                                                11    $409
                                                      $285           $493
                                                                     $383     $563
                                                                              $545       $465
                                                                                         $413      $429
                                                                                                   $321      $411
                                                                                                             $321

      Houston
      Detroit MITX           Partner            19
                                                15    $666
                                                      $350           $761
                                                                     $350     $837
                                                                              $350       $774
                                                                                         $343      $679
                                                                                                   $323      $600
                                                                                                             $324

      Hartford CT            Associate
                             Partner            38
                                                12    $350
                                                      $409           $375
                                                                     $493     $473
                                                                              $563       $423
                                                                                         $465      $403
                                                                                                   $429      $373
                                                                                                             $411

      Indianapolis
      Houston TX IN          Partner            11
                                                19    $310
                                                      $666           $378
                                                                     $761     $420
                                                                              $837       $372
                                                                                         $774      $341
                                                                                                   $679      $317
                                                                                                             $600

      Los Angeles CA         Partner
                             Associate          16
                                                38    $322
                                                      $350           $575
                                                                     $375     $674
                                                                              $473       $539
                                                                                         $423      $531
                                                                                                   $403      $530
                                                                                                             $373

      Indianapolis IN        Associate
                             Partner            20
                                                11    $275
                                                      $310           $290
                                                                     $378     $375
                                                                              $420       $343
                                                                                         $372      $321
                                                                                                   $341      $332
                                                                                                             $317

      Miami FL
      Los Angeles CA         Partner            19
                                                16    $293
                                                      $322           $410
                                                                     $575     $644
                                                                              $674       $486
                                                                                         $539      $400
                                                                                                   $531      $348
                                                                                                             $530

                             Associate          11
                                                20    $255
                                                      $275           $265
                                                                     $290     $290
                                                                              $375       $288
                                                                                         $343      $272
                                                                                                   $321      $238
                                                                                                             $332

      Minneapolis
      Miami FL    MN         Associate
                             Partner            11
                                                19    $303
                                                      $293           $360
                                                                     $410     $493
                                                                              $644       $391
                                                                                         $486      $388
                                                                                                   $400      $278
                                                                                                             $348

      New York NY            Partner
                             Associate          83
                                                11    $400
                                                      $255           $563
                                                                     $265     $750
                                                                              $290       $643
                                                                                         $288      $593
                                                                                                   $272      $485
                                                                                                             $238

      Minneapolis MN         Associate          73
                                                11    $300
                                                      $303           $380
                                                                     $360     $541
                                                                              $493       $464
                                                                                         $391      $436
                                                                                                   $388      $368
                                                                                                             $278

      Philadelphia
      New York NYPA          Partner            57
                                                83    $410
                                                      $400           $489
                                                                     $563     $550
                                                                              $750       $485
                                                                                         $643      $474
                                                                                                   $593      $437
                                                                                                             $485

                             Associate          25
                                                73    $300           $332
                                                                     $380     $386
                                                                              $541       $347
                                                                                         $464      $341
                                                                                                   $436      $316
                                                                                                             $368

      Pittsburgh PAPA
      Philadelphia           Partner            18
                                                57    $380
                                                      $410           $410
                                                                     $489     $438
                                                                              $550       $400
                                                                                         $485      $403
                                                                                                   $474      $382
                                                                                                             $437

                             Associate          20
                                                25    $234
                                                      $300           $265
                                                                     $332     $360
                                                                              $386       $307
                                                                                         $347      $296
                                                                                                   $341      $304
                                                                                                             $316

      Portland OR
      Pittsburgh PA          Associate
                             Partner            14
                                                18    $208
                                                      $380           $237
                                                                     $410     $248
                                                                              $438       $244
                                                                                         $400      $246
                                                                                                   $403      $235
                                                                                                             $382

      Seattle WA             Associate          17
                                                20    $221
                                                      $234           $478
                                                                     $265     $651
                                                                              $360       $435
                                                                                         $307      $510
                                                                                                   $296      $415
                                                                                                             $304

      Washington
      Portland OR DC         Partner
                             Associate          18
                                                14    $627
                                                      $208           $870
                                                                     $237    $1,131
                                                                              $248       $844
                                                                                         $244      $725
                                                                                                   $246      $609
                                                                                                             $235

      Seattle WA             Associate          12
                                                17    $498
                                                      $221           $576
                                                                     $478     $673
                                                                              $651       $584
                                                                                         $435      $541
                                                                                                   $510      $532
                                                                                                             $415

      Washington DC          Partner            18    $627           $870    $1,131      $844      $725      $609

                             Associate          12    $498           $576     $673       $584      $541      $532




      57   Mid-Year Real Rate Report | 2020                                                       wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 59 of 167 Page ID
      Section III: Practice Area Analysis  #:3806
020
      Bankruptcy
        Bankruptcy and
                   and Collections
                                                                       YoE and Matter Type


      By Years of Experience and Matter Type
            Collections
      By Years of Experience and Matter Type
      Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         98     $319          $419        $549       $469      $460      $387

                                          Non-Litigation     104    $330          $407        $621       $545      $413      $410

      21 or More Years                    Litigation         183    $345          $416        $550       $487      $465      $410

                                          Non-Litigation     182    $350          $400        $503       $493      $421      $400




      Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

      Fewer Than 3 Years                   Litigation        15     $230          $255        $345       $312      $393

                                           Non-Litigation    34     $210          $290        $335       $306      $282

      3 to Fewer Than 7 Years              Litigation        39     $245          $295        $348       $392      $317      $264

                                           Non-Litigation    41     $225          $259        $303       $290      $283      $270

      7 or More Years                      Litigation        70     $260          $300        $475       $367      $360      $299

                                           Non-Litigation    70     $250          $292        $460       $390      $331      $308




      58    Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 60 of 167 Page ID
      Section III: Practice Area Analysis  #:3807

      Bankruptcy
        Bankruptcyand
                  and Collections
020                                                               Firm Size & Matter Type



      By Firm Size and Matter Type
            Collections
           By Firm Size and Matter Type
      Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

           Firm Size           MatterType
                               Matter Type        Role   n      First         Median         Third     Q2 2020   Q2 2019   Q2 2018
                                                               Quartile                     Quartile

      50 Lawyers or         Litigation       Partner     86     $250            $322         $388       $329       $318     $308
      Fewer
                                             Associate   68     $222            $250         $290       $256       $251     $246

                            Non-Litigation   Partner     66     $265            $293         $350       $368       $303     $298

                                             Associate   37     $210            $222         $261       $241       $232     $223

      51-200                Litigation       Partner     72     $306            $378         $448       $389       $373     $359
      Lawyers
                                             Associate   31     $215            $245         $274       $249       $249     $244

                            Non-Litigation   Partner     61     $311            $365         $433       $391       $393     $368

                                             Associate   36     $200            $229         $256       $243       $227     $241

      201-500               Litigation       Partner     89     $393            $450         $545       $465       $463     $427
      Lawyers
                                             Associate   57     $275            $300         $340       $318       $309     $302

                            Non-Litigation   Partner     103    $355            $400         $500       $441       $434     $439

                                             Associate   71     $278            $290         $328       $307       $321     $299

      501-1,000             Litigation       Partner     62     $478            $580         $740       $681       $617     $544
      Lawyers
                                             Associate   85     $350            $405         $570       $519       $483     $426

                            Non-Litigation   Partner     46     $525            $670         $815       $700       $632     $571

                                             Associate   34     $399            $464         $570       $480       $446     $382

      More Than             Litigation       Partner     31     $603            $753         $965       $775       $780     $697
      1,000 Lawyers
                                             Associate   29     $350            $430         $545       $447       $437     $366

                            Non-Litigation   Partner     67     $527          $1,165        $1,363     $1,032      $541     $569

                                             Associate   94     $610            $740         $948       $728       $407     $412




      59   Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 61 of 167 Page ID
     Section III: Practice Area Analysis  #:3808

     Commercial
20                                                            By City 1

       Commercial and
      Institutional
     By City        Finance
                   By City
     Q2 2020 -- Real Rates for Partners and Associates                                  Trend Analysis (Mean)

                 City                    Role   n      First       Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                      Quartile              Quartile
                             

     Atlanta GA              Partner            49     $512          $725    $909       $732       $684      $599

                             Associate          53     $315          $389    $502       $398       $396      $396

     Austin TX               Partner            15     $325          $425    $495       $510       $460      $499

     Baltimore MD            Associate          14     $481          $570    $689       $567       $532      $460

     Birmingham AL           Partner            16     $356          $407    $425       $393       $393      $426

     Boston MA               Partner            20     $377          $722    $872       $624       $594      $611

                             Associate          35     $382          $480    $610       $500       $472      $429

     Charlotte NC            Partner            20     $614          $670    $868       $777       $703      $629

                             Associate          14     $342          $377    $398       $385       $377      $340

     Chicago IL              Partner            140    $559          $722   $1,025      $787       $690      $664

                             Associate          182    $415          $550    $716       $567       $471      $405

     Cincinnati OH           Partner            12     $365          $404    $523       $448       $462      $401

     Cleveland OH            Partner            66     $388          $476    $723       $572       $480      $472

                             Associate          65     $234          $270    $356       $310       $281      $275

     Dallas TX               Partner            49     $488          $669    $971       $730       $646      $629

                             Associate          44     $364          $480    $660       $524       $463      $414

     Denver CO               Partner            31     $396          $482    $536       $499       $470      $482

                             Associate          20     $236          $330    $400       $337       $282      $297

     Detroit MI              Partner            14     $320          $415    $480       $415       $369      $424

     Houston TX              Partner            24     $528          $791   $1,018      $779       $681      $598

                             Associate          27     $371          $473    $560       $498       $374      $347

     Indianapolis IN         Partner            23     $355          $405    $473       $412       $487      $440

     Jackson MS              Associate          13      $55           $55     $55       $93                  $95

     Kansas City MO          Partner            34     $380          $440    $500       $471       $488      $483

                             Associate          22     $290          $330    $380       $334       $327      $286

     Los Angeles CA          Partner            107    $572          $775   $1,026      $814       $753      $721

                             Associate          146    $425          $595    $812       $666       $567      $537

     Miami FL                Partner            30     $329          $616    $697       $527       $529      $485

                             Associate          21     $320          $369    $485       $405       $417      $341

     Milwaukee WI            Partner            11     $258          $390    $440       $423       $379      $396

     Minneapolis MN          Partner            99     $400          $583    $715       $578       $537      $532

                             Associate          61     $297          $364    $420       $371       $376      $348

     New Orleans LA          Partner            11     $265          $350    $440       $354       $329      $326




     60 Mid-Year Real Rate Report | 2020                                                         wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 62 of 167 Page ID
      Section III: Practice Area Analysis  #:3809
020
      Commercial
        Commercial and
                                                              By City 2


      By City
       Institutional Finance
                   By City
      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

               City                      Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                      Quartile              Quartile
                             

      New York NY            Partner            233    $625          $966   $1,350     $1,020     $961      $917

                             Associate          251    $409          $606    $867       $671      $673      $624

      Philadelphia PA        Partner            142    $495          $600    $820       $664      $631      $621

                             Associate          124    $300          $355    $525       $433      $403      $386

      Pittsburgh PA          Partner            11     $425          $445    $671       $531      $412      $474

                             Associate          19     $271          $336    $470       $376      $313      $308

      Portland OR            Partner            18     $391          $503    $583       $495      $448      $483

                             Associate          49     $299          $373    $435       $369      $337      $349

      Richmond VA            Partner            14     $637          $690    $775       $715      $685      $678

      San Francisco CA       Partner            49     $400          $765    $990       $741      $750      $769

                             Associate          39     $322          $400    $487       $441      $476      $520

      San Jose CA            Partner            17     $843          $963   $1,024     $1,000     $914      $753

                             Associate          11     $333          $513    $661       $541      $472      $423

      Seattle WA             Partner            46     $391          $469    $578       $481      $449      $513

                             Associate          26     $274          $313    $418       $346      $330      $360

      St. Louis MO           Partner            15     $565          $603    $684       $643      $556      $492

      Washington DC          Partner            237    $674          $795    $996       $857      $839      $788

                             Associate          136    $405          $519    $651       $539      $541      $519




      61   Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 63 of 167 Page ID
      Section III: Practice Area Analysis  #:3810

      Commercial
020                                                                    YoE and Matter Type

        Commercial and
      ByInstitutional
          Years of Experience
                      Finance and Matter Type
      By Years of Experience and Matter Type
      Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

           Years of Experience                 MatterType    n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         312    $375          $525        $780       $600      $559      $540

                                          Non-Litigation     222    $453          $603        $843       $699      $629      $637

      21 or More Years                    Litigation         507    $425          $650        $927       $709      $666      $641

                                          Non-Litigation     396    $572          $740        $996       $824      $732      $726




      Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

      Fewer Than 3 Years                   Litigation        87     $240          $320        $459       $364      $320      $206

                                           Non-Litigation    45     $297          $383        $523       $457      $399      $963

      3 to Fewer Than 7 Years              Litigation        193    $270          $362        $513       $410      $381      $369

                                           Non-Litigation    93     $325          $393        $495       $461      $423      $420

      7 or More Years                      Litigation        207    $276          $356        $530       $427      $428      $421

                                           Non-Litigation    133    $394          $483        $694       $580      $513      $513




      62    Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
  Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 64 of 167 Page ID
Section III: Practice Area Analysis  #:3811

Commercial
9/25/2020                                                                     Firm Size & Matter Type

  Commercial and
ByInstitutional
   Firm Size and  Matter Type
                Finance
       By Firm Size and Matter Type
 Q2 2020 -- Real Rates for Partners and Associates                                                       Trend Analysis (Mean)

      Firm Size           MatterType
                          Matter Type        Role   n      First     Median           Third             Q2 2020   Q2 2019   Q2 2018
                                                          Quartile                   Quartile

 50 Lawyers or         Litigation       Partner     165    $275       $350             $475              $396       $390     $409
 Fewer
                                        Associate   112    $214       $275             $325              $279       $309     $299

                       Non-Litigation   Partner     68     $300       $399             $485              $413       $401     $382

                                        Associate   37     $254       $327             $396              $320       $274     $269

 51-200                Litigation       Partner     164    $346       $417             $490              $454       $424     $455
 Lawyers
                                        Associate   110    $231       $270             $340              $286       $288     $285

                       Non-Litigation   Partner     96     $400       $495             $580              $524       $489     $457

                                        Associate   63     $261       $300             $420              $354       $329     $306

 201-500               Litigation       Partner     214    $400       $500             $695              $560       $572     $556
 Lawyers
                                        Associate   172    $275       $350             $436              $375       $372     $363

                       Non-Litigation   Partner     158    $470       $600             $710              $642       $628     $624

                                        Associate   117    $325       $396             $508              $437       $419     $393

 501-1,000             Litigation       Partner     235    $625       $763           $1,000              $840       $787     $779
 Lawyers
                                        Associate   303    $330       $432             $580              $481       $460     $455

                       Non-Litigation   Partner     282    $623       $775           $1,009              $884       $825     $844

                                        Associate   229    $391       $488             $695              $566       $545     $585

 More Than             Litigation       Partner     187    $808      $1,000          $1,194             $1,008      $935     $807
 1,000 Lawyers
                                        Associate   215    $476       $646             $795              $645       $626     $521

                       Non-Litigation   Partner     175    $782       $994           $1,230             $1,033      $941     $888

                                        Associate   198    $495       $657             $845              $708       $629     $557




63     Mid-Year Real Rate Report | 2020                                                                           wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 65 of 167 Page ID
      Section III: Practice Area Analysis  #:3812
020
      Corporate - Mergers, Acquisitions, and Divestitures                              By City


      By City Corporate       Mergers, Acquisitions, and Divestitures

                    By City

      Q2 2020 -- Real Rates for Partners and Associates                                                         Trend Analysis (Mean)

                City                        Role                        n    First        Median     Third     Q2 2020   Q2 2019   Q2 2018
                                                                            Quartile                Quartile
                              

       Atlanta GA             Partner                               27       $569           $615     $953       $747      $605      $626

                              Associate                             35       $355           $450     $535       $489      $391      $441

       Boston MA              Partner                               12       $714          $1,050   $1,200      $998      $844      $831

                              Associate                             15       $467           $575     $630       $602      $438      $470

       Chicago IL             Partner                               70       $737           $884    $1,051      $918      $898      $841

                              Associate                             65       $448           $591     $805       $643      $587      $523

       Cleveland OH           Partner                               21       $520           $595     $808       $653      $682      $585

                              Associate                             20       $340           $388     $433       $399      $368      $290

       Los Angeles CA         Partner                               30       $799           $900    $1,133      $968      $997      $925

                              Associate                             27       $445           $585     $688       $578      $736      $714

       New York NY            Partner                              154      $1,094         $1,287   $1,485     $1,249    $1,193    $1,133

                              Associate                            252       $565           $808     $893       $738      $710      $645

       Philadelphia PA        Partner                               85       $525           $703     $879       $742      $653      $726

                              Associate                             54       $325           $415     $469       $420      $390      $377

       San Francisco CA       Partner                               14       $861           $940     $970       $963      $991      $999

       Washington DC          Partner                               78       $784           $939    $1,031      $937      $881      $905

                              Associate                             49       $436           $557     $695       $578      $555      $564




      64 Mid-Year Real Rate Report | 2020                                                                                wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 66 of 167 Page ID
      Section III: Practice Area Analysis  #:3813

      Corporate - Mergers, Acquisitions, and Divestitures
020                                                                                     YoE and Matter Type


            Corporate
      By Years
                                      Mergers, Acquisitions, and Divestitures
               of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020 -- Real Rates for Partners                                                                                  Trend Analysis (Mean)

           Years of Experience                   MatterType                     n    First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                                    Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation                        14       $455          $583        $805       $683      $506      $593

                                          Non-Litigation                   147       $589          $781       $1,091      $835      $813      $822

      21 or More Years                    Litigation                        25       $563          $585        $820       $668      $621      $606

                                          Non-Litigation                   303       $652          $895       $1,249      $942      $946      $925




      Q2 2020 -- Real Rates for Associates                                                                                Trend Analysis (Mean)

           Years of Experience                   MatterType
                                                 Matter Type                    n    First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                                    Quartile                  Quartile

      Fewer Than 3 Years                   Non-Litigation                   45       $380          $436        $511       $464       $445     $587

      3 to Fewer Than 7 Years              Non-Litigation                   106      $413          $500        $790       $569       $518     $455

      7 or More Years                      Litigation                       11       $303          $375        $561       $429       $339     $375

                                           Non-Litigation                   108      $471          $615        $847       $661       $669     $640




      65   Mid-Year Real Rate Report | 2020                                                                                        wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 67 of 167 Page ID
      Section III: Practice Area Analysis  #:3814

      Corporate - Mergers,      Acquisitions, and Divestitures
020                                                               Firm Size & Matter Type



      By FirmCorporate
                     Mergers, Acquisitions, and Divestitures
              Size and Matter Type
           By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

           Firm Size           MatterType
                               Matter Type        Role   n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile                     Quartile

       50 Lawyers or        Non-Litigation   Partner     12     $425            $465         $501       $469       $522      $497
       Fewer
       51-200               Litigation       Partner     14     $376            $460         $565       $541       $585
       Lawyers
                                             Associate   14     $290            $315         $334       $360       $404

                            Non-Litigation   Partner     32     $435            $538         $745       $596       $551      $553

                                             Associate   20     $275            $320         $439       $369       $340      $330

       201-500              Non-Litigation   Partner     107    $524            $611         $824       $664       $675      $672
       Lawyers
                                             Associate   87     $315            $350         $453       $398       $387      $405

       501-1,000            Non-Litigation   Partner     212    $704          $1,020        $1,330     $1,038     $1,047     $977
       Lawyers
                                             Associate   279    $469            $615         $847       $648       $663      $573

       More Than            Non-Litigation   Partner     191    $855          $1,010        $1,253     $1,062     $1,068    $1,032
       1,000 Lawyers
                                             Associate   178    $498            $695         $895       $705       $661      $636




      66   Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 68 of 167 Page ID
     Section III: Practice Area Analysis  #:3815

     Corporate - Regulatory        and Compliance
20                                                            By City


         Corporate  Regulatory and Compliance
     By City       By City

     Q2 2020 -- Real Rates for Partners and Associates                                     Trend Analysis (Mean)

                 City                    Role   n      First       Median       Third     Q2 2020    Q2 2019   Q2 2018
                                                      Quartile                 Quartile
                             

     Atlanta GA              Partner            23     $494             $618    $714       $597       $598      $659

                             Associate          19     $310             $400    $570       $452       $310      $367

     Baltimore MD            Partner            27     $584             $665    $829       $691       $682      $629

                             Associate          30     $383             $395    $505       $451       $472      $426

     Birmingham AL           Partner            13     $428             $475    $592       $509       $485      $414

     Boston MA               Partner            28     $591             $730    $860       $737       $730      $680

                             Associate          18     $344             $413    $485       $429       $430      $403

     Charlotte NC            Partner            12     $601             $679    $712       $679       $666      $597

     Chicago IL              Partner            96     $610             $810    $973       $802       $787      $762

                             Associate          72     $445             $565    $715       $590       $562      $489

     Dallas TX               Associate          13     $331             $336    $565       $443       $450      $502

     Denver CO               Partner            13     $451             $570    $636       $553       $496      $517

     Indianapolis IN         Partner            11     $395             $410    $538       $467       $432      $390

     Kansas City MO          Partner            24     $408             $460    $557       $503       $488      $429

                             Associate          15     $273             $285    $317       $293       $291      $251

     Los Angeles CA          Partner            74     $750             $889   $1,034      $880       $870      $839

                             Associate          105    $540             $669    $799       $672       $626      $586

     Miami FL                Partner            20     $556             $710    $881       $720       $660      $589

     Minneapolis MN          Partner            24     $548             $608    $738       $627       $662      $470

     Nashville TN            Partner            27     $414             $460    $527       $472       $456      $428

     New York NY             Partner            158    $715             $984   $1,295     $1,011      $1,005   $1,007

                             Associate          172    $436             $619    $847       $654       $640      $614

     Philadelphia PA         Partner            77     $573             $740    $830       $716       $686      $680

                             Associate          68     $318             $425    $510       $434       $393      $366

     Pittsburgh PA           Partner            20     $574             $658    $808       $664       $633      $537

                             Associate          29     $375             $435    $485       $425       $414      $381

     Portland OR             Partner            18     $505             $611    $631       $557       $524      $522

                             Associate          32     $333             $388    $416       $374       $353      $370

     Richmond VA             Partner            11     $359             $391    $574       $452       $442      $434

     San Francisco CA        Partner            46     $493             $698    $953       $740       $751      $761

                             Associate          23     $383             $480    $629       $515       $466      $502

     Seattle WA              Partner            39     $549             $631    $791       $669       $576      $603

                             Associate          45     $316             $366    $465       $393       $377      $352

     Washington DC           Partner            409    $634             $805    $984       $836       $810      $809

                             Associate          326    $425             $533    $640       $556       $526      $524




     67   Mid-Year Real Rate Report | 2020                                                          wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 69 of 167 Page ID
      Section III: Practice Area Analysis  #:3816
020
      Corporate - Regulatory and Compliance                            YoE and Matter Type


            Corporate
      By Years            Regulatory and Compliance
               of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

          Years of Experience                  MatterType
                                               Matter Type   n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         106    $577          $784        $938       $763      $734      $693

                                          Non-Litigation     250    $465          $632        $827       $677      $675      $652

      21 or More Years                    Litigation         208    $613          $800       $1,042      $833      $841      $800

                                          Non-Litigation     504    $560          $695        $955       $768      $731      $733




      Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

      Fewer Than 3 Years                   Litigation        14     $291          $382        $546       $415      $476      $522

                                           Non-Litigation    51     $310          $443        $511       $423      $408      $479

      3 to Fewer Than 7 Years              Litigation        68     $395          $555        $695       $553      $493      $460

                                           Non-Litigation    141    $336          $488        $601       $494      $451      $439

      7 or More Years                      Litigation        82     $433          $517        $722       $584      $575      $551

                                           Non-Litigation    164    $375          $500        $730       $579      $538      $531




      68 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 70 of 167 Page ID
      Section III: Practice Area Analysis  #:3817
020
      Corporate - Regulatory and Compliance                       Firm Size & Matter Type


      By FirmCorporate    Regulatory and Compliance
              Size and Matter  Type
           By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

           Firm Size           MatterType
                               Matter Type        Role   n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile                     Quartile

      50 Lawyers or         Litigation       Partner     26     $414            $505         $720       $557       $534      $425
      Fewer
                                             Associate   17     $270            $320         $420       $358       $348      $333

                            Non-Litigation   Partner     140    $422            $551         $620       $525       $491      $475

                                             Associate   68     $277            $316         $375       $342       $310      $288

      51-200                Litigation       Partner     40     $371            $555         $769       $609       $651      $565
      Lawyers
                                             Associate   16     $304            $473         $640       $496       $427      $381

                            Non-Litigation   Partner     121    $396            $494         $653       $556       $511      $503

                                             Associate   81     $275            $331         $500       $390       $348      $313

      201-500               Litigation       Partner     92     $533            $648         $828       $682       $666      $658
      Lawyers
                                             Associate   63     $356            $445         $576       $469       $448      $497

                            Non-Litigation   Partner     166    $473            $595         $705       $618       $636      $602

                                             Associate   94     $301            $356         $459       $400       $394      $372

      501-1,000             Litigation       Partner     124    $666            $907        $1,137      $915       $905      $902
      Lawyers
                                             Associate   126    $428            $585         $713       $592       $579      $526

                            Non-Litigation   Partner     268    $661            $805        $1,019      $883       $845      $889

                                             Associate   281    $410            $515         $647       $564       $527      $579

      More Than             Litigation       Partner     115    $783            $883        $1,081      $937       $898      $863
      1,000 Lawyers
                                             Associate   136    $439            $522         $700       $582       $559      $534

                            Non-Litigation   Partner     257    $767            $910        $1,030      $921       $894      $870

                                             Associate   234    $457            $590         $747       $609       $574      $538




      69    Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 71 of 167 Page ID
      Section III: Practice Area Analysis  #:3818

      Corporate - Other
020                                                            By City 1



      By City Corporate
                     Other

                    By City

      Q2 2020 -- Real Rates for Partners and Associates                                  Trend Analysis (Mean)

                  City                    Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                       Quartile              Quartile
                              

      Atlanta GA              Partner            83     $450          $654    $831       $671      $627      $613

                              Associate          60     $300          $389    $603       $465      $417      $398

      Austin TX               Partner            19     $389          $425    $486       $478      $512      $445

                              Associate          11     $220          $325    $418       $344      $370      $324

      Baltimore MD            Partner            31     $526          $692    $837       $658      $670      $642

                              Associate          39     $293          $457    $625       $465      $430      $442

      Birmingham AL           Partner            21     $383          $431    $469       $440      $430      $402

                              Associate          30     $292          $324    $384       $334      $290      $268

      Boston MA               Partner            67     $510          $650    $806       $665      $691      $672

                              Associate          58     $370          $425    $499       $449      $429      $396

      Charlotte NC            Partner            12     $480          $613    $823       $635      $629      $627

                              Associate          12     $289          $323    $429       $363      $364      $341

      Chicago IL              Partner            219    $710          $843   $1,036      $876      $816      $749

                              Associate          236    $456          $550    $683       $580      $523      $485

      Cleveland OH            Partner            33     $395          $506    $905       $628      $583      $584

                              Associate          25     $275          $330    $422       $348      $347      $317

      Dallas TX               Partner            30     $449          $780    $951       $723      $655      $592

                              Associate          56     $475          $561    $660       $548      $504      $445

      Denver CO               Partner            17     $425          $450    $515       $508      $545      $507

                              Associate          13     $275          $374    $400       $334      $336      $322

      Detroit MI              Partner            14     $319          $320    $377       $342      $360      $372

      Hartford CT             Partner            12     $474          $538    $730       $634      $502      $518

      Houston TX              Partner            40     $567          $850    $998       $792      $666      $623

                              Associate          39     $348          $472    $582       $484      $432      $406

      Indianapolis IN         Partner            11     $347          $420    $500       $432      $408      $402

      Jackson MS              Partner            14     $351          $425    $496       $416      $393      $383

      Kansas City MO          Partner            26     $417          $495    $595       $509      $490      $478

                              Associate          17     $274          $300    $341       $314      $269      $267

      Los Angeles CA          Partner            214    $604          $883   $1,106      $871      $791      $760

                              Associate          198    $433          $585    $783       $614      $566      $547

      Miami FL                Partner            32     $450          $550    $638       $576      $521      $539

                              Associate          33     $304          $385    $528       $431      $388      $367

      Minneapolis MN          Partner            34     $432          $584    $681       $574      $564      $550

                              Associate          22     $342          $391    $455       $408      $405      $291




      70   Mid-Year Real Rate Report | 2020                                                       wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 72 of 167 Page ID
      Section III: Practice Area Analysis  #:3819

      Corporate - Other
020                                                           By City 2



      By City Corporate
                     Other

                   By City

      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

                 City                    Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                      Quartile              Quartile
                             

      New Orleans LA         Partner            27     $301          $354    $415       $370       $347     $330

                             Associate          19     $219          $235    $267       $271       $247     $227

      New York NY            Partner            530    $793        $1,164   $1,360     $1,074      $994     $931

                             Associate          678    $500          $698    $893       $703       $642     $601

      Orlando FL             Partner            31     $420          $455    $540       $483       $470     $482

                             Associate          22     $161          $267    $356       $269       $265     $290

      Philadelphia PA        Partner            173    $566          $733    $875       $752       $707     $688

                             Associate          167    $325          $400    $475       $439       $418     $409

      Phoenix AZ             Partner            22     $320          $350    $456       $410       $374     $390

                             Associate          12     $231          $275    $298       $268       $283     $289

      Pittsburgh PA          Partner            25     $370          $515    $770       $560       $502     $485

                             Associate          23     $299          $385    $441       $382       $352     $333

      Raleigh NC             Partner            11     $428          $456    $478       $462       $442     $453

      Richmond VA            Partner            15     $601          $653    $699       $662       $666     $655

      San Diego CA           Partner            38     $323          $415    $968       $590       $574     $534

                             Associate          29     $215          $365    $495       $390       $318     $275

      San Francisco CA       Partner            76     $600          $782   $1,001      $786       $738     $778

                             Associate          49     $422          $525    $710       $554       $500     $503

      San Jose CA            Partner            34     $600          $753    $905       $768       $750     $818

                             Associate          31     $350          $575    $715       $583       $510     $508

      Seattle WA             Partner            41     $426          $640    $755       $614       $558     $587

                             Associate          29     $354          $417    $475       $418       $416     $407

      St. Louis MO           Partner            14     $404          $424    $515       $483       $474     $422

      Tampa FL               Partner            14     $395          $456    $493       $476       $486     $460

      Washington DC          Partner            507    $733          $880   $1,002      $873       $826     $793

                             Associate          446    $485          $560    $670       $582       $542     $518




      71   Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 73 of 167 Page ID
      Section III: Practice Area Analysis  #:3820

      Corporate - Other
020                                                                    YoE and Matter Type


             Corporate
      By Years
                                       Other
               of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile
       

       Fewer Than 21 Years                Litigation         269    $423          $650        $833       $660      $632      $577

                                          Non-Litigation     489    $478          $767       $1,000      $764      $734      $687

       21 or More Years                   Litigation         494    $510          $723        $942       $747      $694      $649

                                          Non-Litigation     964    $556          $825       $1,105      $862      $806      $775




      Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

       Fewer Than 3 Years                  Litigation        33     $295          $414        $495       $409      $348      $386

                                           Non-Litigation    69     $364          $433        $589       $494      $440      $493

       3 to Fewer Than 7 Years             Litigation        115    $327          $410        $520       $442      $422      $362

                                           Non-Litigation    218    $325          $446        $650       $498      $473      $422

       7 or More Years                     Litigation        171    $326          $465        $639       $496      $475      $451

                                           Non-Litigation    345    $387          $594        $830       $629      $594      $565




      72   Mid-Year Real Rate Report | 2020                                                                       wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 74 of 167 Page ID
      Section III: Practice Area Analysis  #:3821
020
      Corporate - Other                                           Firm Size & Matter Type


      By FirmCorporate    Other
              Size and Matter   Type
           By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

           Firm Size          MatterType
                              Matter Type         Role   n      First         Median         Third     Q2 2020   Q2 2019   Q2 2018
                                                               Quartile                     Quartile

       50 Lawyers or        Litigation       Partner     107    $310            $425         $543       $445       $421     $358
       Fewer
                                             Associate   88     $238            $310         $369       $320       $337     $260

                            Non-Litigation   Partner     182    $285            $391         $498       $422       $411     $401

                                             Associate   99     $215            $275         $377       $314       $299     $279

       51-200               Litigation       Partner     140    $374            $470         $666       $532       $511     $468
       Lawyers
                                             Associate   82     $265            $370         $450       $379       $371     $314

                            Non-Litigation   Partner     182    $400            $543         $771       $599       $567     $571

                                             Associate   118    $280            $329         $467       $387       $385     $363

       201-500              Litigation       Partner     216    $475            $650         $823       $669       $605     $565
       Lawyers
                                             Associate   156    $323            $429         $568       $451       $409     $375

                            Non-Litigation   Partner     414    $477            $615         $816       $674       $647     $638

                                             Associate   305    $325            $400         $546       $451       $442     $423

       501-1,000            Litigation       Partner     327    $623            $820         $950       $828       $790     $758
       Lawyers
                                             Associate   368    $416            $525         $655       $537       $502     $469

                            Non-Litigation   Partner     518    $675            $910        $1,249      $955       $917     $875

                                             Associate   631    $444            $595         $765       $611       $586     $563

       More Than            Litigation       Partner     180    $678            $835        $1,001      $859       $798     $819
       1,000 Lawyers
                                             Associate   164    $415            $490         $595       $523       $488     $504

                            Non-Litigation   Partner     593    $845          $1,010        $1,249     $1,050      $966     $908

                                             Associate   629    $520            $680         $852       $701       $616     $578




      73   Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 75 of 167 Page ID
      Section III: Practice Area Analysis  #:3822

      Employment
        Employment and
                   and Labor
020                                                             By City 1



      By City      Labor
                     By City
      Q2 2020 -- Real Rates for Partners and Associates                                   Trend Analysis (Mean)

                   City                    Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                        Quartile              Quartile
                               

       Atlanta GA              Partner            91     $385          $455    $595       $488       $466     $464

                               Associate          89     $290          $297    $350       $314       $304     $317

       Baltimore MD            Partner            19     $425          $482    $679       $581       $607     $532

                               Associate          23     $325          $372    $554       $436       $447     $459

       Birmingham AL           Partner            13     $365          $405    $454       $401       $364     $312

       Boston MA               Partner            44     $395          $497    $690       $550       $547     $553

                               Associate          27     $345          $385    $506       $455       $426     $458

       Buffalo NY              Partner            14     $340          $340    $340       $341       $334     $342

       Chicago IL              Partner            124    $500          $614    $753       $655       $674     $648

                               Associate          113    $325          $400    $490       $434       $407     $400

       Cincinnati OH           Partner            14     $330          $448    $508       $431       $447     $417

       Cleveland OH            Partner            50     $365          $412    $480       $452       $465     $450

                               Associate          49     $252          $295    $325       $307       $301     $301

       Columbus OH             Partner            12     $455          $548    $655       $560       $551     $509

       Dallas TX               Partner            48     $395          $485    $621       $506       $489     $504

                               Associate          26     $295          $350    $390       $363       $372     $361

       Denver CO               Partner            38     $450          $508    $610       $533       $489     $476

                               Associate          25     $300          $325    $340       $311       $339     $316

       Greenville SC           Partner            22     $394          $429    $474       $437       $440     $430

       Houston TX              Partner            30     $478          $581    $667       $597       $563     $533

                               Associate          13     $330          $343    $389       $362       $367     $341

       Indianapolis IN         Partner            13     $395          $425    $495       $452       $420     $417

                               Associate          11     $266          $290    $325       $307       $266     $311

       Kansas City MO          Partner            18     $365          $385    $432       $407       $430     $367

                               Associate          21     $275          $295    $318       $294       $289     $262

       Los Angeles CA          Partner            144    $470          $610    $753       $632       $635     $607

                               Associate          152    $335          $416    $570       $464       $450     $454

       Miami FL                Partner            17     $485          $557    $644       $565       $529     $471

                               Associate          15     $310          $325    $336       $347       $368     $356

       Minneapolis MN          Partner            31     $453          $549    $666       $550       $531     $520

                               Associate          20     $371          $418    $467       $430       $357     $311

       Nashville TN            Partner            21     $408          $432    $460       $432       $397     $398

                               Associate          17     $250          $288    $299       $278       $261     $261




      74   Mid-Year Real Rate Report | 2020                                                        wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 76 of 167 Page ID
      Section III: Practice Area Analysis  #:3823

      Employment
        Employment and
                   and Labor
020                                                           By City 2



      By City    Labor
                   By City
      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

                 City                    Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                      Quartile              Quartile
                             

      New Orleans LA         Associate          13     $310          $350    $385       $355       $319     $311

      New York NY            Partner            322    $467          $600    $779       $659       $721     $692

                             Associate          288    $315          $374    $521       $446       $500     $486

      Orlando FL             Partner            14     $423          $475    $495       $464       $507     $495

                             Associate          12     $255          $300    $349       $314       $252     $250

      Philadelphia PA        Partner            125    $500          $635    $786       $654       $641     $639

                             Associate          129    $325          $396    $465       $407       $381     $411

      Phoenix AZ             Partner            12     $422          $477    $535       $505       $498     $469

      Pittsburgh PA          Partner            27     $485          $567    $655       $565       $552     $508

                             Associate          30     $332          $360    $380       $352       $335     $323

      Portland OR            Associate          20     $282          $320    $394       $344       $329     $352

      Richmond VA            Partner            11     $484          $536    $566       $578       $517     $527

      San Diego CA           Partner            25     $370          $416    $506       $484       $473     $471

                             Associate          21     $289          $332    $381       $357       $337     $322

      San Francisco CA       Partner            74     $386          $503    $620       $535       $575     $572

                             Associate          66     $300          $345    $401       $357       $363     $356

      San Jose CA            Partner            24     $580          $650    $848       $717       $673     $688

                             Associate          16     $360          $367    $500       $442       $390     $409

      Seattle WA             Partner            48     $400          $495    $645       $536       $537     $540

                             Associate          37     $300          $328    $442       $385       $431     $383

      St. Louis MO           Partner            21     $385          $479    $589       $512       $511     $375

      Tampa FL               Partner            15     $375          $438    $490       $501       $352     $331

      Washington DC          Partner            177    $595          $716    $850       $737       $719     $734

                             Associate          126    $390          $485    $625       $501       $482     $530




      75   Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 77 of 167 Page ID
      Section III: Practice Area Analysis  #:3824

      Employment   and Labor
020                                                                    YoE and Matter Type

        Employment and
      By Years Labor
               of Experience and Matter Type
      By Years of Experience and Matter Type
      Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         254    $365          $450        $568       $489      $493      $483

                                          Non-Litigation     344    $395          $475        $601       $522      $513      $492

      21 or More Years                    Litigation         459    $425          $542        $720       $594      $597      $599

                                          Non-Litigation     650    $455          $570        $710       $612      $612      $585




      Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

      Fewer Than 3 Years                   Litigation        34     $252          $296        $348       $319      $332      $305

                                           Non-Litigation    32     $285          $315        $385       $335      $319      $203

      3 to Fewer Than 7 Years              Litigation        141    $290          $311        $383       $340      $335      $346

                                           Non-Litigation    161    $295          $325        $400       $362      $351      $326

      7 or More Years                      Litigation        231    $297          $352        $446       $402      $411      $422

                                           Non-Litigation    285    $310          $366        $453       $410      $401      $401




      76    Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 78 of 167 Page ID
      Section III: Practice Area Analysis  #:3825

      Employment
        Employment and
                   and Labor
020                                                               Firm Size & Matter Type



      By Firm Size and Matter Type
               Labor
           By Firm Size and Matter Type
      Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

           Firm Size          MatterType
                              Matter Type         Role   n      First         Median         Third     Q2 2020   Q2 2019   Q2 2018
                                                               Quartile                     Quartile

       50 Lawyers or        Litigation       Partner     82     $288            $353         $469       $413       $394     $386
       Fewer
                                             Associate   67     $214            $290         $345       $297       $312     $297

                            Non-Litigation   Partner     69     $365            $396         $490       $432       $423     $415

                                             Associate   39     $240            $300         $350       $298       $285     $280

       51-200               Litigation       Partner     88     $308            $385         $495       $431       $420     $431
       Lawyers
                                             Associate   63     $246            $300         $354       $316       $301     $301

                            Non-Litigation   Partner     168    $403            $470         $680       $550       $532     $498

                                             Associate   93     $249            $298         $429       $350       $331     $330

       201-500              Litigation       Partner     245    $370            $462         $630       $519       $524     $531
       Lawyers
                                             Associate   227    $290            $325         $405       $379       $373     $408

                            Non-Litigation   Partner     237    $385            $453         $544       $491       $490     $467

                                             Associate   148    $295            $318         $384       $351       $346     $326

       501-1,000            Litigation       Partner     322    $425            $524         $660       $582       $621     $617
       Lawyers
                                             Associate   263    $295            $339         $415       $388       $413     $432

                            Non-Litigation   Partner     459    $455            $525         $640       $573       $599     $590

                                             Associate   373    $305            $345         $424       $383       $395     $403

       More Than            Litigation       Partner     148    $605            $753         $917       $786       $739     $765
       1,000 Lawyers
                                             Associate   172    $380            $450         $584       $497       $450     $482

                            Non-Litigation   Partner     231    $655            $723         $891       $777       $769     $752

                                             Associate   201    $370            $405         $536       $474       $453     $451




      77   Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 79 of 167 Page ID
      Section III: Practice Area Analysis  #:3826
020
      Environmental                                           By City


          Environmental
      By City
                 By City

      Q2 2020 -- Real Rates for Partners and Associates                               Trend Analysis (Mean)

               City                    Role    n    First        Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                   Quartile               Quartile
                           

      New York NY          Partner            24    $425           $535    $635       $593      $477      $733

                           Associate          16    $304           $398    $404       $433      $329      $510

      Philadelphia PA      Partner            11    $496           $592    $695       $598      $537      $503

      Washington DC        Partner            20    $621           $774    $893       $757      $759      $774

                           Associate          13    $362           $405    $519       $438      $489      $494




      78   Mid-Year Real Rate Report | 2020                                                    wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 80 of 167 Page ID
      Section III: Practice Area Analysis  #:3827

      Environmental
020                                                                   YoE and Matter Type


          Environmental
      By Years of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020 -- Real Rates for Partners                                                                Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                  Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         14    $323          $393        $584       $461      $367      $347

                                          Non-Litigation     14    $340          $378        $445       $417      $435      $601

      21 or More Years                    Litigation         59    $444          $550        $635       $547      $497      $452

                                          Non-Litigation     69    $478          $585        $743       $628      $570      $661




      Q2 2020 -- Real Rates for Associates                                                              Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n     First       Median        Third     Q2 2020   Q2 2019 Q2 2018     Y
                                                                  Quartile                  Quartile
                                                                                                                                     

      3 to Fewer Than 7 Years              Non-Litigation    12    $275          $311        $456       $367      $377     $385

      7 or More Years                      Litigation        14    $342          $365        $406       $359      $308     $237




      79    Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 81 of 167 Page ID
      Section III: Practice Area Analysis  #:3828
020
      Environmental                                             Firm Size & Matter Type


           Environmental
      By Firm Size and Matter Type
          By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

         Firm Size            MatterType
                              Matter Type        Role   n     First         Median         Third     Q2 2020   Q2 2019   Q2 2018
                                                             Quartile                     Quartile

       50 Lawyers or       Litigation       Partner     11    $320            $385         $398       $365       $263     $259
       Fewer
                           Non-Litigation   Partner     12    $310            $355         $416       $385       $414     $440

       51-200              Litigation       Partner     30    $383            $447         $560       $459       $475     $442
       Lawyers
                           Non-Litigation   Partner     29    $355            $500         $550       $489       $497     $457

                                            Associate   12    $250            $260         $284       $306       $302     $302

       201-500             Litigation       Partner     19    $443            $549         $620       $524       $526     $467
       Lawyers
                           Non-Litigation   Partner     27    $508            $586         $695       $616       $538     $525

                                            Associate   15    $304            $395         $450       $399       $302     $334

       501-1,000           Litigation       Partner     27    $528            $621         $695       $611       $663     $559
       Lawyers
                                            Associate   19    $348            $423         $457       $406       $408     $425

                           Non-Litigation   Partner     15    $579            $774         $875       $713       $675     $634

                                            Associate   14    $369            $424         $558       $453       $425     $444

       More Than           Non-Litigation   Partner     11    $695            $995        $1,022      $938       $791    $1,009
       1,000 Lawyers




      80 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 82 of 167 Page ID
      Section III: Practice Area Analysis  #:3829

      Finance andand
                  Securities
020                                                             By City 1

          Finance
      By City Securities
                    By City
      Q2 2020 -- Real Rates for Partners and Associates                                   Trend Analysis (Mean)

                  City                    Role    n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                        Quartile              Quartile
                              

      Atlanta GA              Partner            55      $653          $793    $911       $820       $811     $723

                              Associate          64      $430          $555    $650       $543       $502     $458

      Baltimore MD            Partner            47      $465          $546    $766       $627       $616     $603

                              Associate          25      $335          $391    $680       $483       $408     $427

      Birmingham AL           Partner            13      $325          $348    $458       $382       $380     $413

                              Associate          16      $287          $302    $332       $309       $299     $304

      Boston MA               Partner            61      $778          $917   $1,050      $939       $919     $953

                              Associate          58      $472          $525    $691       $583       $597     $599

      Charlotte NC            Partner            47      $536          $623    $764       $647       $744     $715

                              Associate          42      $290          $411    $639       $468       $455     $528

      Chicago IL              Partner            210     $746          $917   $1,175      $976       $965     $932

                              Associate          197     $441          $539    $699       $575       $587     $569

      Cleveland OH            Partner            60      $443          $458    $597       $540       $537     $518

      Dallas TX               Partner            51      $525          $745   $1,055      $808       $792     $807

                              Associate          61      $394          $565    $760       $568       $553     $572

      Denver CO               Partner            21      $380          $445    $500       $519       $563     $516

                              Associate          17      $288          $302    $350       $316       $331     $301

      Detroit MI              Partner            30      $373          $400    $460       $409       $406     $414

      Houston TX              Partner            30      $730          $875   $1,244      $943       $964     $966

                              Associate          29      $350          $460    $622       $500       $433     $506

      Kansas City MO          Partner            27      $395          $423    $489       $470       $474     $472

                              Associate          21      $280          $310    $327       $312       $302     $289

      Los Angeles CA          Partner            175     $773        $1,045   $1,305     $1,048      $977     $950

                              Associate          295     $556          $714    $895       $740       $732     $719

      Miami FL                Partner            30      $550          $655    $767       $685       $654     $666

                              Associate          17      $346          $431    $584       $475       $416     $409

      Minneapolis MN          Partner            27      $585          $684    $804       $690       $617     $549

                              Associate          29      $400          $510    $580       $516       $492     $412

      New York NY             Partner            771     $917        $1,188   $1,450     $1,167     $1,091   $1,069

                              Associate          1089    $543          $712    $915       $730       $677     $673

      Omaha NE                Partner            25      $335          $395    $415       $367       $384     $377

      Philadelphia PA         Partner            122     $626          $799    $942       $810       $795     $771

                              Associate          84      $337          $415    $576       $481       $487     $450

      Phoenix AZ              Partner            26      $370          $425    $556       $483       $399     $401




      81   Mid-Year Real Rate Report | 2020                                                        wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 83 of 167 Page ID
      Section III: Practice Area Analysis  #:3830

      Finance andand
                  Securities
020                                                           By CIty 2

          Finance
      By CitySecurities
                   By City
      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

               City                      Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                      Quartile              Quartile
                             

      Pittsburgh PA          Partner            40     $440          $570    $743       $612       $596     $553

                             Associate          46     $280          $395    $445       $377       $393     $366

      Portland OR            Partner            17     $375          $485    $555       $491       $416     $412

      Raleigh NC             Partner            15     $464          $507    $578       $554       $495     $464

      Richmond VA            Partner            35     $725          $775    $835       $785       $739     $721

      San Francisco CA       Partner            41     $786          $995   $1,249      $990       $922     $887

                             Associate          28     $566          $718    $825       $697       $612     $594

      San Jose CA            Partner            13     $864        $1,409   $1,533     $1,197     $1,068   $1,008

      Seattle WA             Partner            19     $413          $495    $657       $570       $555     $556

                             Associate          17     $320          $470    $505       $449       $428     $413

      Washington DC          Partner            232    $750          $895   $1,088      $938       $954     $925

                             Associate          139    $461          $532    $679       $585       $611     $621




      82   Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 84 of 167 Page ID
      Section III: Practice Area Analysis  #:3831

      Finance andand
                  Securities
020                                                                     YoE and Matter Type

          Finance
      By Years of Experience and Matter Type
             Securities
      By Years of Experience and Matter Type
      Q2 2020 -- Real Rates for Partners                                                                  Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                    Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         66      $385          $550        $731       $592        $694     $704

                                          Non-Litigation     607     $526          $796       $1,151      $858        $833     $806

      21 or More Years                    Litigation         134     $525          $803       $1,003      $806        $787     $834

                                          Non-Litigation     1090    $621          $918       $1,265      $953        $941     $923




      Q2 2020 -- Real Rates for Associates                                                                Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                    Quartile                  Quartile

      Fewer Than 3 Years                   Litigation         12     $280          $383        $426       $357        $355     $527

                                           Non-Litigation    130     $295          $432        $530       $443        $428     $543

      3 to Fewer Than 7 Years              Litigation         27     $304          $323        $396       $350        $422     $457

                                           Non-Litigation    249     $335          $489        $661       $520        $496     $490

      7 or More Years                      Litigation         56     $339          $470        $627       $489        $499     $537

                                           Non-Litigation    385     $456          $677        $958       $701        $694     $693




      83   Mid-Year Real Rate Report | 2020                                                                        wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 85 of 167 Page ID
     Section III: Practice Area Analysis  #:3832

     Finance andand
                 Securities
20                                                             Firm Size & Matter Type

         Finance
     By FirmSecurities
             Size and Matter Type
        By Firm Size and Matter Type
     Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

        Firm Size           MatterType
                            Matter Type        Role   n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                            Quartile                     Quartile

     50 Lawyers or       Litigation       Partner     26     $328            $335         $443       $412       $390      $454
     Fewer
                                          Associate   29     $270            $310         $325       $308       $300      $319

                         Non-Litigation   Partner     157    $334            $450         $585       $485       $469      $450

                                          Associate   69     $250            $320         $385       $327       $317      $297

     51-200              Litigation       Partner     48     $340            $510         $750       $549       $516      $621
     Lawyers
                                          Associate   35     $258            $395         $485       $380       $392      $408

                         Non-Litigation   Partner     303    $400            $480         $720       $570       $553      $529

                                          Associate   180    $242            $295         $465       $372       $359      $350

     201-500             Litigation       Partner     56     $417            $550         $767       $595       $647      $706
     Lawyers
                                          Associate   71     $286            $325         $410       $366       $400      $448

                         Non-Litigation   Partner     372    $497            $701        $1,080      $795       $779      $800

                                          Associate   343    $335            $495         $721       $540       $516      $519

     501-1,000           Litigation       Partner     71     $639            $898        $1,109      $910       $882      $928
     Lawyers
                                          Associate   89     $389            $484         $585       $498       $521      $528

                         Non-Litigation   Partner     745    $790          $1,015        $1,324     $1,067      $1,019    $998

                                          Associate   920    $520            $665         $863       $697       $655      $647

     More Than           Litigation       Partner     61     $680            $880        $1,019      $911       $951      $918
     1,000 Lawyers
                                          Associate   66     $393            $494         $663       $556       $539      $561

                         Non-Litigation   Partner     630    $874          $1,073        $1,325     $1,102      $1,070   $1,023

                                          Associate   712    $516            $700         $905       $720       $695      $682




     84 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 86 of 167 Page ID
      Section III: Practice Area Analysis  #:3833

      General Liability -(Litigation
                             Litigation    Only
020                                                           By City 1


           General Liability
      By City
                                     Only)

                    By City

      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

                  City                    Role   n     First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                      Quartile              Quartile
                              

      Atlanta GA              Partner            34    $228          $285    $547       $427      $410      $367

                              Associate          29    $150          $185    $376       $273      $311      $267

      Baltimore MD            Partner            19    $552          $625    $666       $619      $540      $455

                              Associate          41    $390          $425    $528       $455      $420      $387

      Birmingham AL           Partner            22    $295          $320    $459       $350      $311      $313

                              Associate          14    $245          $270    $295       $261      $218      $199

      Boston MA               Partner            24    $185          $223    $413       $365      $454      $394

                              Associate          28    $165          $165    $387       $290      $283      $242

      Buffalo NY              Partner            13    $301          $340    $380       $353      $346      $289

                              Associate          12    $245          $253    $258       $246      $256      $232

      Charleston WV           Partner            15    $200          $268    $321       $273      $254      $245

      Chicago IL              Partner            50    $205          $275    $923       $521      $526      $453

                              Associate          70    $175          $220    $250       $301      $306      $289

      Cleveland OH            Partner            13    $560          $560    $740       $582      $532      $411

      Dallas TX               Partner            17    $185          $210    $425       $305      $342      $279

                              Associate          11    $160          $160    $427       $297      $248      $245

      Detroit MI              Partner            18    $226          $300    $341       $296      $312      $295

                              Associate          11    $175          $195    $310       $231      $226      $209

      Houston TX              Partner            16    $270          $400    $655       $495      $382      $381

      Indianapolis IN         Partner            11    $210          $235    $473       $348      $281      $249

                              Associate          12    $150          $200    $200       $212      $185      $172

      Jackson MS              Partner            42    $319          $351    $383       $373      $337      $318

                              Associate          35    $225          $240    $251       $250      $232      $195

      Kansas City MO          Partner            27    $425          $446    $558       $484      $471      $437

                              Associate          31    $300          $315    $343       $317      $310      $280

      Los Angeles CA          Partner            46    $190          $350    $895       $519      $561      $473

                              Associate          44    $235          $272    $580       $392      $356      $332

      Louisville KY           Associate          12    $175          $175    $220       $192      $206      $201

      Miami FL                Partner            18    $155          $165    $265       $267      $402      $278

      Minneapolis MN          Partner            16    $225          $316    $398       $363      $318      $263

                              Associate          17    $211          $260    $314       $266      $302      $214

      Nashville TN            Partner            11    $263          $275    $358       $317      $296      $328




      85   Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 87 of 167 Page ID
      Section III: Practice Area Analysis  #:3834

      General Liability -(Litigation
                             Litigation    Only
020                                                          By City 2


         General Liability
      By City
                                     Only)

                   By City

      Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

                City                     Role   n     First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                     Quartile              Quartile
                             

      New Orleans LA         Partner            32    $278          $305    $329       $305      $289      $265

                             Associate          37    $210          $238    $238       $224      $220      $220

      New York NY            Partner            92    $238          $500    $638       $506      $474      $434

                             Associate          91    $165          $325    $465       $377      $365      $291

      Philadelphia PA        Partner            59    $274          $484    $665       $489      $486      $432

                             Associate          73    $303          $383    $482       $384      $306      $298

      Phoenix AZ             Partner            13    $150          $200    $254       $290      $228      $251

                             Associate          11    $165          $165    $206       $191      $189      $193

      Portland OR            Associate          11    $275          $308    $359       $310      $282      $294

      Richmond VA            Partner            15    $283          $385    $631       $454      $391      $298

      San Diego CA           Partner            13    $175          $187    $199       $285      $215      $208

      San Francisco CA       Partner            17    $250          $250    $495       $408      $480      $449

                             Associate          22    $210          $250    $430       $348      $264      $259

      Seattle WA             Partner            14    $300          $400    $416       $376      $363      $356

      St. Louis MO           Partner            35    $250          $334    $450       $362      $366      $333

                             Associate          21    $193          $225    $250       $221      $220      $209

      Washington DC          Partner            59    $739          $846    $907       $825      $833      $785

                             Associate          64    $429          $550    $671       $550      $528      $510




      86 Mid-Year Real Rate Report | 2020                                                       wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 88 of 167 Page ID
     Section III: Practice Area Analysis  #:3835

     General Liability -(Litigation
                           Litigation     Only
20                                                                    YoE and Matter Type


        General
     By Years     Liability and Matter Type
              of Experience
                                    Only)

     By Years of Experience and Matter Type

     Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

          Years of Experience                 MatterType
                                              Matter Type   n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                  Quartile                  Quartile
     

     Fewer Than 21 Years                 Litigation         254    $250          $343        $560       $426       $423      $363

     21 or More Years                    Litigation         479    $250          $375        $621       $463       $450      $402




     Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

          Years of Experience                 MatterType
                                              Matter Type    n     First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                  Quartile                  Quartile

     Fewer Than 3 Years                   Litigation        32     $238          $310        $372       $317       $311      $197

     3 to Fewer Than 7 Years              Litigation        119    $205          $325        $453       $349       $327      $278

     7 or More Years                      Litigation        197    $200          $275        $475       $350       $330      $295




     87    Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 89 of 167 Page ID
     Section III: Practice Area Analysis  #:3836

     General Liability -(Litigation
                           Litigation     Only
20                                                             Firm Size & Matter Type


        General
     By Firm Size Liability
                  and Matter Type
                                    Only)

        By Firm Size and Matter Type

     Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

        Firm Size           MatterType
                            Matter Type        Role   n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                            Quartile                     Quartile

     50 Lawyers or       Litigation       Partner     265    $185            $243         $305       $259       $254      $250
     Fewer
                                          Associate   220    $165            $190         $237       $200       $202      $194

     51-200              Litigation       Partner     250    $215            $300         $360       $313       $318      $308
     Lawyers
                                          Associate   224    $170            $225         $251       $222       $221      $222

     201-500             Litigation       Partner     136    $300            $426         $580       $462       $480      $424
     Lawyers
                                          Associate   111    $258            $300         $345       $313       $293      $274

     501-1,000           Litigation       Partner     173    $525            $615         $740       $655       $606      $574
     Lawyers
                                          Associate   175    $338            $391         $505       $432       $400      $394

     More Than           Litigation       Partner     102    $637            $856        $1,015      $833       $822      $756
     1,000 Lawyers
                                          Associate   134    $430            $548         $730       $578       $484      $447




     88 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 90 of 167 Page ID
      Section III: Practice Area Analysis  #:3837

      Insurance Defense - Litigation        Only
020                                                            By City 1

                          (Litigation Only)
        Insurance Defense
      By City
                    By City

      Q2 2020 -- Real Rates for Partners and Associates                                  Trend Analysis (Mean)

                  City                    Role   n      First       Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                       Quartile              Quartile
                              

      Albany NY               Partner            11     $150          $176    $200       $187       $171     $196

      Atlanta GA              Partner            28     $170          $180    $230       $218       $223     $232

                              Associate          57     $154          $155    $225       $208       $189     $198

      Baltimore MD            Partner            37     $175          $180    $235       $254       $236     $217

                              Associate          35     $150          $155    $170       $201       $183     $201

      Birmingham AL           Partner            32     $180          $180    $190       $214       $265     $277

                              Associate          18     $155          $155    $175       $176       $200     $199

      Boston MA               Partner            48     $165          $180    $223       $245       $259     $232

                              Associate          40     $140          $168    $175       $238       $208     $184

      Buffalo NY              Partner            63     $150          $160    $190       $174       $167     $167

                              Associate          54     $135          $145    $170       $149       $147     $142

      Charleston SC           Partner            20     $170          $185    $215       $199       $190     $202

                              Associate          22     $145          $148    $150       $150       $150     $155

      Charleston WV           Partner            49     $160          $168    $230       $194       $182     $187

      Charlotte NC            Partner            18     $165          $170    $185       $184       $228     $217

                              Associate          11     $150          $153    $158       $174       $202     $218

      Chicago IL              Partner            173    $170          $197    $275       $253       $306     $284

                              Associate          168    $159          $171    $250       $235       $248     $240

      Cincinnati OH           Partner            19     $155          $160    $180       $184       $192     $188

                              Associate          14     $140          $155    $168       $162       $158     $154

      Cleveland OH            Partner            44     $170          $180    $180       $182       $178     $177

                              Associate          25     $155          $160    $160       $158       $155     $154

      Columbia SC             Partner            34     $165          $171    $177       $172       $173     $166

                              Associate          32     $150          $150    $155       $154       $152     $146

      Columbus OH             Partner            27     $170          $170    $170       $179       $177     $172

                              Associate          13     $145          $145    $155       $156       $157     $156

      Dallas TX               Partner            29     $193          $215    $335       $295       $252     $249

                              Associate          25     $165          $170    $200       $207       $200     $196

      Denver CO               Partner            23     $160          $161    $180       $182       $190     $199

                              Associate          15     $140          $150    $150       $158       $163     $159

      Detroit MI              Partner            78     $146          $169    $180       $179       $175     $175

                              Associate          61     $135          $144    $155       $149       $144     $152

      Harrisburg PA           Partner            23     $145          $165    $190       $168       $166     $158

      Hartford CT             Partner            12     $219          $322    $505       $357       $332     $287

                              Associate          11     $160          $178    $285       $220       $259     $220




      89 Mid-Year Real Rate Report | 2020                                                         wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 91 of 167 Page ID
      Section III: Practice Area Analysis  #:3838

      Insurance Defense(Litigation
                            - Litigation Only
020                                                           By City 2



      ByInsurance Defense          Only)
         City
                   By City

      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

                 City                    Role   n      First       Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                      Quartile              Quartile
                             

      Houston TX             Partner            24     $175          $201    $343       $299       $303      $287

                             Associate          29     $155          $265    $391       $289       $242      $219

      Indianapolis IN        Partner            15     $145          $160    $180       $168       $190      $191

      Jackson MS             Partner            12     $197          $240    $294       $247       $231      $235

      Jacksonville FL        Partner            14     $172          $174    $183       $186       $185      $188

      Lexington KY           Partner            18     $160          $160    $160       $164       $155      $153

      Los Angeles CA         Partner            113    $195          $235    $275       $260       $279      $265

                             Associate          112    $175          $185    $215       $214       $228      $211

      Louisville KY          Associate          14     $138          $140    $140       $141       $142      $136

      Miami FL               Partner            70     $171          $180    $208       $230       $215      $224

                             Associate          56     $160          $166    $175       $171       $174      $175

      Milwaukee WI           Partner            21     $170          $171    $181       $181       $181      $183

      Minneapolis MN         Partner            52     $160          $180    $185       $200       $208      $210

                             Associate          49     $145          $161    $175       $178       $177      $177

      Nashville TN           Partner            16     $160          $169    $184       $185       $162      $168

                             Associate          14     $141          $150    $150       $147       $148      $146

      New Orleans LA         Partner            49     $170          $175    $195       $206       $207      $196

                             Associate          31     $150          $150    $160       $157       $166      $169

      New York NY            Partner            310    $165          $190    $225       $262       $259      $270

                             Associate          329    $149          $160    $190       $210       $201      $208

      Orlando FL             Partner            25     $140          $160    $170       $169       $169      $171

                             Associate          16     $130          $150    $160       $156       $149      $157

      Philadelphia PA        Partner            163    $170          $180    $250       $253       $269      $266

                             Associate          191    $150          $160    $185       $203       $214      $224

      Phoenix AZ             Partner            43     $170          $175    $176       $188       $190      $204

                             Associate          28     $150          $160    $175       $181       $161      $171

      Pittsburgh PA          Partner            75     $160          $165    $170       $172       $177      $176

                             Associate          63     $145          $145    $155       $157       $158      $166

      Raleigh NC             Associate          22     $150          $150    $164       $190       $184      $168

      Richmond VA            Partner            22     $183          $185    $195       $215       $181      $176

                             Associate          25     $165          $165    $175       $193       $164      $158

      San Diego CA           Partner            17     $200          $220    $235       $250       $218      $218

      San Francisco CA       Partner            48     $225          $260    $285       $295       $303      $290

                             Associate          26     $175          $175    $175       $206       $213      $211




      90 Mid-Year Real Rate Report | 2020                                                        wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 92 of 167 Page ID
      Section III: Practice Area Analysis  #:3839

      Insurance Defense(Litigation
                            - Litigation Only
020                                                          By CIty 3



      ByInsurance Defense          Only)
         City
                   By City

      Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

                 City                    Role   n     First       Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                     Quartile              Quartile
                             

      Seattle WA             Partner            14    $210          $248    $271       $264       $294      $295

      Springfield IL         Partner            11    $159          $166    $166       $184       $192      $179

      St. Louis MO           Partner            25    $166          $170    $200       $201       $211      $219

                             Associate          11    $150          $170    $185       $177       $180      $201

      Tampa FL               Partner            24    $170          $175    $190       $196       $190      $190

                             Associate          21    $143          $161    $175       $164       $160      $151

      Tulsa OK               Partner            11    $183          $200    $250       $221       $177      $197

      Washington DC          Partner            64    $425          $465    $907       $617       $546      $539

                             Associate          50    $332          $405    $689       $503       $409      $366




      91   Mid-Year Real Rate Report | 2020                                                     wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 93 of 167 Page ID
     Section III: Practice Area Analysis  #:3840

     Insurance Defense(Litigation
                           - Litigation Only
20                                                                     YoE and Matter Type


          Insurance Defense       Only)
     By Years of Experience and Matter Type
     By Years of Experience and Matter Type

     Q2 2020 -- Real Rates for Partners                                                                  Trend Analysis (Mean)

          Years of Experience                 MatterType
                                              Matter Type    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                   Quartile                  Quartile
     

     Fewer Than 21 Years                 Litigation         593     $166          $180        $210       $225       $229      $232

     21 or More Years                    Litigation         1204    $165          $178        $215       $221       $234      $234




     Q2 2020 -- Real Rates for Associates                                                                Trend Analysis (Mean)

           Years of Experience                MatterType
                                              Matter Type    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

     Fewer Than 3 Years                   Litigation         66     $160          $200        $315       $283       $222      $143

     3 to Fewer Than 7 Years              Litigation        218     $155          $175        $243       $240       $225      $198

     7 or More Years                      Litigation        424     $150          $165        $200       $211       $208      $205




     92    Mid-Year Real Rate Report | 2020                                                                       wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 94 of 167 Page ID
     Section III: Practice Area Analysis  #:3841

     Insurance Defense(Litigation
                           - Litigation Only
20                                                                 Firm Size & Matter Type


          Insurance Defense
     By Firm Size and Matter Type
                                  Only)

           By Firm Size and Matter Type

     Q2 2020 -- Real Rates for Partners and Associates                                                   Trend Analysis (Mean)

          Firm Size            MatterType
                               Matter Type        Role    n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                                Quartile                     Quartile

     50 Lawyers or          Litigation       Partner     1019    $160            $170         $190       $187       $183      $186
     Fewer
                                             Associate   903     $140            $150         $165       $164       $158      $158

     51-200                 Litigation       Partner     719     $170            $177         $200       $200       $205      $207
     Lawyers
                                             Associate   556     $150            $160         $175       $172       $171      $172

     201-500                Litigation       Partner     285     $200            $260         $416       $311       $317      $303
     Lawyers
                                             Associate   170     $175            $230         $325       $257       $255      $236

     501-1,000              Litigation       Partner     110     $270            $335         $601       $483       $437      $418
     Lawyers
                                             Associate   103     $215            $260         $400       $328       $328      $331

     More Than              Litigation       Partner     56      $660            $850        $1,085      $877       $806      $737
     1,000 Lawyers
                                             Associate   101     $475            $585         $730       $600       $529      $485




     93    Mid-Year Real Rate Report | 2020                                                                       wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 95 of 167 Page ID
     Section III: Practice Area Analysis  #:3842

     Intellectual Property Patents
                            - Patents
20                                                               By City


      Intellectual Property
     By City
                   By City

     Q2 2020 -- Real Rates for Partners and Associates                                   Trend Analysis (Mean)

                 City                    Role   n      First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                      Quartile               Quartile
                             

     Atlanta GA              Partner            23     $493           $629    $663       $583       $581      $589

                             Associate          21     $340           $474    $563       $459       $444      $419

     Austin TX               Partner            26     $436           $639    $790       $597       $557      $496

                             Associate          30     $337           $540    $626       $516       $399      $326

     Boston MA               Partner            56     $543           $656    $795       $654       $668      $648

                             Associate          58     $384           $460    $550       $487       $473      $453

     Chicago IL              Partner            62     $418           $550    $953       $648       $593      $566

                             Associate          37     $276           $330    $677       $474       $410      $377

     Cleveland OH            Partner            17     $280           $404    $941       $546       $477      $506

                             Associate          19     $196           $203    $304       $254       $294      $323

     Dallas TX               Partner            24     $400           $695    $885       $647       $679      $687

                             Associate          23     $425           $553    $652       $572       $537      $509

     Denver CO               Partner            12     $415           $500    $510       $493       $499      $524

                             Associate          14     $300           $300    $358       $347       $387      $403

     Detroit MI              Partner            16     $354           $425    $491       $431       $379      $434

     Houston TX              Partner            29     $325           $490    $795       $571       $535      $459

                             Associate          49     $171           $230    $285       $236       $234      $236

     Kansas City MO          Partner            11     $289           $384    $449       $385       $366      $386

                             Associate          20     $212           $262    $308       $266       $277      $271

     Los Angeles CA          Partner            34     $668           $935   $1,063      $880       $816      $804

                             Associate          82     $500           $675    $786       $659       $604      $593

     Minneapolis MN          Partner            23     $315           $355    $428       $408       $376      $448

                             Associate          27     $246           $282    $376       $308       $340      $483

     New York NY             Partner            90     $564           $806   $1,009      $781       $812      $760

                             Associate          103    $418           $551    $753       $576       $548      $527

     Philadelphia PA         Partner            45     $595           $697    $789       $686       $686      $626

                             Associate          46     $300           $365    $440       $392       $406      $373

     San Diego CA            Partner            12     $737           $931    $998       $919       $873      $761

     San Francisco CA        Partner            41     $709           $933   $1,084      $881       $905      $831

                             Associate          34     $449           $555    $778       $596       $563      $508

     San Jose CA             Partner            15     $490           $638    $988       $742       $792      $701

                             Associate          14     $263           $300    $487       $418       $511      $478

     Seattle WA              Partner            14     $452           $521    $665       $559       $562      $617

                             Associate          14     $286           $333    $373       $332       $363      $420

     Washington DC           Partner            177    $476           $738    $947       $734       $726      $747

                             Associate          189    $350           $525    $675       $527       $493      $479



     94 Mid-Year Real Rate Report | 2020                                                          wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 96 of 167 Page ID
      Section III: Practice Area Analysis  #:3843

      Intellectual Property Patents
                             - Patents
020                                                                    YoE and Matter Type


       Intellectual Property
      By Years of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020 -- Real Rates for Partners                                                                 Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n      First       Median        Third     Q2 2020   Q2 2019    Q2 2018
                                                                   Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation         170    $515          $714        $925       $720      $708       $657

                                          Non-Litigation     177    $373          $473        $695       $556      $528       $498

      21 or More Years                    Litigation         182    $600          $828       $1,005      $823      $790       $793

                                          Non-Litigation     178    $386          $544        $705       $571      $592       $587




      Q2 2020 -- Real Rates for Associates                                                               Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type    n     First       Median        Third     Q2 2020    Q2 2019    Q2 2018
                                                                   Quartile                  Quartile

      Fewer Than 3 Years                   Litigation        27     $366          $475        $567       $482       $477

                                           Non-Litigation    15     $285          $320        $419       $379       $429       $330

      3 to Fewer Than 7 Years              Litigation        87     $336          $535        $690       $526       $471       $449

                                           Non-Litigation    53     $291          $327        $450       $411       $387       $358

      7 or More Years                      Litigation        83     $425          $599        $781       $603       $592       $562

                                           Non-Litigation    122    $300          $383        $543       $460       $431       $396




      95    Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 97 of 167 Page ID
     Section III: Practice Area Analysis  #:3844

     Intellectual Property Patents
                            - Patents
20                                                               Firm Size & Matter Type


      Intellectual Property
     By Firm Size and Matter Type
          By Firm Size and Matter Type

     Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

          Firm Size           MatterType
                              Matter Type        Role   n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                     Quartile

     50 Lawyers or         Litigation       Partner     50     $369            $525         $627       $545       $539      $502
     Fewer
                                            Associate   29     $303            $365         $485       $386       $381      $351

                           Non-Litigation   Partner     112    $300            $365         $430       $384       $385      $377

                                            Associate   125    $240            $300         $327       $305       $308      $347

     51-200                Litigation       Partner     84     $445            $560         $721       $596       $588      $630
     Lawyers
                                            Associate   57     $301            $365         $475       $398       $388      $385

                           Non-Litigation   Partner     112    $400            $471         $634       $525       $489      $488

                                            Associate   64     $276            $323         $376       $331       $333      $319

     201-500               Litigation       Partner     62     $576            $700         $808       $705       $655      $657
     Lawyers
                                            Associate   57     $329            $384         $548       $436       $424      $423

                           Non-Litigation   Partner     91     $452            $600         $696       $585       $580      $578

                                            Associate   69     $297            $395         $447       $396       $381      $365

     501-1,000             Litigation       Partner     119    $700            $928        $1,045      $898       $904      $864
     Lawyers
                                            Associate   149    $533            $670         $781       $644       $624      $598

                           Non-Litigation   Partner     100    $606            $770        $1,019      $799       $792      $742

                                            Associate   148    $384            $537         $695       $550       $504      $449

     More Than             Litigation       Partner     114    $813            $945        $1,016      $921       $899      $887
     1,000 Lawyers
                                            Associate   123    $500            $630         $715       $612       $571      $585

                           Non-Litigation   Partner     22     $637            $833        $1,164      $881       $823      $870

                                            Associate   46     $438            $515         $865       $615       $559      $560




     96    Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 98 of 167 Page ID
     Section III: Practice Area Analysis  #:3845

     Intellectual Property   - Trademarks
20                                                             By City


      Intellectual Property
     By City
                         Trademarks

                  By City

     Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

               City                     Role   n     First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                    Quartile               Quartile
                            

     Chicago IL             Partner            24    $546           $705    $807       $655       $529      $537

                            Associate          16    $343           $355    $482       $425       $457      $427

     Los Angeles CA         Partner            12    $495           $664    $740       $647       $612      $768

     New York NY            Partner            30    $528           $580    $688       $627       $607      $636

                            Associate          26    $306           $382    $455       $383       $349      $362

     Washington DC          Partner            32    $555           $700    $848       $714       $638      $670

                            Associate          23    $368           $430    $575       $473       $479      $464




     97   Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 99 of 167 Page ID
      Section III: Practice Area Analysis  #:3846

      Intellectual Property   - Trademarks
020                                                                   YoE and Matter Type


       Intellectual Property
                          Trademarks
      By Years of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020 -- Real Rates for Partners                                                                Trend Analysis (Mean)

          Years of Experience                  MatterType
                                               Matter Type   n     First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                  Quartile                  Quartile
      

      Fewer Than 21 Years                 Non-Litigation     38    $423          $560        $770       $615       $563      $590

      21 or More Years                    Litigation         15    $492          $623        $758       $635       $597      $668

                                          Non-Litigation     74    $511          $603        $718       $635       $598      $598




      Q2 2020 -- Real Rates for Associates                                                              Trend Analysis (Mean)

           Years of Experience                 MatterType
                                               Matter Type   n     First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                  Quartile                  Quartile

      3 to Fewer Than 7 Years              Non-Litigation    12    $353          $365        $428       $402       $364      $368

      7 or More Years                      Non-Litigation    24    $332          $385        $453       $418       $416      $413




      98 Mid-Year Real Rate Report | 2020                                                                        wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 100 of 167 Page ID
      Section III: Practice Area Analysis   #:3847

      Intellectual Property   - Trademarks
020                                                              Firm Size & Matter Type


       Intellectual Property
                          Trademarks
      By Firm Size and Matter Type
           By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                                Trend Analysis (Mean)

           Firm Size           MatterType
                               Matter Type        Role   n     First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                     Quartile

      50 Lawyers or         Non-Litigation   Partner     34    $449            $503         $577       $511       $469      $504
      Fewer
                                             Associate   31    $253            $310         $350       $312       $294      $316

      51-200                Non-Litigation   Partner     16    $354            $454         $518       $435       $414      $448
      Lawyers
      201-500               Non-Litigation   Partner     29    $482            $578         $705       $586       $587      $582
      Lawyers
                                             Associate   25    $324            $370         $396       $369       $364      $380

      501-1,000             Non-Litigation   Partner     27    $552            $678         $776       $673       $652      $662
      Lawyers
                                             Associate   22    $336            $442         $612       $466       $456      $432

      More Than             Non-Litigation   Partner     43    $675            $798         $922       $818       $753      $751
      1,000 Lawyers
                                             Associate   22    $360            $425         $580       $480       $507      $506




      99    Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 101 of 167 Page ID
      Section III: Practice Area Analysis   #:3848

      Intellectual Property Other
                            - Other
020                                                             By City


       Intellectual Property
      By City
                   By City

      Q2 2020 -- Real Rates for Partners and Associates                                 Trend Analysis (Mean)

                City                     Role   n     First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                     Quartile               Quartile
                             

      Chicago IL             Partner            34    $593           $770   $1,049      $803       $709      $625

                             Associate          24    $343           $449    $567       $463       $468      $424

      Los Angeles CA         Partner            14    $547           $642    $944       $733       $705      $712

                             Associate          18    $470           $615    $807       $623       $618      $572

      New York NY            Partner            16    $590           $700    $851       $765       $857      $767

                             Associate          44    $496           $561    $722       $586       $587      $565

      Philadelphia PA        Associate          17    $361           $420    $427       $395       $343      $352

      Washington DC          Partner            27    $624           $778    $955       $809       $746      $700




      100 Mid-Year Real Rate Report | 2020                                                       wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 102 of 167 Page ID
     Section III: Practice Area Analysis   #:3849

     Intellectual Property Other
                           - Other
20                                                                   YoE and Matter Type


      Intellectual Property
     By Years of Experience and Matter Type
     By Years of Experience and Matter Type

     Q2 2020 -- Real Rates for Partners                                                                Trend Analysis (Mean)

         Years of Experience                  MatterType
                                              Matter Type   n     First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                 Quartile                  Quartile
     

     Fewer Than 21 Years                 Litigation         16    $439          $552        $781       $640       $608      $513

                                         Non-Litigation     45    $400          $496        $625       $555       $558      $495

     21 or More Years                    Litigation         37    $605          $725       $1,008      $777       $711      $661

                                         Non-Litigation     61    $503          $655        $790       $696       $645      $590




     Q2 2020 -- Real Rates for Associates                                                              Trend Analysis (Mean)

          Years of Experience                 MatterType
                                              Matter Type   n     First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                 Quartile                  Quartile

     3 to Fewer Than 7 Years              Litigation        23    $449          $561        $719       $584       $599      $472

     7 or More Years                      Litigation        11    $558          $684        $749       $670       $600      $513

                                          Non-Litigation    19    $300          $387        $505       $401       $418      $358




     101 Mid-Year Real Rate Report | 2020                                                                       wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 103 of 167 Page ID
      Section III: Practice Area Analysis   #:3850

      Intellectual Property Other
                            - Other
020                                                            Firm Size & Matter Type


       Intellectual
      By            Property
         Firm Size and Matter Type
         By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                              Trend Analysis (Mean)

         Firm Size           MatterType
                             Matter Type        Role   n     First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                            Quartile                     Quartile

      50 Lawyers or       Non-Litigation   Partner     31    $370            $451         $539       $499       $447      $424
      Fewer
                                           Associate   37    $235            $305         $380       $329       $289      $261

      51-200              Litigation       Partner     11    $470            $605         $710       $642       $540      $515
      Lawyers
                          Non-Litigation   Partner     24    $394            $466         $600       $506       $451      $430

                                           Associate   12    $225            $258         $288       $271       $300      $266

      201-500             Litigation       Partner     14    $400            $569         $662       $563       $607      $687
      Lawyers
                          Non-Litigation   Partner     29    $400            $475         $519       $495       $516      $523

                                           Associate   17    $293            $385         $422       $350       $310      $318

      501-1,000           Litigation       Partner     25    $625            $733        $1,130      $835       $748      $692
      Lawyers
                                           Associate   41    $459            $554         $684       $578       $620      $558

                          Non-Litigation   Partner     29    $588            $655         $720       $675       $702      $657

                                           Associate   37    $326            $427         $528       $447       $550      $420

      More Than           Non-Litigation   Partner     23    $806            $960        $1,131      $991       $883      $832
      1,000 Lawyers
                                           Associate   21    $293            $512         $651       $494       $527      $553




      102 Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 104 of 167 Page ID
     Section III: Practice Area Analysis   #:3851

     Real Estate
20                                                            By City 1



     By CityReal Estate
                   By City

     Q2 2020 -- Real Rates for Partners and Associates                                       Trend Analysis (Mean)

                 City                    Role   n      First        Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                      Quartile                   Quartile
                             

     Atlanta GA              Partner            50     $250               $303    $450       $379       $370      $374

                             Associate          37     $200               $240    $342       $295       $249      $250

     Baltimore MD            Partner            25     $281               $320    $395       $366       $419      $375

                             Associate          33     $225               $267    $407       $340       $277      $277

     Birmingham AL           Partner            25     $294               $300    $331       $325       $326      $294

                             Associate          26     $225               $245    $275       $270       $258      $234

     Boston MA               Partner            34     $200               $350    $425       $368       $393      $425

                             Associate          30     $178               $215    $323       $269       $322      $331

     Bridgeport CT           Partner            14     $270               $350    $526       $401       $348      $345

     Chicago IL              Partner            69     $260               $350    $525       $439       $446      $460

                             Associate          55     $210               $254    $323       $299       $276      $291

     Cincinnati OH           Partner            16     $373               $410    $438       $419       $420      $459

                             Associate          25     $249               $270    $290       $277       $255      $246

     Cleveland OH            Partner            37     $250               $383    $500       $385       $375      $393

                             Associate          28     $190               $245    $256       $240       $251      $250

     Dallas TX               Partner            31     $295               $301    $496       $370       $394      $382

                             Associate          20     $168               $289    $318       $285       $317      $300

     Denver CO               Partner            43     $275               $399    $510       $447       $406      $375

                             Associate          30     $250               $275    $298       $267       $274      $269

     Detroit MI              Partner            27     $190               $213    $298       $243       $272      $230

                             Associate          20     $200               $225    $240       $215       $198      $190

     Hartford CT             Partner            13     $250               $340    $483       $396       $366      $324

     Honolulu HI             Partner            19     $265               $275    $300       $276       $289      $285

     Houston TX              Partner            18     $300               $305    $525       $409       $426      $383

                             Associate          34     $280               $350    $350       $326       $324      $293

     Indianapolis IN         Partner            14     $254               $350    $405       $350       $271      $327

                             Associate          17     $165               $243    $266       $240       $224      $250

     Jackson MS              Partner            12     $295               $304    $379       $326       $310      $309

     Kansas City MO          Partner            20     $253               $333    $350       $330       $306      $269

     Los Angeles CA          Partner            111    $328               $400    $616       $487       $454      $445

                             Associate          121    $250               $300    $395       $351       $326      $331

     Louisville KY           Associate          14     $227               $248    $252       $241       $220      $213

     Memphis TN              Partner            11     $260               $300    $325       $290       $275      $264

     Miami FL                Partner            57     $245               $320    $500       $396       $447      $408

                             Associate          49     $192               $250    $365       $295       $302      $238




     103 Mid-Year Real Rate Report | 2020                                                             wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 105 of 167 Page ID
     Section III: Practice Area Analysis   #:3852

     Real Estate
20                                                           By City 2



     By CityReal Estate
                  By City

     Q2 2020 -- Real Rates for Partners and Associates                                      Trend Analysis (Mean)

                City                    Role   n      First        Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                     Quartile                   Quartile
                            

     Minneapolis MN         Partner            18     $233               $250    $260       $257      $285      $285

     New Orleans LA         Partner            16     $220               $275    $290       $268      $272      $274

                            Associate          17     $195               $220    $230       $215      $207      $202

     New York NY            Partner            145    $325               $450    $655       $534      $508      $471

                            Associate          141    $250               $305    $400       $357      $353      $338

     Orlando FL             Partner            22     $294               $370    $415       $393      $389      $379

                            Associate          17     $226               $230    $280       $255      $254      $246

     Philadelphia PA        Partner            66     $325               $400    $537       $451      $450      $457

                            Associate          61     $275               $325    $368       $329      $304      $293

     Pittsburgh PA          Partner            17     $228               $240    $399       $297      $268      $275

                            Associate          16     $170               $175    $220       $212      $218      $219

     Portland OR            Partner            12     $240               $295    $425       $346      $286      $284

     Raleigh NC             Partner            11     $250               $275    $275       $292      $283      $347

     San Diego CA           Partner            37     $238               $295    $370       $402      $283      $275

                            Associate          20     $181               $225    $254       $255      $242      $258

     San Francisco CA       Partner            59     $315               $350    $600       $474      $463      $431

                            Associate          39     $267               $323    $534       $434      $377      $370

     Seattle WA             Partner            40     $361               $463    $550       $489      $489      $461

                            Associate          19     $294               $401    $475       $396      $389      $361

     St. Louis MO           Partner            32     $327               $343    $472       $374      $336      $309

     Tampa FL               Partner            29     $275               $310    $419       $365      $367      $394

     Washington DC          Partner            43     $325               $385    $540       $468      $510      $480

                            Associate          24     $239               $290    $398       $383      $357      $347




     104 Mid-Year Real Rate Report | 2020                                                            wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 106 of 167 Page ID
      Section III: Practice Area Analysis   #:3853

      Real Estate
020                                                                     YoE and Matter Type


              Real Estate
      By Years of Experience and Matter Type
      By Years of Experience and Matter Type

      Q2 2020-- Real Rates for Partners                                                                   Trend Analysis (Mean)

          Years of Experience                  MatterType
                                               Matter Type    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                    Quartile                  Quartile
      

      Fewer Than 21 Years                 Litigation          147    $259          $342        $425       $372       $332      $306

                                          Non-Litigation      311    $270          $325        $455       $390       $366      $357

      21 or More Years                    Litigation          298    $250          $325        $430       $372       $358      $356

                                          Non-Litigation      663    $280          $360        $537       $431       $420      $422




      Q2 2020 -- Real Rates for Associates                                                                Trend Analysis (Mean)

           Years of Experience                  MatterType
                                                Matter Type    n     First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                    Quartile                  Quartile

      Fewer Than 3 Years                   Non-Litigation     32     $205          $278        $321       $288       $254      $300

      3 to Fewer Than 7 Years              Litigation         35     $197          $238        $264       $246       $244      $235

                                           Non-Litigation     94     $222          $254        $369       $302       $279      $264

      7 or More Years                      Litigation         85     $195          $246        $323       $285       $273      $249

                                           Non-Litigation     218    $220          $260        $339       $311       $298      $302




      105 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 107 of 167 Page ID
      Section III: Practice Area Analysis   #:3854

      Real Estate
020                                                             Firm Size & Matter Type


            Real
      By Firm SizeEstate
                   and Matter Type
         By Firm Size and Matter Type

      Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

         Firm Size           MatterType
                             Matter Type        Role   n      First         Median         Third     Q2 2020    Q2 2019   Q2 2018
                                                             Quartile                     Quartile

      50 Lawyers or       Litigation       Partner     237    $234            $284         $350       $300       $297      $287
      Fewer
                                           Associate   163    $185            $225         $250       $228       $229      $216

                          Non-Litigation   Partner     470    $230            $286         $352       $311       $309      $306

                                           Associate   310    $190            $225         $260       $236       $226      $228

      51-200              Litigation       Partner     131    $230            $302         $392       $337       $338      $315
      Lawyers
                                           Associate   76     $175            $225         $274       $234       $242      $221

                          Non-Litigation   Partner     242    $295            $340         $450       $376       $370      $387

                                           Associate   176    $221            $250         $300       $264       $257      $263

      201-500             Litigation       Partner     109    $325            $405         $496       $435       $412      $400
      Lawyers
                                           Associate   80     $275            $295         $325       $309       $273      $285

                          Non-Litigation   Partner     233    $306            $395         $525       $437       $450      $456

                                           Associate   203    $249            $275         $325       $305       $308      $307

      501-1,000           Litigation       Partner     53     $402            $551         $726       $571       $529      $513
      Lawyers
                                           Associate   45     $350            $407         $500       $442       $420      $348

                          Non-Litigation   Partner     147    $475            $540         $760       $637       $564      $542

                                           Associate   143    $285            $350         $500       $423       $379      $374

      More Than           Litigation       Partner     11     $628            $915        $1,035      $855       $805      $876
      1,000 Lawyers
                                           Associate   11     $441            $534         $608       $532       $563      $569

                          Non-Litigation   Partner     34     $614            $752         $984       $838       $833      $732

                                           Associate   47     $426            $524         $595       $541       $497      $478




      106 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 108 of 167 Page ID
                                     #:3855




 Section IV:
 In-Depth Analysis for
 Select US Cities




2020 Mid-Year Real Rate Report
20                                                                    Page 1


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 109 of 167 Page ID
     Section IV: In-Depth Analysis#:3856   for Select US Cities
     Boston MA
       Boston MA
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                            Trend Analysis (Mean)

        Practice Area         Firm Size          Role    n     First       Median      Third     Q2 2020   Q2 2019   Q2 2018
                                                              Quartile                Quartile

     Commercial           51-200 Lawyers Associate       15    $380            $425    $560       $451       $433     $328

                          201-500            Associate   13    $429            $505    $570       $509       $459     $512
                          Lawyers
     Corporate: Other 50 Lawyers or          Partner     12    $389            $397    $417       $405       $392     $389
                      Fewer
                          51-200 Lawyers Partner         19    $566            $650    $730       $686       $755     $685

                          201-500            Partner     14    $525            $648    $776       $667       $608     $615
                          Lawyers
                                             Associate   15    $379            $452    $538       $461       $468     $422

                          More Than          Partner     17    $685            $823    $888       $828       $853     $885
                          1,000 Lawyers
                                             Associate   14    $341            $402    $450       $422       $458     $511

     Employment and 501-1,000                Partner     13    $467            $508    $578       $540       $483     $545
     Labor: Other   Lawyers
     Finance and          501-1,000          Partner     17    $817            $995   $1,188      $993       $913     $863
     Securities:          Lawyers
                                             Associate   11    $490            $685    $755       $645       $678     $579
     Investments and
     Other Financial      More Than          Partner     16    $935        $1,034     $1,146     $1,023     $1,026   $1,088

     Instruments          1,000 Lawyers

     Finance and       51-200 Lawyers Associate          11    $416            $475    $510       $452       $366     $371
     Securities: Loans
     and Financing
     Intellectual      51-200 Lawyers Partner            18    $600            $676    $815       $693       $798     $729
     Property: Patents
                                      Associate          11    $370            $458    $533       $455       $441     $439

                          201-500            Partner     24    $655            $685    $801       $691       $651     $668
                          Lawyers




     108 Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
20                                                                     Page 1


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 110 of 167 Page ID
     Section    IV: In-Depth Analysis#:3857
       Chicago IL
     By Practice Area and Firm Size
                                           for Select US Cities
     Chicago
        Chicago
     Q2 2020
               ILIL Rates for Partners and Associates
             -- Real                                                                                 Trend Analysis (Mean)
     By  Practice Area and Firm Size
     By Practice Area and Firm Size
       Practice Area   Firm Size      Role     n     First                      Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                    Quartile
     Q2 2020 -- Real Rates for Partners and Associates                                   Quartile    Trend Analysis (Mean)

       Practice Area
     Bankruptcy  and           MoreFirm Size
                                      Than           Role
                                                Partner     n
                                                            39     First
                                                                  $1,135        Median
                                                                                $1,195    Third
                                                                                         $1,410     Q2 2020
                                                                                                    $1,263    Q2 2019
                                                                                                               $892     Q2 2018
                                                                                                                         $898
     Collections               1,000 Lawyers                      Quartile               Quartile
                                                Associate   76     $610          $740     $965       $789       $587     $623

     Bankruptcy
     Commercialand             More  Than or
                               50 Lawyers       Partner     39
                                                            11    $1,135
                                                                   $273         $1,195
                                                                                 $295    $1,410
                                                                                          $399      $1,263
                                                                                                     $367       $892
                                                                                                                $429     $898
                                                                                                                         $428
     Collections               1,000
                               Fewer Lawyers    Associate   76     $610          $740     $965       $789       $587     $623

     Commercial                51-200 Lawyers
                               50 Lawyers or    Associate
                                                Partner
                                                            12
                                                            11
                                                                   $260
                                                                   $273
                                                                                 $266
                                                                                 $295
                                                                                          $271
                                                                                          $399
                                                                                                     $278
                                                                                                     $367
                                                                                                                $254
                                                                                                                $429
                                                                                                                         $264
                                                                                                                         $428
                               Fewer
                               201-500          Partner     29     $557          $654     $892       $694       $690     $649
                               Lawyers
                               51-200 Lawyers   Associate   12
                                                            25     $260
                                                                   $433          $266
                                                                                 $490     $271
                                                                                          $571       $278
                                                                                                     $496       $254
                                                                                                                $486     $264
                                                                                                                         $440

                               201-500
                               501-1,000        Partner     29
                                                            22     $557
                                                                   $601          $654
                                                                                 $694     $892
                                                                                          $793       $694
                                                                                                     $726       $690
                                                                                                                $715     $649
                                                                                                                         $719
                               Lawyers
                                                Associate   25
                                                            37     $433
                                                                   $415          $490
                                                                                 $455     $571
                                                                                          $540       $496
                                                                                                     $470       $486
                                                                                                                $450     $440
                                                                                                                         $447

                               501-1,000
                               More Than        Partner     22
                                                            64     $601
                                                                   $847          $694
                                                                                $1,098    $793
                                                                                         $1,206      $726
                                                                                                    $1,053      $715
                                                                                                                $854     $719
                                                                                                                         $884
                               Lawyers
                               1,000 Lawyers    Associate    37
                                                            101    $415
                                                                   $550          $455
                                                                                 $695     $540
                                                                                          $845       $470
                                                                                                     $693       $450
                                                                                                                $577     $447
                                                                                                                         $519

     Corporate:                More Than        Partner     64
                                                            35     $847
                                                                   $836         $1,098
                                                                                 $995    $1,206
                                                                                         $1,164     $1,053
                                                                                                    $1,030      $854
                                                                                                                $990     $884
                                                                                                                         $886
     Mergers,                  1,000 Lawyers
                                                Associate   101
                                                             37    $550
                                                                   $527          $695
                                                                                 $795     $845
                                                                                          $922       $693
                                                                                                     $745       $577
                                                                                                                $605     $519
                                                                                                                         $532
     Acquisitions and
     Corporate:
     Divestitures              More Than        Partner     35     $836          $995    $1,164     $1,030      $990     $886
     Mergers,                  1,000 Lawyers
     Corporate: Other          201-500          Associate
                                                Partner
                                                            37
                                                            71     $527
                                                                   $726          $795
                                                                                 $815     $922
                                                                                          $967       $745
                                                                                                     $835       $605
                                                                                                                $780     $532
                                                                                                                         $751
     Acquisitions and
                               Lawyers
     Divestitures                               Associate   86     $458          $548     $672       $563       $532     $516

     Corporate: Other 201-500
                      501-1,000                 Partner     71
                                                            18     $726
                                                                   $655          $815
                                                                                 $705     $967
                                                                                          $853       $835
                                                                                                     $764       $780
                                                                                                                $686     $751
                                                                                                                         $655
                      Lawyers
                                                Associate   86
                                                            15     $458
                                                                   $396          $548
                                                                                 $455     $672
                                                                                          $560       $563
                                                                                                     $520       $532
                                                                                                                $421     $516
                                                                                                                         $428

                               501-1,000
                               More Than        Partner      18
                                                            114    $655
                                                                   $755          $705
                                                                                 $958     $853
                                                                                         $1,149      $764
                                                                                                     $972       $686
                                                                                                                $893     $655
                                                                                                                         $822
                               Lawyers
                               1,000 Lawyers    Associate    15
                                                            128    $396
                                                                   $490          $455
                                                                                 $570     $560
                                                                                          $745       $520
                                                                                                     $611       $421
                                                                                                                $553     $428
                                                                                                                         $500

     Corporate:                More  Than
                               201-500          Partner     114
                                                             30    $755
                                                                   $610          $958
                                                                                 $786    $1,149
                                                                                          $899       $972
                                                                                                     $770       $893
                                                                                                                $723     $822
                                                                                                                         $775
     Regulatory and            1,000 Lawyers
                               Lawyers          Associate   128
                                                             18    $490
                                                                   $451          $570
                                                                                 $576     $745
                                                                                          $712       $611
                                                                                                     $573       $553
                                                                                                                $535     $500
                                                                                                                         $541
     Compliance
     Corporate:                201-500
                               501-1,000        Partner     30
                                                            13     $610
                                                                   $603          $786
                                                                                 $735     $899
                                                                                          $888       $770
                                                                                                     $773       $723
                                                                                                                $681     $775
                                                                                                                         $710
     Regulatory and            Lawyers
                                                Associate   18     $451          $576     $712       $573       $535     $541
     Compliance
                               More  Than
                               501-1,000        Partner
                                                Partner
                                                            48
                                                            13
                                                                   $712
                                                                   $603
                                                                                 $874
                                                                                 $735
                                                                                         $1,005
                                                                                          $888
                                                                                                     $874
                                                                                                     $773
                                                                                                                $887
                                                                                                                $681
                                                                                                                         $863
                                                                                                                         $710
                               1,000 Lawyers
                               Lawyers          Associate   40     $482          $626     $795       $665       $604     $541

     Corporate: Tax            More Than        Partner     48
                                                            43     $712
                                                                   $910          $874
                                                                                $1,000   $1,005
                                                                                         $1,139      $874
                                                                                                    $1,007      $887
                                                                                                                $915     $863
                                                                                                                         $851
                               1,000 Lawyers
                                                Associate   40
                                                            56     $482
                                                                   $536          $626
                                                                                 $640     $795
                                                                                          $730       $665
                                                                                                     $633       $604
                                                                                                                $561     $541
                                                                                                                         $551

     Corporate:
     Employment Tax
                  and          More Than        Partner     43
                                                            12     $910
                                                                   $758         $1,000
                                                                                 $935    $1,139
                                                                                          $979      $1,007
                                                                                                     $846       $915
                                                                                                                $875     $851
                                                                                                                         $833
     Labor:                    1,000 Lawyers
                                                Associate   56     $536          $640     $730       $633       $561     $551
     Compensation
     Employment
     and Benefits and          More Than        Partner     12     $758          $935     $979       $846       $875     $833
     Labor:                    1,000 Lawyers
     Compensation
     and Benefits




     109 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
20                                                           Page 2


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 111 of 167 Page ID
     Section IV: In-Depth Analysis#:3858   for Select US Cities
     Chicago
       ChicagoILIL
     By  Practice Area and Firm Size
     By Practice Area and Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                     Trend Analysis (Mean)

       Practice Area      Firm Size        Role    n     First        Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                        Quartile               Quartile

     Employment and 501-1,000          Partner     32    $482          $550     $615       $555       $577     $566
     Labor: Other   Lawyers
                                       Associate   34    $350          $393     $426       $396       $391     $378

                       More Than       Partner     22    $591          $881    $1,125      $899       $834     $893
                       1,000 Lawyers
                                       Associate   25    $400          $562     $750       $603       $518     $469

     Finance and       501-1,000       Partner     23    $712          $756     $874       $795       $795     $778
     Securities:       Lawyers
                                       Associate   41    $485          $529     $599       $549       $492     $466
     Investments and
     Other Financial   More Than       Partner     68    $811          $909    $1,132      $981      $1,074   $1,017

     Instruments       1,000 Lawyers
                                       Associate   55    $444          $552     $739       $591       $678     $635

     Finance and       501-1,000       Partner     15    $799          $828    $1,053      $946       $803     $771
     Securities: Loans Lawyers
                                       Associate   24    $522          $575     $699       $596       $590     $522
     and Financing
                       More Than       Partner     61   $1,015        $1,182   $1,375     $1,197     $1,110   $1,090
                       1,000 Lawyers
                                       Associate   42    $540          $705     $805       $696       $631     $704

     Finance and       More Than       Associate   11    $414          $578     $847       $630       $660     $439
     Securities: SEC   1,000 Lawyers
     Filings and
     Financial
     Reporting
     Insurance         50 Lawyers or   Partner     37    $220          $315     $315       $274       $281     $273
     Defense: Other    Fewer
     Insurance         50 Lawyers or   Partner     26    $205          $300     $315       $270       $262     $261
     Defense:          Fewer
                                       Associate   34    $173          $240     $250       $214       $218     $221
     Property
     Damage
     Intellectual      51-200 Lawyers Partner      11    $395          $550     $685       $535       $490     $441
     Property: Other
                       More Than       Partner     15    $823         $1,048   $1,170     $1,031      $883     $800
                       1,000 Lawyers
     Intellectual      51-200 Lawyers Partner      35    $404          $453     $560       $475       $462     $463
     Property: Patents
                                      Associate    20    $245          $283     $308       $287       $280     $281

                       More Than       Partner     18    $969         $1,045   $1,120     $1,036     $1,006    $831
                       1,000 Lawyers
                                       Associate   15    $598          $715     $816       $706       $608     $558

     Intellectual      More Than       Partner     12    $667          $738     $820       $738       $570     $607
     Property:         1,000 Lawyers
     Trademarks




     110 Mid-Year Real Rate Report | 2020                                                           wkelmsolutions.com
020                                                                     Page 1


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 112 of 167 Page ID
      Section IV: In-Depth Analysis#:3859   for Select US Cities
      Los
       Los Angeles  CA
           Angeles CA
      By   Practice
       By Practice        Area
                   Area and        and Firm Size
                            Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

         Practice Area          Firm Size          Role    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                Quartile                  Quartile

       Bankruptcy and       50 Lawyers or      Associate   11    $246            $281      $290       $269      $253      $251
       Collections          Fewer
       Commercial           50 Lawyers or      Partner     17    $320            $385      $476       $409      $445      $449
                            Fewer
                            201-500            Partner     17    $591            $695      $785       $705      $612      $524
                            Lawyers
                            501-1,000          Partner     18    $673            $747      $913       $774      $743      $748
                            Lawyers
                                               Associate   35    $395            $452      $663       $535      $523      $526

                            More Than          Partner     40    $941            $1,055   $1,235     $1,106     $1,078    $931
                            1,000 Lawyers
                                               Associate   86    $565            $730      $895       $786      $744      $642

       Corporate:       501-1,000              Associate   17    $475            $576      $675       $571      $910      $521
       Mergers,         Lawyers
       Acquisitions and
                        More Than              Partner     14    $790            $910     $1,101      $979      $1,179   $1,123
       Divestitures
                        1,000 Lawyers
       Corporate: Other 50 Lawyers or          Partner     20    $398            $425      $475       $442      $444      $388
                        Fewer
                                               Associate   16    $273            $305      $390       $339      $314      $290

                            51-200 Lawyers Partner         18    $573            $680      $805       $737      $719      $846

                                               Associate   19    $412            $450      $504       $472      $494      $529

                            201-500            Partner     29    $553            $789      $840       $722      $670      $623
                            Lawyers
                                               Associate   19    $413            $451      $540       $479      $469      $423

                            501-1,000          Partner     46    $601            $770     $1,050      $854      $764      $734
                            Lawyers
                                               Associate   45    $418            $549      $748       $580      $555      $520

                            More Than          Partner     90    $930            $1,085   $1,225     $1,070     $975      $946
                            1,000 Lawyers
                                               Associate   93    $589            $748      $860       $735      $645      $619

       Corporate:           501-1,000          Partner     18    $766            $843      $967       $897      $840      $926
       Regulatory and       Lawyers
                                               Associate   30    $561            $615      $744       $640      $610      $586
       Compliance
                            More Than          Partner     38    $859            $981     $1,123      $990      $994      $978
                            1,000 Lawyers
                                               Associate   66    $590            $760      $823       $722      $646      $591




      111 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
020                                                                     Page 2


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 113 of 167 Page ID
      Section IV: In-Depth Analysis#:3860   for Select US Cities
      Los
       Los Angeles  CA
           Angeles CA
      By  Practice
      By Practice        Area
                  Area and        and Firm Size
                           Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

         Practice Area         Firm Size          Role    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                Quartile                  Quartile

       Employment and 501-1,000               Associate   17     $284            $305      $390       $330       $332      $385
       Labor:          Lawyers
       Discrimination,
       Retaliation and
       Harassment /
       EEO
       Employment and 201-500                 Partner     11     $489            $510      $633       $553       $445      $545
       Labor: Other   Lawyers
                           501-1,000          Partner     36     $475            $593      $715       $619       $637      $656
                           Lawyers
                                              Associate   44     $350            $445      $516       $467       $483      $483

                           More Than          Partner     25     $692            $830      $911       $835       $927      $861
                           1,000 Lawyers
                                              Associate   33     $502            $660      $690       $608       $627      $610

       Finance and         501-1,000          Associate   29     $460            $543      $576       $549       $550      $573
       Securities:         Lawyers
       Investments and
                           More Than          Partner     48    $1,099           $1,335   $1,495     $1,295     $1,180    $1,121
       Other Financial
                           1,000 Lawyers
       Instruments                            Associate   120    $705            $875     $1,090      $896       $830      $813

       Finance and       51-200 Lawyers Partner           23     $727            $855     $1,445     $1,037      $805      $798
       Securities: Loans
                         501-1,000      Associate         16     $500            $565      $634       $579       $564      $642
       and Financing
                         Lawyers
                           More Than          Partner     49    $1,048           $1,133   $1,274     $1,180     $1,151    $1,096
                           1,000 Lawyers
                                              Associate   80     $568            $686      $824       $699       $727      $695

       Intellectual      501-1,000            Partner     12     $774            $940      $990       $919       $963      $923
       Property: Patents Lawyers
                                              Associate   37     $675            $742      $821       $746       $702      $632

                           More Than          Partner     11     $963            $1,100   $1,170     $1,065     $1,046     $992
                           1,000 Lawyers
                                              Associate   31     $484            $625      $763       $635       $590      $658




      112 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
020                                                                         Page 1


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 114 of 167 Page ID
      Section IV: In-Depth Analysis#:3861   for Select US Cities
      New
       NewYork
           YorkNY
               NY
      By  Practice
      By Practice        Area
                  Area and        and Firm Size
                           Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                                   Trend Analysis (Mean)

         Practice Area         Firm Size              Role    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                                    Quartile                  Quartile

       Bankruptcy and      50 Lawyers or          Partner     13     $319            $342      $369       $391       $393      $356
       Collections         Fewer
                                                  Associate   11     $293            $310      $369       $348       $313      $300

                           201-500                Partner     23     $400            $499      $615       $519       $516      $505
                           Lawyers
                                                  Associate   21     $295            $310      $390       $338       $344      $384

                           501-1,000              Associate   12     $724            $1,204   $1,237      $935       $893      $448
                           Lawyers
                           More Than              Partner     16     $601            $1,025   $1,343     $1,025      $868      $707
                           1,000 Lawyers
       Commercial          50 Lawyers or          Partner     29     $336            $408      $576       $457       $446      $435
                           Fewer
                                                  Associate   18     $305            $333      $457       $382       $386      $399

                           51-200 Lawyers Partner             16     $489            $550      $625       $517       $587      $592

                           201-500                Partner     33     $575            $622      $780       $733       $796      $756
                           Lawyers
                                                  Associate   24     $397            $440      $552       $522       $608      $527

                           501-1,000              Partner     87    $1,035           $1,265   $1,488     $1,321     $1,156    $1,190
                           Lawyers
                                                  Associate   121    $477            $723      $925       $748       $729      $703

                           More Than              Partner     55     $970            $1,193   $1,453     $1,207     $1,178    $1,010
                           1,000 Lawyers
                                                  Associate   58     $550            $735      $966       $767       $793      $626

       Corporate:          501-1,000              Partner     19    $1,264           $1,500   $1,510     $1,411     $1,363    $1,229
       Antitrust and       Lawyers
                                                  Associate   63     $595            $750      $855       $733       $702      $636
       Competition
       Corporate:          501-1,000              Partner     52    $1,280           $1,414   $1,500     $1,376     $1,305    $1,275
       Governance          Lawyers
                                                  Associate   101    $574            $745      $894       $719       $715      $692

                           More Than              Associate   13     $564            $667      $728       $658       $684      $703
                           1,000 Lawyers
       Corporate:       501-1,000                 Partner     100   $1,216           $1,318   $1,500     $1,308     $1,231    $1,126
       Mergers,         Lawyers
                                                  Associate   186    $564            $797      $873       $723       $708      $609
       Acquisitions and
       Divestitures     More Than                 Partner     40    $1,097           $1,325   $1,508     $1,285     $1,241    $1,188
                        1,000 Lawyers
                                                  Associate   59     $663            $848     $1,012      $826       $736      $739




      113 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
20                                                                     Page 2


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 115 of 167 Page ID
     Section IV: In-Depth Analysis#:3862   for Select US Cities
     New  York NY
      Los Angeles CA
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

        Practice Area         Firm Size          Role    n      First       Median        Third     Q2 2020    Q2 2019   Q2 2018
                                                               Quartile                  Quartile

      Employment and 501-1,000               Associate   17     $284            $305      $390       $330       $332      $385
      Labor:          Lawyers
      Discrimination,
      Retaliation and
      Harassment /
      EEO
      Employment and 201-500                 Partner     11     $489            $510      $633       $553       $445      $545
      Labor: Other   Lawyers
                          501-1,000          Partner     36     $475            $593      $715       $619       $637      $656
                          Lawyers
                                             Associate   44     $350            $445      $516       $467       $483      $483

                          More Than          Partner     25     $692            $830      $911       $835       $927      $861
                          1,000 Lawyers
                                             Associate   33     $502            $660      $690       $608       $627      $610

      Finance and         501-1,000          Associate   29     $460            $543      $576       $549       $550      $573
      Securities:         Lawyers
      Investments and
                          More Than          Partner     48    $1,099           $1,335   $1,495     $1,295     $1,180    $1,121
      Other Financial
                          1,000 Lawyers
      Instruments                            Associate   120    $705            $875     $1,090      $896       $830      $813

      Finance and       51-200 Lawyers Partner           23     $727            $855     $1,445     $1,037      $805      $798
      Securities: Loans
                        501-1,000      Associate         16     $500            $565      $634       $579       $564      $642
      and Financing
                        Lawyers
                          More Than          Partner     49    $1,048           $1,133   $1,274     $1,180     $1,151    $1,096
                          1,000 Lawyers
                                             Associate   80     $568            $686      $824       $699       $727      $695

      Intellectual      501-1,000            Partner     12     $774            $940      $990       $919       $963      $923
      Property: Patents Lawyers
                                             Associate   37     $675            $742      $821       $746       $702      $632

                          More Than          Partner     11     $963            $1,100   $1,170     $1,065     $1,046     $992
                          1,000 Lawyers
                                             Associate   31     $484            $625      $763       $635       $590      $658




     114 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
020                                                                     Page 3


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 116 of 167 Page ID
      Section IV: In-Depth Analysis#:3863   for Select US Cities
      New
       NewYork
           YorkNY
               NY
      By  Practice
      By Practice        Area
                  Area and        and Firm Size
                           Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

         Practice Area         Firm Size          Role    n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                Quartile                  Quartile

       Employment and      201-500            Associate   15     $322            $355      $408       $433       $366     $543
       Labor:              Lawyers
       Discrimination,
                           501-1,000          Partner     22     $450            $475      $563       $518       $599     $593
       Retaliation and
                           Lawyers
       Harassment /
       EEO                 More Than          Partner     11     $639            $665      $804       $730       $769     $794
                           1,000 Lawyers
       Employment and 50 Lawyers or           Partner     19     $425            $570      $783       $593       $675     $563
       Labor: Other   Fewer
                                              Associate   18     $280            $322      $413       $349       $443     $372

                           51-200 Lawyers Partner         19     $608            $670      $746       $678       $656     $534

                           201-500            Partner     70     $491            $681      $763       $653       $684     $645
                           Lawyers
                                              Associate   66     $329            $415      $595       $450       $476     $428

                           501-1,000          Partner     93     $475            $570      $701       $646       $746     $756
                           Lawyers
                                              Associate   68     $309            $365      $478       $452       $577     $566

                           More Than          Partner     32     $686            $825     $1,170      $914       $913     $893
                           1,000 Lawyers
                                              Associate   26     $394            $558      $920       $645       $621     $558

       Employment and 501-1,000               Partner     14     $325            $475      $525       $569       $674     $821
       Labor: Union   Lawyers
       Relations and
       Negotiations /
       NLRB
       Finance and         501-1,000          Partner     43     $989            $1,286   $1,330     $1,157     $1,081   $1,114
       Securities:         Lawyers
                                              Associate   54     $526            $638      $843       $668       $680     $685
       Debt/Equity
       Offerings           More Than          Partner     23     $687            $994     $1,218      $995       $982     $910
                           1,000 Lawyers
                                              Associate   21     $415            $645      $759       $622       $498     $586

       Finance and     51-200 Lawyers         Partner     15     $722            $780      $862       $815       $811     $781
       Securities:
                                              Associate   15     $460            $551      $658       $563       $511     $542
       Investments and
       Other Financial 201-500                Partner     35     $785            $1,027   $1,111      $934       $975    $1,030

       Instruments     Lawyers
                                              Associate   38     $454            $563      $636       $549       $538     $587

                           501-1,000          Partner     213    $980            $1,248   $1,578     $1,267     $1,156   $1,143
                           Lawyers
                                              Associate   365    $592            $730      $966       $768       $689     $696

                           More Than          Partner     96     $907            $1,073   $1,375     $1,147     $1,072   $1,076
                           1,000 Lawyers
                                              Associate   96     $478            $591      $745       $621       $626     $697




      115 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
020                                                                     Page 4


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 117 of 167 Page ID
      Section IV: In-Depth Analysis#:3864   for Select US Cities
      New
       NewYork
           York NY
                NY
      By  Practice
      By Practice        Area
                  Area and        and Firm Size
                           Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

         Practice Area         Firm Size          Role    n      First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                Quartile                  Quartile

       Finance and       50 Lawyers or        Partner     29     $335            $570      $723       $584       $513     $598
       Securities: Loans Fewer
                                              Associate   23     $310            $315      $408       $348       $356     $356
       and Financing
                         201-500              Partner     93    $1,100           $1,275   $1,415     $1,215     $1,182   $1,061
                         Lawyers
                                              Associate   131    $591            $763      $905       $725       $682     $673

                           501-1,000          Partner     92    $1,090           $1,287   $1,545     $1,281     $1,207   $1,137
                           Lawyers
                                              Associate   119    $600            $775      $933       $770       $772     $726

                           More Than          Partner     69    $1,216           $1,391   $1,514     $1,352     $1,265   $1,219
                           1,000 Lawyers
                                              Associate   118    $701            $931     $1,050      $895       $812     $779

       Finance and         501-1,000          Partner     18    $1,249           $1,368   $1,488     $1,371     $1,311   $1,266
       Securities: Other   Lawyers
                                              Associate   27     $730            $847      $875       $823       $750     $648

       Finance and         501-1,000          Partner     21    $1,279           $1,311   $1,464     $1,374     $1,165   $1,035
       Securities: SEC     Lawyers
                                              Associate   29     $583            $730      $875       $752       $657     $536
       Filings and
       Financial
       Reporting
       Finance and         501-1,000          Partner     28    $1,020           $1,235   $1,330     $1,191     $1,104   $1,111
       Securities:         Lawyers
                                              Associate   32     $561            $665      $752       $656       $602     $628
       Securities and
       Banking
       Regulations
       General Liability: 50 Lawyers or       Partner     14     $167            $178      $203       $191       $223     $219
       Other              Fewer
                                              Associate   11     $140            $169      $193       $176       $164     $176

                           More Than          Associate   20     $664            $860      $860       $794       $743     $374
                           1,000 Lawyers
       General Liability: 201-500             Associate   14     $349            $394      $400       $397       $320     $336
       Product and        Lawyers
       Product Liability
                          501-1,000           Partner     12     $625            $725      $939       $857       $691     $710
                          Lawyers
       Insurance           51-200 Lawyers Partner         22     $155            $175      $190       $178       $175     $176
       Defense: Auto
                                              Associate   17     $135            $154      $155       $152       $160     $163
       and
       Transportation
       Insurance           50 Lawyers or      Partner     13     $188            $233      $280       $241       $236     $216
       Defense: Other      Fewer
                                              Associate   14     $175            $185      $195       $183       $187     $182

                           51-200 Lawyers Partner         28     $176            $205      $268       $233       $237     $230

                                              Associate   23     $150            $175      $183       $179       $186     $182




      116 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
020                                                                    Page 5


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 118 of 167 Page ID
      Section IV: In-Depth Analysis#:3865   for Select US Cities
      New
       NewYork
           YorkNY
               NY
      By  Practice
      By Practice        Area
                  Area and        and Firm Size
                           Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                              Trend Analysis (Mean)

         Practice Area         Firm Size          Role    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                               Quartile                  Quartile

       Insurance           50 Lawyers or      Partner     52    $163            $175      $192       $173       $180     $177
       Defense:            Fewer
                                              Associate   70    $146            $150      $160       $151       $152     $155
       Personal
       Injury/Wrongful
       Death
       Insurance           50 Lawyers or      Associate   42    $138            $150      $156       $148       $149     $151
       Defense:            Fewer
       Property
                           51-200 Lawyers Partner         26    $190            $205      $261       $243       $245     $230
       Damage
       Intellectual        501-1,000          Associate   30    $545            $631      $786       $654       $681     $666
       Property: Other     Lawyers
       Intellectual      50 Lawyers or        Partner     16    $304            $342      $566       $413       $467     $476
       Property: Patents Fewer
                                              Associate   15    $350            $471      $539       $473       $470     $380

                           201-500            Partner     16    $508            $576      $714       $614       $637     $635
                           Lawyers
                           501-1,000          Partner     24    $888            $1,040   $1,128     $1,000     $1,025    $987
                           Lawyers
                                              Associate   38    $470            $612      $780       $638       $655     $639

                           More Than          Partner     24    $892            $1,000   $1,083      $995       $931     $953
                           1,000 Lawyers
                                              Associate   30    $557            $682      $767       $683       $596     $626

       Intellectual        50 Lawyers or      Partner     17    $475            $560      $587       $552       $528     $522
       Property:           Fewer
                                              Associate   16    $304            $350      $392       $346       $323     $331
       Trademarks
       Miscellaneous:      More Than          Partner     14   $1,249           $1,418   $1,485     $1,413     $1,330   $1,186
       General Advice      1,000 Lawyers
                                              Associate   22    $660            $931     $1,032      $841       $715     $690
       & Counsel
       Real Estate:        50 Lawyers or      Partner     12    $339            $438      $550       $437       $436     $411
       Other               Fewer
                                              Associate   12    $295            $325      $348       $322       $330     $316

                           201-500            Partner     12    $527            $569      $629       $636       $628     $695
                           Lawyers
                           501-1,000          Partner     12    $759            $923     $1,788     $1,196      $924     $808
                           Lawyers
                                              Associate   12    $568            $630      $755       $679       $677     $583

       Requests for        501-1,000          Associate   15    $125            $515      $650       $456       $676     $434
       Information:        Lawyers
       Subpoena




      117 Mid-Year Real Rate Report | 2020                                                                    wkelmsolutions.com
20                                                                      Page 1


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 119 of 167 Page ID
     Section IV: In-Depth Analysis#:3866   for Select US Cities
     Philadelphia
      Philadelphia PAPA
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                                Trend Analysis (Mean)

        Practice Area         Firm Size              Role    n     First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                  Quartile                Quartile

      Bankruptcy and      201-500                Partner     26    $500           $545     $612       $544       $515      $501
      Collections         Lawyers
      Commercial          50 Lawyers or          Partner     14    $313           $381     $674       $527       $514      $525
                          Fewer
                                                 Associate   14    $213           $312     $436       $336       $305      $298

                          51-200 Lawyers Partner             22    $408           $570     $775       $593       $456      $533

                                                 Associate   11    $213           $303     $386       $312       $267      $306

                          201-500                Partner     43    $503           $560     $636       $593       $589      $585
                          Lawyers
                                                 Associate   36    $291           $325     $365       $347       $320      $331

                          501-1,000              Partner     27    $613           $777     $820       $726       $719      $714
                          Lawyers
                                                 Associate   22    $328           $378     $513       $454       $508      $469

                          More Than              Partner     29    $730           $850    $1,029      $924       $858      $719
                          1,000 Lawyers
                                                 Associate   37    $463           $541     $755       $595       $563      $447

      Corporate:       201-500                   Partner     29    $496           $525     $525       $514       $517      $526
      Mergers,         Lawyers
      Acquisitions and
                       501-1,000                 Partner     33    $662           $785     $875       $781       $808      $807
      Divestitures
                       Lawyers
                                                 Associate   30    $420           $450     $535       $469       $458      $433

      Corporate: Other 51-200 Lawyers Partner                30    $531           $774     $836       $702       $648      $593

                                                 Associate   27    $350           $404     $455       $401       $371      $332

                          201-500                Partner     52    $525           $601     $795       $655       $617      $574
                          Lawyers
                                                 Associate   47    $325           $325     $340       $343       $357      $336

                          501-1,000              Partner     32    $635           $801     $905       $809       $746      $766
                          Lawyers
                                                 Associate   34    $384           $425     $485       $471       $501      $504

                          More Than              Partner     52    $689           $810     $969       $874       $786      $802
                          1,000 Lawyers




     118 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
20                                                                      Page 2


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 120 of 167 Page ID
     Section IV: In-Depth Analysis#:3867   for Select US Cities
     Philadelphia
      Philadelphia PAPA
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                                Trend Analysis (Mean)

        Practice Area         Firm Size              Role    n     First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                  Quartile                Quartile

      Corporate:          51-200 Lawyers Partner             11    $488           $700     $838       $675       $768      $732
      Regulatory and
                          201-500                Associate   12    $282           $327     $376       $342       $335      $282
      Compliance
                          Lawyers
                          More Than              Partner     33    $703           $810     $865       $787       $710      $766
                          1,000 Lawyers
                                                 Associate   41    $366           $476     $516       $474       $421      $390

      Employment and 201-500                     Partner     11    $395           $515     $689       $568       $515      $532
      Labor: Other   Lawyers
                          501-1,000              Partner     21    $504           $585     $625       $602       $628      $618
                          Lawyers
                                                 Associate   14    $334           $374     $425       $409       $420      $350

      Finance and     51-200 Lawyers Partner                 15    $730           $800     $891       $787       $736      $711
      Securities:
                      501-1,000      Associate               13    $585           $765     $845       $703       $573      $676
      Investments and
                      Lawyers
      Other Financial
      Instruments
      Finance and       201-500                  Partner     16    $590           $636     $799       $674       $628      $711
      Securities: Loans Lawyers
                                                 Associate   19    $302           $324     $415       $363       $330      $374
      and Financing
                        501-1,000                Partner     11    $915          $1,008   $1,194     $1,024      $939      $630
                        Lawyers
      Insurance           50 Lawyers or          Partner     22    $175           $175     $175       $175       $176      $173
      Defense: Other      Fewer
                                                 Associate   28    $160           $160     $160       $161       $163      $161




     119 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
20                                                                     Page 3


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 121 of 167 Page ID
     Section IV: In-Depth Analysis#:3868   for Select US Cities
     Philadelphia
      Philadelphia PAPA
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                               Trend Analysis (Mean)

        Practice Area         Firm Size              Role   n     First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                 Quartile                Quartile

     Intellectual      51-200 Lawyers Partner               12    $695           $725     $798       $733       $688      $662
     Property: Patents
                       201-500        Associate             18    $288           $300     $361       $324       $333      $318
                       Lawyers
                          501-1,000              Partner    11    $599           $702     $779       $723       $745      $645
                          Lawyers
     Real Estate:         201-500                Partner    11    $503           $530     $588       $594       $649      $566
     Other                Lawyers




     120 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
20                                                                         Page 1


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 122 of 167 Page ID
     Section IV: In-Depth Analysis#:3869   for Select US Cities
     San
      SanFrancisco
         Francisco CA
            CA Area and Firm Size
     By Practice
     By Practice Area and Firm Size

     Q2 2020 -- Real Rates for Partners and Associates                                                   Trend Analysis (Mean)

        Practice Area                 Firm Size       Role    n     First       Median        Third     Q2 2020   Q2 2019   Q2 2018
                                                                   Quartile                  Quartile

     Commercial                50 Lawyers or      Associate   12    $400            $400      $400       $378      $268      $274
                               Fewer
                               51-200 Lawyers Partner         15    $375            $660      $777       $633      $548      $651

                               501-1,000          Partner     17    $829            $945     $1,078      $964      $908     $1,044
                               Lawyers
                                                  Associate   11    $313            $320      $478       $416      $519      $605

     Corporate: Other 501-1,000                   Partner     28    $671            $890     $1,061      $870      $893      $845
                      Lawyers
                                                  Associate   28    $500            $562      $694       $604      $514      $557

                               More Than          Partner     25    $766            $920     $1,045      $922      $913      $941
                               1,000 Lawyers
                                                  Associate   12    $436            $680      $724       $596      $559      $497

     Corporate:                501-1,000          Partner     18    $658            $863     $1,033      $862      $883      $886
     Regulatory and            Lawyers
     Compliance
                               More Than          Partner     11    $906            $940     $1,006      $956      $895      $826
                               1,000 Lawyers
                                                  Associate   11    $512            $610      $681       $626      $585      $598

     Employment and 501-1,000                     Partner     30    $453            $553      $616       $555      $584      $571
     Labor: Other   Lawyers
     Finance and     501-1,000                    Partner     14    $991            $1,090   $1,263     $1,133     $987      $912
     Securities:     Lawyers
                                                  Associate   17    $593            $755      $915       $757      $659      $632
     Investments and
     Other Financial
     Instruments
     Intellectual      501-1,000                  Partner     15    $961            $1,129   $1,171     $1,079    $1,096     $973
     Property: Patents Lawyers




     121 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
020                                                                       Page 1


        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 123 of 167 Page ID
      Section IV: In-Depth Analysis#:3870   for Select US Cities
      Washington   DC
       Washington DC
      By   Practice
       By Practice        Area
                   Area and       and Firm Size
                            Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                                 Trend Analysis (Mean)

         Practice Area         Firm Size              Role    n      First         Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                                    Quartile                Quartile

       Commercial          50 Lawyers or          Partner     18     $495           $582     $668       $573       $561      $594
                           Fewer
                           201-500                Partner     44     $650           $695     $803       $726       $690      $666
                           Lawyers
                                                  Associate   51     $382           $440     $528       $474       $433      $419

                           501-1,000              Partner     81     $677           $830     $985       $872       $891      $857
                           Lawyers
                                                  Associate   37     $494           $530     $643       $557       $538      $558

                           More Than              Partner     79     $795           $990    $1,198     $1,011      $960      $871
                           1,000 Lawyers
                                                  Associate   35     $528           $655     $775       $643       $640      $589

       Corporate:          501-1,000              Partner     33     $758           $886     $966       $910       $972      $891
       Antitrust and       Lawyers
                                                  Associate   18     $428           $581     $723       $603       $599      $587
       Competition
                           More Than              Partner     27     $756           $801     $853       $850       $855      $844
                           1,000 Lawyers
                                                  Associate   36     $451           $555     $621       $555       $496      $545

       Corporate:       201-500                   Partner     12     $670           $784     $801       $738       $750      $764
       Mergers,         Lawyers
                                                  Associate   12     $396           $415     $485       $446       $434      $495
       Acquisitions and
       Divestitures     501-1,000                 Partner     19     $706           $995    $1,118      $968       $926      $987
                        Lawyers
                           More Than              Partner     44     $870          $1,010   $1,123     $1,003     $1,020     $997
                           1,000 Lawyers
                                                  Associate   27     $525           $650     $800       $665       $619      $594

       Corporate: Other 50 Lawyers or             Partner     31     $504           $576     $663       $576       $572      $537
                        Fewer
                                                  Associate   20     $415           $590     $615       $533       $434      $407

                           51-200 Lawyers Partner             37     $728           $782     $933       $813       $779      $741

                                                  Associate   18     $464           $647     $744       $603       $550      $524

                           201-500                Partner     84     $626           $758     $836       $746       $717      $727
                           Lawyers
                                                  Associate   57     $382           $490     $565       $487       $494      $429

                           501-1,000              Partner     168    $805           $901     $950       $897       $872      $848
                           Lawyers
                                                  Associate   193    $509           $568     $660       $574       $538      $518

                           More Than              Partner     184    $812           $975    $1,095      $974       $892      $852
                           1,000 Lawyers
                                                  Associate   156    $476           $581     $791       $632       $589      $573




      122 Mid-Year Real Rate Report | 2020                                                                       wkelmsolutions.com
20                                                                   Page 2


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 124 of 167 Page ID
     Section IV: In-Depth Analysis#:3871   for Select US Cities
     Washington  DC
     Washington DC
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                             Trend Analysis (Mean)

        Practice Area         Firm Size          Role    n      First         Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                               Quartile                Quartile

     Corporate:           50 Lawyers or      Partner     64     $550           $610     $642       $602       $569     $564
     Regulatory and       Fewer
                                             Associate   24     $296           $343     $377       $374       $328     $304
     Compliance
                          51-200 Lawyers Partner         40     $653           $825    $1,022      $831       $771     $729

                                             Associate   39     $375           $500     $590       $510       $441     $421

                          201-500            Partner     53     $627           $698     $814       $716       $714     $719
                          Lawyers
                                             Associate   32     $428           $493     $573       $502       $452     $453

                          501-1,000          Partner     131    $778           $907    $1,020      $917       $880     $895
                          Lawyers
                                             Associate   121    $488           $554     $667       $590       $559     $580

                          More Than          Partner     117    $821           $958    $1,127     $1,005      $931     $901
                          1,000 Lawyers
                                             Associate   109    $490           $596     $736       $605       $598     $558

     Corporate: Tax       201-500            Partner     26     $598           $606     $675       $656       $650     $659
                          Lawyers
                          More Than          Partner     44     $888           $990    $1,199     $1,042     $1,007    $943
                          1,000 Lawyers
                                             Associate   44     $503           $676     $859       $703       $693     $597

     Employment and More Than                Partner     11     $752           $841    $1,026      $919       $786     $800
     Labor:         1,000 Lawyers
     Compensation
     and Benefits
     Employment and 51-200 Lawyers Partner               13     $780           $815     $888       $841       $761     $786
     Labor: Other
                    201-500        Partner               18     $548           $665     $735       $639       $675     $629
                    Lawyers
                                   Associate             16     $418           $625     $625       $538       $561     $590

                          501-1,000          Partner     47     $544           $658     $904       $731       $779     $811
                          Lawyers
                                             Associate   30     $344           $430     $592       $466       $523     $561

                          More Than          Partner     25     $656           $776     $914       $822       $800     $800
                          1,000 Lawyers
                                             Associate   28     $403           $520     $682       $537       $439     $489

     Finance and          201-500            Partner     11     $786           $808     $877       $835       $809     $871
     Securities:          Lawyers
     Investments and
                          501-1,000          Partner     37     $782           $988    $1,176     $1,022     $1,029   $1,026
     Other Financial
                          Lawyers
     Instruments                             Associate   16     $490           $610     $688       $596       $702     $681

                          More Than          Partner     47     $839           $950    $1,067      $987      $1,010   $1,019
                          1,000 Lawyers
                                             Associate   20     $454           $620     $816       $632       $638     $720




     123 Mid-Year Real Rate Report | 2020                                                                   wkelmsolutions.com
20                                                                  Page 3


       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 125 of 167 Page ID
     Section IV: In-Depth Analysis#:3872   for Select US Cities
     Washington  DC
     Washington DC
     By  Practice
     By Practice        Area
                 Area and        and Firm Size
                          Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                            Trend Analysis (Mean)

        Practice Area         Firm Size          Role    n     First         Median    Third     Q2 2020   Q2 2019   Q2 2018
                                                              Quartile                Quartile

     Finance and       51-200 Lawyers Partner            12    $772           $795     $880       $786       $842     $863
     Securities: Loans
                       201-500        Partner            17    $749           $853     $956       $866       $780     $725
     and Financing
                       Lawyers
                                      Associate          22    $409           $490     $533       $500       $456     $479

                          501-1,000          Partner     28    $829           $936    $1,005      $980      $1,098    $948
                          Lawyers
                                             Associate   12    $421           $520     $645       $553       $635     $559

                          More Than          Partner     17    $960          $1,273   $1,391     $1,192     $1,132   $1,074
                          1,000 Lawyers
                                             Associate   17    $560           $660    $1,014      $765       $697     $771

     General Liability: 501-1,000            Partner     13    $535           $740     $782       $696       $709     $677
     Product and        Lawyers
                                             Associate   11    $490           $569     $676       $581       $556     $507
     Product Liability
                        More Than            Associate   14    $389           $475     $579       $506       $589     $566
                        1,000 Lawyers
     Government           501-1,000          Partner     19    $744           $788     $906       $809       $821     $829
     Relations            Lawyers
     Intellectual         501-1,000          Partner     11    $578           $720     $843       $733       $760     $725
     Property: Other      Lawyers
     Intellectual      50 Lawyers or         Partner     15    $375           $440     $760       $567       $552     $505
     Property: Patents Fewer
                                             Associate   12    $308           $315     $325       $318       $331     $310

                          51-200 Lawyers Partner         33    $393           $458     $558       $482       $457     $506

                                             Associate   29    $300           $333     $371       $343       $330     $334

                          201-500            Partner     29    $640           $718     $769       $728       $687     $687
                          Lawyers
                                             Associate   26    $420           $468     $550       $484       $421     $407

                          501-1,000          Partner     62    $775           $940    $1,050      $919       $917     $896
                          Lawyers
                                             Associate   74    $535           $670     $701       $648       $597     $594

                          More Than          Partner     29    $788           $884     $986       $889       $852     $940
                          1,000 Lawyers
                                             Associate   37    $499           $643     $715       $614       $605     $590

     Intellectual         More Than          Partner     11    $732           $788     $995       $860       $825     $795
     Property:            1,000 Lawyers
     Trademarks
     Miscellaneous:       More Than          Partner     17   $1,025         $1,200   $1,300     $1,158      $927     $724
     General Advice       1,000 Lawyers
     & Counsel
     Requests for         501-1,000          Partner     13    $755           $964    $1,062      $997       $941     $865
     Information:         Lawyers
     Subpoena




     124 Mid-Year Real Rate Report | 2020                                                                  wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 126 of 167 Page ID
                                     #:3873




 Section V:
 International
 Analysis




2020 Mid-Year Real Rate Report
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 127 of 167 Page ID
      Section V: International Analysis     #:3874

020
      Countries                                                          Page 1


      Countries

      Q2
      Q2 2020  --Real
         2020 --  RealRates
                       Ratesforfor Partners,
                                Partners,     Associates,
                                          Associates,       and Paralegals
                                                      and Paralegals                                 Trend
                                                                                                      TrendAnalysis  (Mean)
                                                                                                            Analysis (Mean)

                Country                  Role           n      First         Median      Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                  Quartile

       Argentina             Partner                   30       $52               $55    $276       $152       $164      $193

                             Associate                 40       $44           $136       $240       $147       $163      $199

       Australia             Partner                  124       $372          $480       $582       $485       $513      $526

                             Associate                203       $228          $282       $382       $314       $333      $346

                             Paralegal                 28       $137          $182       $241       $211       $185      $195

       Austria               Partner                   23       $373          $400       $474       $506       $559      $582

                             Associate                 33       $285          $630       $701       $519       $477      $477

       Belgium               Partner                   52       $368          $523       $770       $580       $568      $626

                             Associate                110       $217          $315       $480       $390       $358      $401

                             Paralegal                 17       $194          $260       $364       $271       $230      $257

       Brazil                Partner                   82       $291          $400       $528       $427       $410      $385

                             Associate                164       $169          $231       $302       $242       $237      $234

                             Paralegal                 96       $75               $75    $140       $107       $103      $120

       Canada                Partner                  680       $430          $572       $745       $594       $580      $563

                             Associate                389       $300          $401       $500       $420       $393      $371

                             Paralegal                360       $145          $208       $270       $214       $207      $195

       Cayman Islands        Partner                   22       $935          $990      $1,100      $988       $947      $938

       Chile                 Partner                   11       $320          $325       $350       $405       $323      $317

                             Associate                 20       $200          $250       $303       $256       $236      $215

       China                 Partner                   98       $420          $662       $888       $669       $671      $676

                             Associate                207       $240          $350       $482       $393       $367      $378

                             Paralegal                 52       $220          $286       $342       $297       $241      $210

       Colombia              Partner                   11       $349          $352       $475       $407       $402      $244

                             Associate                 25       $180          $200       $275       $235       $260      $234

       Czech Republic        Partner                   13       $173          $292       $414       $324       $331      $366

                             Associate                 31       $150          $246       $311       $241       $255      $263

                             Paralegal                 11       $93           $100       $128       $109       $125      $101

       Denmark               Partner                   15       $444          $510       $567       $504       $491      $473

                             Associate                 24       $241          $324       $387       $318       $278      $323

       Finland               Partner                   12       $315          $556       $581       $467       $502      $539

                             Associate                 32       $258          $325       $373       $323       $329      $313




      126 Mid-Year Real Rate Report | 2020                                                                   wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 128 of 167 Page ID
     Section V: International Analysis     #:3875

20
     Countries                                                          Page 2


     Countries

     Q2
     Q2 2020  --Real
        2020 --  RealRates
                      Ratesforfor Partners,
                               Partners,    Associates,
                                         Associates,      and Paralegals
                                                     and Paralegals                             Trend Analysis
                                                                                                  Trend Analysis(Mean)
                                                                                                                 (Mean)

               Country                  Role          n       First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                             Quartile               Quartile

      France                Partner                  182      $468           $528    $683       $558        $547     $546

                            Associate                320      $280           $350    $445       $373        $379     $352

                            Paralegal                 43      $169           $199    $288       $213        $207     $206

      Germany               Partner                  256      $363           $496    $649       $515        $516     $523

                            Associate                381      $309           $364    $475       $410        $393     $394

                            Paralegal                 65      $192           $210    $235       $212        $221     $205

      Greece                Associate                 15      $144           $175    $201       $197        $262     $233

      Hong Kong             Partner                   60      $731           $855   $1,000      $881        $832     $799

                            Associate                119      $180           $343    $561       $380        $362     $399

                            Paralegal                 44      $241           $306    $365       $311        $287     $255

      Hungary               Associate                 12      $125           $125    $170       $150        $217     $289

      India                 Partner                   22      $306           $345    $412       $370        $379     $369

                            Associate                 36      $165           $200    $250       $199        $209     $212

      Indonesia             Associate                 12      $190           $227    $350       $256        $257     $271

      Ireland               Partner                   82      $453           $557    $605       $530        $523     $535

                            Associate                110      $299           $366    $443       $371        $374     $381

                            Paralegal                 77      $167           $196    $234       $204        $198     $216

      Israel                Partner                   23      $282           $397    $475       $382        $390     $388

                            Associate                 36      $231           $275    $300       $276        $252     $248

                            Paralegal                 19      $100           $110    $169       $132        $151     $145

      Italy                 Partner                   36      $328           $487    $642       $521        $466     $499

                            Associate                 96      $226           $284    $400       $325        $300     $313

                            Paralegal                 16      $129           $180    $212       $172        $125     $150

      Japan                 Partner                   77      $300           $465    $686       $512        $457     $420

                            Associate                 72      $231           $288    $490       $384        $359     $342

                            Paralegal                 29      $100           $156    $183       $158        $170     $167

      Korea, Republic of    Partner                  149      $520           $610    $718       $617        $601     $584

                            Associate                148      $226           $300    $360       $295        $294     $306

                            Paralegal                 38      $157           $200    $250       $203        $188     $210

      Luxembourg            Partner                   23      $633           $692    $739       $692        $686     $727

                            Associate                 44      $348           $399    $580       $444        $394     $424

      Malaysia              Associate                 15      $257           $280    $461       $335        $287     $291




     127 Mid-Year Real Rate Report | 2020                                                                wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 129 of 167 Page ID
      Section V: International Analysis     #:3876

020
      Countries                                                          Page 3


      Countries

      Q2
      Q2 2020  --Real
         2020 --  RealRates
                       Ratesforfor Partners,
                                Partners,     Associates,
                                          Associates,      and Paralegals
                                                      and Paralegals                                 Trend Analysis
                                                                                                       Trend Analysis (Mean)
                                                                                                                      (Mean)

               Country                   Role          n       First        Median       Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                  Quartile

       Mexico                Partner                  32       $278           $350       $495       $418       $330       $299

                             Associate                49       $241           $291       $323       $295       $290       $243

                             Paralegal                13        $95           $130       $155       $128       $125       $118

       Netherlands           Partner                  95       $401           $492       $666       $539       $563       $583

                             Associate                208      $255           $341       $435       $359       $362       $386

                             Paralegal                33       $183           $240       $275       $225       $219       $273

       New Zealand           Partner                  19       $426           $465       $497       $441       $414       $413

                             Associate                26       $201           $342       $402       $333       $316       $306

       Norway                Partner                  18       $341           $373       $493       $415       $434       $448

                             Associate                12       $217           $260       $307       $275       $287       $308

       Philippines           Partner                  12        $98           $329       $420       $272       $265       $283

                             Associate                19       $163           $223       $298       $207       $162       $219

       Poland                Partner                  27       $178           $212       $267       $245       $309       $303

                             Associate                91       $155           $178       $208       $189       $218       $227

                             Paralegal                16        $85               $95    $106       $100       $108       $96

       Portugal              Associate                13       $137           $170       $251       $210       $199       $172

       Russian Federation    Partner                  33       $454           $650       $800       $652       $661       $642

                             Associate                84       $273           $305       $445       $354       $373       $359

                             Paralegal                49       $143           $150       $201       $172       $173       $181

       Singapore             Partner                  52       $545           $710       $900       $704       $617       $614

                             Associate                80       $352           $482       $615       $492       $433       $428

                             Paralegal                13       $278           $320       $341       $299       $276       $275

       South Africa          Partner                  17       $204           $256       $408       $297       $316       $322

                             Associate                29       $112           $150       $200       $164       $188       $176

       Spain                 Partner                  42       $380           $494       $665       $515       $515       $497

                             Associate                114      $271           $378       $479       $394       $366       $359

                             Paralegal                15       $188           $195       $197       $205       $197       $215

       Sweden                Partner                  15       $329           $346       $403       $386       $416       $421

                             Associate                23       $237           $394       $405       $345       $309       $297

       Switzerland           Partner                  40       $394           $451       $588       $509       $515       $503

                             Associate                40       $275           $341       $430       $354       $342       $329

       Taiwan                Partner                  30       $349           $358       $473       $409       $390       $445

                             Associate                71       $144           $187       $260       $219       $215       $222

                             Paralegal                16        $42               $71    $200       $124       $189       $177




      128 Mid-Year Real Rate Report | 2020                                                                   wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 130 of 167 Page ID
     Section V: International Analysis     #:3877

20
     Countries                                                          Page 4


     Countries

     Q2 2020
     Q2 2020 --
              --Real
                 RealRates
                      Ratesforfor
                               Partners, Associates,
                                  Partners,          and Paralegals
                                            Associates,   and Paralegals                          Trend
                                                                                                Trend   Analysis(Mean)
                                                                                                      Analysis   (Mean)

            Country                     Role          n       First        Median    Third     Q2 2020    Q2 2019   Q2 2018
                                                             Quartile               Quartile

      Thailand              Partner                   14      $283           $606    $911       $587        $436     $435

                            Associate                 11      $323           $352    $578       $444        $390     $328

      Turkey                Partner                   12      $351           $430    $446       $397        $397     $396

                            Associate                 39      $161           $217    $285       $225        $204     $213

      Ukraine               Partner                   12      $260           $400    $450       $371        $364     $301

                            Associate                 15      $222           $290    $303       $273        $269     $202

      United Arab           Partner                   33      $584           $660    $743       $716        $683     $733
      Emirates
                            Associate                 61      $345           $463    $550       $449        $473     $484

                            Paralegal                 18      $175           $253    $357       $263        $281     $304

      United Kingdom        Partner                  550      $625           $729    $895       $758        $751     $728

                            Associate               1030      $357           $478    $619       $496        $492     $485

                            Paralegal                331      $124           $182    $222       $183        $193     $218

      United States         Partner                 13116     $403           $620    $900       $688        $670     $647

                            Associate               12751     $300           $434    $635       $490        $470     $454

                            Paralegal               5670      $150           $215    $293       $228        $215     $207




     129 Mid-Year Real Rate Report | 2020                                                                wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 131 of 167 Page ID

20
     Section V: International Analysis     #:3878
                                                           By Role

     Australia
           Australia
     By Role       By Role


     Q2 2020 -- Real Rates for Partners, Associates, and Paralegals              Trend Analysis (Mean)

                 Role           n            First     Median         Third     Q2 2020   Q2 2019   Q2 2018
                                            Quartile                 Quartile

     Partner                   124           $372       $480          $582       $485      $513      $526

     Associate                 203           $228       $282          $382       $314      $333      $346

     Paralegal                  28           $137       $182          $241       $211      $185      $195




     130 Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 132 of 167 Page ID
     Section V: International Analysis     #:3879

     Australia
20                                                     By Practice Area and Matter Type


           Australia
     By Practice       Area and Matter Type
        By Practice Area and Matter Type


     Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                   Trend Analysis (Mean)

       Practice Area    MatterType
                        Matter Type      Role     n     First             Median           Third     Q2 2020    Q2 2019   Q2 2018
                                                       Quartile                           Quartile

     Commercial        Non-Litigation Partner     14      $338              $373           $481       $409       $437      $453

                                      Associate   21      $208              $249           $286       $267       $288      $298

     Corporate:        Litigation     Associate   11      $216              $271           $355       $292       $332      $412
     Other
                       Non-Litigation Associate   11      $225              $293           $377       $312       $301      $355

     Corporate:        Non-Litigation Partner     14      $480              $521           $571       $490       $450      $482
     Regulatory and
                                      Associate   28      $236              $306           $369       $306       $295      $308
     Compliance
     Employment        Non-Litigation Associate   16      $210              $291           $404       $300       $331      $313
     and Labor:
     Other
     Intellectual      Litigation     Partner     15      $292              $569           $604       $484       $513      $615
     Property:
                                      Associate   30      $250              $287           $439       $329       $360      $348
     Patents
                       Non-Litigation Partner     14      $275              $373           $479       $407       $501      $497

                                      Associate   16      $265              $437           $528       $403       $394      $402

     Intellectual      Non-Litigation Partner     12      $419              $499           $563       $493       $566      $561
     Property:
                                      Associate   14      $237              $253           $329       $286       $398      $297
     Trademarks




     131 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 133 of 167 Page ID
      Section V: International Analysis     #:3880

      Australia
020                                                          By Industry Group and Matter Type


            Australia
      By By
         Industry       Group and Matter Type
            Industry Group and Matter Type


      Q2 2020 -- Real Rates for Partners and Associates                                                     Trend Analysis (Mean)

         Industry Group       MatterType
                              Matter Type      Role     n         First            Median         Third     Q2 2020   Q2 2019   Q2 2018
                                                                 Quartile                        Quartile

      Financials Excluding   Non-Litigation Partner     24         $530              $569         $634       $603      $590      $619
      Insurance
                                            Associate   38         $234              $275         $381       $312      $334      $386

      Health Care            Litigation     Partner     19         $334              $378         $590       $458      $488      $540

                                            Associate   34         $233              $270         $421       $318      $351      $344

                             Non-Litigation Partner     16         $384              $499         $568       $489      $536      $544

                                            Associate   25         $235              $286         $464       $364      $390      $370

      Technology and     Non-Litigation Partner         26         $323              $478         $529       $434      $456      $478
      Telecommunications
                                        Associate       46         $208              $273         $354       $294      $294      $296




      132 Mid-Year Real Rate Report | 2020                                                                          wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 134 of 167 Page ID
      Section V: International Analysis     #:3881

      Australia
020                                                        By Firm Size


            Australia
      By Firm Size
               By Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                               Trend Analysis (Mean)

            Firm Size             Role    n     First     Median           Third     Q2 2020   Q2 2019   Q2 2018
                                               Quartile                   Quartile

      50 Lawyers or           Associate   11    $226       $269            $346       $290      $309      $325
      Fewer
      51-200 Lawyers          Partner     18    $324       $360            $373       $351      $415      $492

                              Associate   20    $192       $250            $329       $270      $334      $313

      201-500 Lawyers         Partner     19    $541       $572            $592       $566      $569      $652

                              Associate   34    $253       $305            $386       $325      $360      $360

      501-1,000 Lawyers       Associate   11    $195       $260            $312       $258      $278      $373

      More Than 1,000         Partner     24    $529       $589            $717       $617      $618      $629
      Lawyers
                              Associate   46    $303       $401            $452       $391      $354      $408




      133 Mid-Year Real Rate Report | 2020                                                     wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 135 of 167 Page ID
      Section V: International Analysis     #:3882

      CanadaCanada
020                                                         By Role




      By Role       By Role


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals              Trend Analysis (Mean)

                  Role           n            First     Median         Third     Q2 2020   Q2 2019   Q2 2018
                                             Quartile                 Quartile

      Partner                   680           $430       $572          $745       $594      $580      $563

      Associate                 389           $300       $401          $500       $420      $393      $371

      Paralegal                 360           $145       $208          $270       $214      $207      $195




      134 Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 136 of 167 Page ID

020
      Section V: International Analysis     #:3883
                                                            By Practice Area and Matter Type 1

      CanadaCanada
      By Practice      Area
         By Practice Area      andType
                          and Matter Matter Type

      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                         Trend Analysis (Mean)

         Practice Area     MatterType
                           Matter Type        Role    n        First             Median           Third     Q2 2020    Q2 2019   Q2 2018
                                                              Quartile                           Quartile

       Commercial         Litigation      Partner     138       $384               $530           $655       $542        $527     $519

                          Non-Litigation Partner      114       $534               $675           $856       $679        $656     $639

                                          Associate   60        $395               $490           $620       $518        $501     $435

                                          Paralegal   46        $213               $265           $327       $267        $261     $234

       Corporate:         Litigation      Partner     48        $452               $625           $701       $598        $567     $538
       Other
                                          Associate   17        $325               $466           $585       $488        $477     $398

                                          Paralegal   34        $215               $245           $303       $254        $240     $210

                          Non-Litigation Partner      145       $517               $700           $850       $673        $656     $646

                                          Associate   63        $340               $450           $564       $473        $468     $458

                                          Paralegal   69        $175               $237           $290       $232        $224     $218

       Corporate:         Non-Litigation Partner      39        $602               $648           $771       $666        $613     $595
       Regulatory and
                                          Paralegal   11        $212               $260           $329       $268        $265     $228
       Compliance
       Corporate: Tax     Non-Litigation Partner      22        $850               $893           $899       $803        $730     $712

       Employment         Litigation      Partner     13        $415               $535           $608       $545        $573     $538
       and Labor:
                          Non-Litigation Partner      42        $420               $550           $760       $582        $539     $509
       Other
                                          Associate   16        $381               $465           $662       $498        $349     $328

       Finance and     Non-Litigation Partner         83        $601               $805           $900       $768        $733     $707
       Securities:
                                      Associate       25        $412               $513           $559       $536        $540     $491
       Investments and
       Other Financial                Paralegal       32        $250               $300           $361       $299        $286     $259

       Instruments
       Finance and       Non-Litigation Partner       18        $456               $627           $686       $584        $644     $656
       Securities: Loans
                                        Paralegal     11        $164               $222           $243       $213        $235     $230
       and Financing
       General Liability: Litigation      Partner     13        $481               $564           $614       $558        $530     $508
       Product and
       Product Liability
       Insurance          Litigation      Partner     14        $230               $319           $339       $293        $327     $274
       Defense: Other




      135 Mid-Year Real Rate Report | 2020                                                                            wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 137 of 167 Page ID
      Section V: International Analysis     #:3884

      CanadaCanada
020                                                    By Practice Area and Matter Type 2




      By Practice      Area and Matter Type
         By Practice Area and Matter Type


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                    Trend Analysis (Mean)

         Practice Area    MatterType
                          Matter Type      Role   n       First             Median           Third     Q2 2020   Q2 2019   Q2 2018
                                                         Quartile                           Quartile

       Intellectual      Litigation     Partner   20       $350               $560           $692       $539       $573     $551
       Property:
                         Non-Litigation Partner   21       $314               $455           $553       $446       $454     $454
       Patents
       Intellectual      Non-Litigation Partner   15       $425               $472           $486       $470       $510     $518
       Property:
       Trademarks




      136 Mid-Year Real Rate Report | 2020                                                                       wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 138 of 167 Page ID
     Section V: International Analysis     #:3885

     CanadaCanada
20                                                           By Industry Group and Matter Type




     By ByIndustry      Group and Matter Type
            Industry Group and Matter Type


     Q2 2020 -- Real Rates for Partners and Associates                                                      Trend Analysis (Mean)

        Industry Group       MatterType
                             Matter Type      Role     n          First            Median         Third     Q2 2020 Q2 2019   Q2 2018
                                                                 Quartile                        Quartile

     Financials Excluding   Litigation     Partner     274         $381              $476         $605       $508      $493    $486
     Insurance
                            Non-Litigation Partner     278         $550              $735         $874       $709      $682    $656

                                           Associate   122         $417              $509         $662       $534      $507    $460

     Health Care            Litigation     Partner     35          $411              $562         $646       $546      $572    $537

                            Non-Litigation Partner     22          $384              $458         $506       $453      $490    $486

     Industrials            Non-Litigation Partner     40          $426              $549         $659       $604      $521    $445

                                           Associate   16          $244              $301         $402       $300      $303    $290

     Technology and     Litigation     Partner         17          $510              $573         $652       $586      $547    $518
     Telecommunications
                        Non-Litigation Partner         63          $439              $576         $636       $547      $496    $513

                                           Associate   24          $274              $360         $430       $354      $328    $325




     137 Mid-Year Real Rate Report | 2020                                                                           wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 139 of 167 Page ID
     Section V: International Analysis     #:3886

     CanadaCanada
20                                                         By Firm Size




     By Firm Size
              By Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

           Firm Size             Role    n      First     Median           Third     Q2 2020   Q2 2019   Q2 2018
                                               Quartile                   Quartile

      50 Lawyers or          Partner     53     $350       $400            $470       $426      $416      $412
      Fewer
                             Associate   47     $251       $302            $386       $314      $283      $259

      51-200 Lawyers         Partner     114    $425       $495            $674       $540      $508      $509

                             Associate   60     $275       $359            $465       $384      $355      $344

      201-500 Lawyers        Partner     235    $494       $633            $850       $648      $645      $613

                             Associate   122    $346       $435            $525       $456      $427      $404

      501-1,000 Lawyers      Partner     212    $485       $608            $773       $632      $622      $599

                             Associate   117    $337       $474            $601       $485      $451      $411




     138 Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 140 of 167 Page ID
     Section V: International Analysis     #:3887

     France France
20                                                         By Role




     By Role       By Role


     Q2 2020 -- Real Rates for Partners, Associates, and Paralegals              Trend Analysis (Mean)

                 Role           n            First     Median         Third     Q2 2020   Q2 2019   Q2 2018
                                            Quartile                 Quartile

     Partner                   182           $468       $528          $683       $558      $547      $546

     Associate                 320           $280       $350          $445       $373      $379      $352

     Paralegal                  43           $169       $199          $288       $213      $207      $206




     139 Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 141 of 167 Page ID
     Section V: International Analysis     #:3888

     France France
20                                                     By Practice Area and Matter Type




     By Practice       Area and Matter Type
        By Practice Area and Matter Type


     Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                   Trend Analysis (Mean)

       Practice Area    MatterType
                        Matter Type      Role     n     First             Median           Third     Q2 2020   Q2 2019   Q2 2018
                                                       Quartile                           Quartile

     Corporate:       Non-Litigation Partner      14      $500              $527           $783       $629      $530      $802
     Mergers,
                                     Associate    28      $315              $383           $486       $414      $495      $451
     Acquisitions and
     Divestitures
     Corporate:        Non-Litigation Partner     33      $335              $425           $540       $508      $479      $478
     Other
                                      Associate   31      $185              $275           $393       $320      $355      $310

     Corporate:        Non-Litigation Partner     12      $468              $502           $636       $553      $538      $565
     Regulatory and
                                      Associate   17      $245              $264           $275       $273      $329      $334
     Compliance
     Employment        Non-Litigation Associate   14      $316              $338           $472       $384      $352      $342
     and Labor:
     Other
     Finance and     Non-Litigation Associate     43      $300              $395           $618       $444      $414      $385
     Securities:
     Investments and
     Other Financial
     Instruments
     Intellectual      Non-Litigation Associate   12      $320              $383           $440       $383      $364      $302
     Property:
     Trademarks




     140 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 142 of 167 Page ID
      Section V: International Analysis     #:3889

      France France
020                                                           By Industry Group and Matter Type




      By By
         Industry       Group and Matter Type
            Industry Group and Matter Type


      Q2 2020 -- Real Rates for Partners and Associates                                                      Trend Analysis (Mean)

         Industry Group       MatterType
                              Matter Type      Role     n          First            Median         Third     Q2 2020 Q2 2019   Q2 2018
                                                                  Quartile                        Quartile

      Financials Excluding   Non-Litigation Partner     92          $497              $524         $648       $552     $570     $545
      Insurance
                                            Associate   184         $300              $388         $454       $391     $388     $354

      Health Care            Litigation     Partner     12          $551              $627         $703       $616     $636     $653

                                            Associate   26          $294              $359         $469       $378     $389     $406

                             Non-Litigation Partner     12          $706              $767         $851       $781     $653     $608

                                            Associate   24          $283              $381         $515       $408     $382     $313

      Technology and     Non-Litigation Partner         34          $468              $471         $593       $509     $476     $525
      Telecommunications
                                        Associate       50          $245              $312         $348       $308     $315     $290




      141 Mid-Year Real Rate Report | 2020                                                                           wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 143 of 167 Page ID
      Section V: International Analysis     #:3890

      France France
020                                                         By Firm Size




      By Firm Size
               By Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

            Firm Size             Role    n      First     Median           Third     Q2 2020   Q2 2019   Q2 2018
                                                Quartile                   Quartile

       50 Lawyers or          Partner     16     $305       $354            $425       $401       $388     $434
       Fewer
                              Associate   18     $165       $248            $306       $248       $229     $222

       51-200 Lawyers         Partner     13     $468       $468            $495       $500       $475     $476

                              Associate   19     $245       $245            $302       $272       $265     $262

       501-1,000 Lawyers      Partner     19     $500       $507            $550       $530       $560     $571

                              Associate   53     $310       $371            $443       $387       $390     $354

       More Than 1,000        Partner     82     $525       $640            $748       $649       $624     $610
       Lawyers
                              Associate   176    $312       $401            $476       $413       $415     $393




      142 Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 144 of 167 Page ID
      Section V: International Analysis     #:3891

      Germany
020                                                         By Role


           Germany
      By Role       By Role


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals              Trend Analysis (Mean)

                  Role           n            First     Median         Third     Q2 2020   Q2 2019   Q2 2018
                                             Quartile                 Quartile

      Partner                   256           $363       $496          $649       $515      $516      $523

      Associate                 381           $309       $364          $475       $410      $393      $394

      Paralegal                  65           $192       $210          $235       $212      $221      $205




      143 Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 145 of 167 Page ID
      Section V: International Analysis     #:3892

      Germany
020                                                     By Practice Area and Matter Type


           Germany
      By Practice      Area and Matter Type
         By Practice Area and Matter Type


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                   Trend Analysis (Mean)

        Practice Area    MatterType
                         Matter Type      Role     n     First             Median           Third     Q2 2020    Q2 2019   Q2 2018
                                                        Quartile                           Quartile

      Commercial        Non-Litigation Partner     32      $365              $412           $492       $417       $413      $443

                                       Associate   39      $279              $323           $353       $324       $316      $354

      Corporate:        Non-Litigation Partner     12      $485              $620           $655       $569       $569      $543
      Other
                                       Associate   16      $367              $409           $528       $461       $435      $378

      Corporate:        Non-Litigation Partner     25      $353              $440           $553       $490       $469      $492
      Regulatory and
                                       Associate   47      $339              $353           $372       $384       $374      $374
      Compliance
      Employment        Non-Litigation Associate   23      $230              $264           $335       $286       $353      $391
      and Labor:
      Other
      Intellectual      Litigation     Partner     32      $417              $521           $663       $531       $564      $545
      Property:
                                       Associate   26      $331              $361           $420       $393       $382      $387
      Patents
                        Non-Litigation Partner     56      $327              $377           $462       $397       $412      $454

                                       Associate   44      $286              $331           $367       $320       $343      $363

      Intellectual      Non-Litigation Associate   17      $357              $385           $388       $380       $365      $364
      Property:
                                       Paralegal   16      $196              $233           $236       $227       $237      $214
      Trademarks




      144 Mid-Year Real Rate Report | 2020                                                                      wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 146 of 167 Page ID
     Section V: International Analysis     #:3893

     Germany
20                                                           By Industry Group and Matter Type


          Germany
     ByByIndustry      Group and Matter Type
          Industry Group and Matter Type


     Q2 2020 -- Real Rates for Partners and Associates                                                      Trend Analysis (Mean)

         Industry Group       MatterType
                              Matter Type      Role     n         First            Median         Third     Q2 2020 Q2 2019   Q2 2018
                                                                 Quartile                        Quartile

      Financials Excluding   Non-Litigation Partner     38          $559              $693        $846       $713      $673    $683
      Insurance
                                            Associate   94          $371              $469        $629       $485      $455    $460

      Health Care            Litigation     Partner     27          $418              $513        $659       $544      $554    $551

                                            Associate   38          $339              $383        $485       $418      $411    $410

                             Non-Litigation Partner     50          $366              $406        $564       $454      $458    $485

                                            Associate   64          $275              $332        $382       $361      $338    $357

      Industrials            Non-Litigation Partner     25          $325              $335        $451       $433      $447    $459

                                            Associate   28          $378              $551        $755       $551      $484    $410

      Technology and     Litigation     Partner         19          $398              $662        $663       $551      $570    $512
      Telecommunications
                         Non-Litigation Partner         66          $351              $412        $526       $446      $445    $443

                                            Associate   88          $312              $353        $365       $349      $348    $342




     145 Mid-Year Real Rate Report | 2020                                                                           wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 147 of 167 Page ID
020
      Section V: International Analysis     #:3894
                                                            By Firm Size


      Germany
           Germany
      By Firm Size
               By Firm Size


      Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

            Firm Size             Role    n      First     Median           Third     Q2 2020   Q2 2019   Q2 2018
                                                Quartile                   Quartile

       50 Lawyers or          Associate   15     $279       $335            $410       $338       $361     $374
       Fewer
       51-200 Lawyers         Partner     17     $345       $366            $367       $375       $382     $373

                              Associate   12     $275       $290            $312       $313       $311     $301

       201-500 Lawyers        Partner     47     $353       $405            $496       $413       $425     $436

                              Associate   46     $300       $353            $353       $337       $341     $341

       More Than 1,000        Partner     114    $499       $615            $758       $624       $626     $629
       Lawyers
                              Associate   235    $327       $396            $547       $442       $425     $430




      146 Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 148 of 167 Page ID
      Section V: International Analysis     #:3895

      United Kingdom
020                                                         By Role


         United Kingdom
      By Role       By Role


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals              Trend Analysis (Mean)

                  Role           n            First     Median         Third     Q2 2020   Q2 2019   Q2 2018
                                             Quartile                 Quartile

      Partner                   550           $625       $729          $895       $758       $751     $728

      Associate                 1030          $357       $478          $619       $496       $492     $485

      Paralegal                 331           $124       $182          $222       $183       $193     $218




      147 Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 149 of 167 Page ID
      Section V: International Analysis     #:3896

      United  Kingdom
020                                                      By Practice Area and Matter Type 1


         United Kingdom
      By Practice       Area and Matter Type
         By Practice Area and Matter Type


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                      Trend Analysis (Mean)

        Practice Area    MatterType
                         Matter Type      Role     n        First             Median           Third     Q2 2020   Q2 2019   Q2 2018
                                                           Quartile                           Quartile

      Commercial        Litigation     Partner     11        $677               $718           $882       $773      $696      $669

                                       Associate   21        $354               $468           $583       $457      $487      $449

                        Non-Litigation Partner     28        $502               $604           $761       $655      $690      $595

                                       Associate   41        $294               $417           $530       $423      $445      $414

      Corporate:       Non-Litigation Partner      14        $833               $951          $1,184      $982      $941      $728
      Mergers,
                                      Associate    32        $423               $536           $682       $550      $532      $529
      Acquisitions and
      Divestitures
      Corporate:        Litigation     Partner     26        $610               $758          $1,119      $837      $841      $748
      Other
                                       Associate   43        $407               $468           $541       $477      $457      $456

                                       Paralegal   18        $147               $185           $194       $193      $185      $196

                        Non-Litigation Partner     63        $665               $744           $864       $795      $765      $733

                                       Associate   94        $419               $511           $683       $560      $521      $476

                                       Paralegal   67         $67                $67           $108       $106      $110      $244

      Corporate:        Non-Litigation Partner     59        $517               $632           $809       $669      $725      $737
      Regulatory and
                                       Associate   100       $296               $389           $503       $419      $454      $498
      Compliance
                                       Paralegal   21        $150               $153           $194       $169      $196      $253

      Corporate: Tax    Non-Litigation Partner     22        $735               $903          $1,086      $879      $789      $702

                                       Associate   23        $385               $471           $619       $501      $450      $477

      Employment        Non-Litigation Partner     18        $621               $701           $701       $659      $509      $581
      and Labor:
                                       Associate   39        $326               $417           $493       $398      $318      $432
      Agreements
      Employment        Non-Litigation Partner     35        $517               $613           $737       $642      $647      $623
      and Labor:
                                       Associate   60        $308               $421           $568       $455      $421      $424
      Other
      Finance and       Non-Litigation Partner     71        $700               $745           $933       $818      $775      $726
      Securities:
                                       Associate   156       $412               $515           $653       $545      $524      $453
      Debt/Equity
      Offerings
      Finance and     Non-Litigation Partner       60        $682               $747           $902       $783      $757      $801
      Securities:
                                     Associate     110       $430               $522           $648       $535      $504      $508
      Investments and
      Other Financial                Paralegal     28        $160               $192           $293       $219      $206      $212

      Instruments




      148 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 150 of 167 Page ID
      Section V: International Analysis     #:3897

      United Kingdom
020                                                      By Practice Area and Matter Type 2


         United Kingdom
      By Practice       Area and Matter Type
         By Practice Area and Matter Type


      Q2 2020 -- Real Rates for Partners, Associates, and Paralegals                                      Trend Analysis (Mean)

         Practice Area    MatterType
                          Matter Type      Role     n       First             Median           Third     Q2 2020   Q2 2019   Q2 2018
                                                           Quartile                           Quartile

       Finance and       Non-Litigation Partner     46       $676             $1,034          $1,125      $961       $994     $949
       Securities: Loans
                                        Associate   77       $433               $564           $758       $587       $622     $591
       and Financing
                                        Paralegal   14       $245               $311           $419       $323       $309     $260

       Intellectual      Non-Litigation Partner     23       $250               $632           $701       $516       $429     $366
       Property: Other
                                        Paralegal   14       $122               $163           $167       $145       $153     $165

       Intellectual      Litigation     Partner     23       $640               $792           $890       $753       $743     $764
       Property:
                                        Associate   33       $401               $521           $632       $503       $498     $492
       Patents
                         Non-Litigation Partner     26       $354               $467           $574       $448       $481     $439

                                        Associate   18       $340               $383           $440       $380       $357     $334

                                        Paralegal   18       $159               $168           $246       $189       $210     $206

       Intellectual      Non-Litigation Partner     11       $565               $647           $798       $676       $649     $567
       Property:
                                        Associate   25       $303               $333           $425       $381       $379     $406
       Trademarks
                                        Paralegal   19       $176               $197           $220       $201       $206     $198

       Miscellaneous:    Non-Litigation Associate   17       $314               $484           $637       $468       $497     $356
       General Advice
       & Counsel




      149 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
        Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 151 of 167 Page ID
      Section V: International Analysis     #:3898

      United Kingdom
020                                                            By Industry Group and Matter Type


         United Kingdom
      By By
         Industry       Group and Matter Type
            Industry Group and Matter Type


      Q2 2020 -- Real Rates for Partners and Associates                                                       Trend Analysis (Mean)

          Industry Group       MatterType
                               Matter Type      Role     n          First            Median         Third     Q2 2020 Q2 2019   Q2 2018
                                                                   Quartile                        Quartile

       Financials Excluding   Litigation     Partner     28          $670              $771         $927       $803     $800     $865
       Insurance
                                             Associate   60          $391              $500         $584       $494     $512     $527

                              Non-Litigation Partner     243         $687              $765         $960       $839     $811     $818

                                             Associate   488         $408              $512         $648       $534     $525     $521

       Health Care            Litigation     Partner     32          $692              $790         $901       $799     $737     $741

                                             Associate   54          $425              $502         $638       $516     $489     $510

                              Non-Litigation Partner     48          $453              $665         $806       $666     $621     $642

                                             Associate   73          $297              $373         $502       $429     $372     $415

       Industrials            Non-Litigation Partner     48          $256              $615        $1,141      $677     $677     $511

                                             Associate   46          $391              $614         $832       $606     $498     $402

       Technology and     Litigation         Partner     11          $612              $761         $797       $702     $715     $672
       Telecommunications
                                             Associate   13          $308              $429         $455       $391     $449     $428

                              Non-Litigation Partner     98          $536              $676         $733       $641     $636     $603

                                             Associate   189         $287              $400         $493       $412     $440     $400




      150 Mid-Year Real Rate Report | 2020                                                                            wkelmsolutions.com
       Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 152 of 167 Page ID
     Section V: International Analysis     #:3899

     United Kingdom
20                                                         By Firm Size


        United Kingdom
     By Firm Size
              By Firm Size


     Q2 2020 -- Real Rates for Partners and Associates                                Trend Analysis (Mean)

           Firm Size             Role    n      First     Median           Third     Q2 2020   Q2 2019   Q2 2018
                                               Quartile                   Quartile

     50 Lawyers or           Associate   25     $310       $360            $425       $363      $358      $408
     Fewer
     51-200 Lawyers          Partner     23     $250       $333            $547       $439      $458      $458

                             Associate   21     $242       $316            $388       $333      $353      $350

     201-500 Lawyers         Partner     39     $618       $701            $755       $685      $673      $662

                             Associate   63     $405       $427            $505       $460      $419      $433

     501-1,000 Lawyers       Partner     17     $763       $889           $1,187      $924      $1,008    $824

                             Associate   37     $393       $553            $691       $555      $609      $536

     More Than 1,000         Partner     334    $676       $760            $950       $822      $805      $797
     Lawyers
                             Associate   687    $370       $501            $647       $519      $517      $514




     151 Mid-Year Real Rate Report | 2020                                                      wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 153 of 167 Page ID
                                     #:3900




 Section VI:
 Matter Staffing
 Analysis




2020 Mid-Year Real Rate Report
      Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 154 of 167 Page ID
    Section VI: Matter Staffing Analysis  #:3901

    Short Litgation Matters, 40 to 100 Total Hours Billed
    2018 to 2020 -- Percentage of Hours Billed per Matter


                             Partners   Associates      Paralegals   n = number of matters billed                                      n

     Bankruptcy and
         Collections
                                                  55%                                            31%                     15%           974

         Commercial                          47%                                           41%                            12%          654

Corporate: Regulatory
     and Compliance
                                                        63%                                               32%               5% 81

    Corporate: Other                              53%                                               40%                     7%         555

        Employment
          and Labor
                                               51%                                               43%                        6%         602

      Environmental                               53%                                    25%                       22%                 80

         Finance and
            Securities
                                             48%                                             46%                            6%         137

     General Liability                      46%                                        39%                          14%                1,467

   Insurance Defense                              52%                                        34%                      14%              7,397

         Intellectual
    Property: Patents
                                                  53%                                               41%                     6%         259

          Intellectual
      Property: Other
                                                        65%                                                32%                  3% 19

       Marketing and
         Advertising
                                         38%                                     40%                                22%                16

          Real Estate                             52%                                               42%                     6%         582

                         0%                                              50%                                                    100%

                         0                                                50                                                     100




    153 Mid-Year Real Rate Report | 2020                                                                         wkelmsolutions.com
      Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 155 of 167 Page ID
    Section VI: Matter Staffing Analysis  #:3902

    Long Litgation Matters, More Than 100 Total Hours Billed
    2018 to 2020 -- Percentage of Hours Billed per Matter


                             Partners   Associates        Paralegals   n = number of matters billed                              n

     Bankruptcy and
                                                    55%                                               36%             8%         427
         Collections

         Commercial                      39%                                             48%                      13%            744

Corporate: Regulatory
                                        35%                                              56%                          9%         192
     and Compliance

    Corporate: Other                      41%                                               49%                      10%         781

        Employment
          and Labor
                                         37%                                           50%                           14%         673

      Environmental                                  59%                                               30%           11%         105

         Finance and
            Securities
                                        35%                                           52%                            13%         194

     General Liability                   38%                                       40%                         22%               1,717

   Insurance Defense                          47%                                           38%                   15%            5,337

         Intellectual                     40%                                               51%                       9%         588
    Property: Patents

Intellectual Property:                  35%                                                 60%                         5% 16
          Trademarks

          Intellectual                   36%                                             52%                         12%         25
      Property: Other

       Marketing and
         Advertising
                                          41%                                             47%                        12%         33

          Real Estate                                57%                                               34%            9%         542

                         0%                                                50%                                             100%

                         0                                                  50                                             100




    154 Mid-Year Real Rate Report | 2020                                                                     wkelmsolutions.com
      Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 156 of 167 Page ID
    Section VI: Matter Staffing Analysis  #:3903

    Short Non-Litgation Matters, 40 to 100 Total Hours Billed
    2018 to 2020 -- Percentage of Hours Billed per Matter


                             Partners   Associates        Paralegals   n = number of matters billed                                        n

     Bankruptcy and
                                                            71%                                                   24%           6%         207
         Collections

           Corporate                                51%                                               43%                       7% 224

         Commercial                                 52%                                               41%                      7%          513
  Corporate: Mergers,
      Acquisitions &                                54%                                                41%                      5% 102
         Divestitures
Corporate: Regulatory
                                               47%                                              46%                            7%          492
     and Compliance

    Corporate: Other                                52%                                               41%                      7%          879

        Employment
          and Labor
                                                    52%                                               41%                      7%          684

      Environmental                                          71%                                                  26%               3% 43

         Finance and
            Securities
                                           42%                                               51%                               7%          1,446

         Government
           Relations
                                                    53%                                                45%                          2% 32

         Intellectual
    Property: Patents
                                          40%                                            46%                              14%              1,753

Intellectual Property:
          Trademarks
                                        34%                                      43%                                    23%                111

          Intellectual
      Property: Other
                                              41%                                          49%                                10%          101

       Marketing and
         Advertising
                                                    55%                                                34%                    12%          17

          Real Estate                                 61%                                                   33%                 6%         1,697

                         0%                                                50%                                                      100%

                         0                                                  50                                                       100




    155 Mid-Year Real Rate Report | 2020                                                                           wkelmsolutions.com
      Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 157 of 167 Page ID
    Section VI: Matter Staffing Analysis  #:3904

    Long Non-Litgation Matters, More Than 100 Total Hours Billed
    2018 to 2020 -- Percentage of Hours Billed per Matter


                             Partners     Associates        Paralegals     n = number of matters billed                                  n

     Bankruptcy and
                                                       55%                                                 39%                6%         160
         Collections

         Commercial                              49%                                                 44%                     8%          651
  Corporate: Mergers,
      Acquisitions &                22%                                  39%                                     39%                     287
         Divestitures

Corporate: Regulatory
     and Compliance
                                                44%                                                47%                       9%          674

    Corporate: Other                          39%                                            48%                        12%              1,328

        Employment
          and Labor
                                                43%                                                48%                       9%          733

      Environmental                                   54%                                                 39%                7%          71

         Finance and
                                        30%                                                61%                               9%          2,206
            Securities

         Government
                                                    48%                                                   49%                  3% 51
           Relations

         Intellectual
                                                 47%                                               44%                       9%          280
    Property: Patents

Intellectual Property:
                                        30%                                          51%                               20%               145
          Trademarks

          Intellectual
      Property: Other
                                          34%                                          50%                              16%              95

       Marketing and
         Advertising
                                           37%                                              47%                         16%              37

          Real Estate                                     59%                                              34%               8%          1,230

                         0%                                                    50%                                                100%

                         0                                                      50                                                 100




    156 Mid-Year Real Rate Report | 2020                                                                           wkelmsolutions.com
 Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 158 of 167 Page ID
                                     #:3905




 Appendix:
 Data Methodology




2020 Mid-Year Real Rate Report
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 159 of 167 Page ID
                                       #:3906

Appendix: Data Methodology


Invoice Information                                  Non-Invoice Information

Data in Wolters Kluwer’s ELM Solutions reference     To capture practice area details, the matter ID
database and in the 2020 Mid-Year Real Rate          within each invoice was associated with matter
Report were taken from invoice line item entries     profiles containing areas of work in the systems
contained in invoices received and approved by       of each company. The areas of work were then
participating companies.                             systematically categorized into legal practice
                                                     areas. Normalization of practice areas was done
Invoice data were received in the Legal Electronic   based on company mappings to system-level
Data Exchange Standard (LEDES) format (LEDES.        practice areas available in the ELM Solutions
org). The following information was extracted        system and by naming convention.
from those invoices and their line items:
                                                     The majority of analyses included in this report
• Law firm (which exists as a random number in       have been mapped to one of 12 practice areas,
  the ELM Solutions reference database)              further divided into sub-areas and litigation/ non-
• Timekeeper ID (which exists as a random            litigation (for more information on practice areas
  number in the ELM Solutions reference              and sub-areas, please refer to pages 163-165).
  database)
                                                     To capture location and jurisdiction details,
• Matter ID (which exists as a random number in      law firms and timekeepers were systematically
  the ELM Solutions reference database)              mapped to the existing profiles within ELM
• Timekeeper’s position (role) within the law firm   Solutions systems, as well as with publicly
  (partner, associate, paralegal, etc.)              available data sources for further validation and
                                                     normalization. Where city location information
• Uniform Task-Based Management System Code          is provided, it includes any address within that
  Set, Task Codes, and Activity Codes (UTBMS.        city’s defined Core-Based Statistical Area (CBSA)
  com)                                               as defined by the Office of Management and
• Date of service                                    Budget (OMB). The CBSAs are urban centers
                                                     with populations of 10,000 or more and include
• Hours billed                                       all adjacent counties that are economically
• Hourly rate billed                                 integrated with that urban center.
• Fees billed                                        Where the analyses focus on partners, associates,
                                                     and paralegals, the underlying data occasionally
                                                     included some sub-roles, such as “senior
                                                     partner” or “junior associate.” In such instances,
                                                     those timekeeper sub-roles were placed within
                                                     the broader partner, associate, and paralegal
                                                     segments.

                                                     Demographics regarding law firm size, location,
                                                     and lawyer years of experience were augmented
                                                     by incorporating publicly available information.




158 Mid-Year Real Rate Report | 2020                                                wkelmsolutions.com
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 160 of 167 Page ID
                                       #:3907

Appendix: Data Methodology
A Note on US Cities
Throughout the report, we have used city names to refer to CBSA and consistently used the principal city
in the CBSA to refer to the entire area. The following are the shorthand city names used in this report and
the corresponding CBSA designations, as defined by the OMB.


Principal City                          CBSA Name

Akron, OH                              Akron, OH
Albany, NY                             Albany-Schenectady-Troy, NY
Albuquerque, NM                        Albuquerque, NM
Atlanta, GA                            Atlanta-Sandy Springs-Alpharetta, GA
Austin, TX                             Austin-Round Rock-Georgetown, TX
Baltimore, MD                          Baltimore-Columbia-Towson, MD
Baton Rouge, LA                        Baton Rouge, LA
Birmingham, AL                         Birmingham-Hoover, AL
Boise City, ID                         Boise City, ID
Boston, MA                             Boston-Cambridge-Newton, MA-NH
Bridgeport, CT                         Bridgeport-Stamford-Norwalk, CT
Buffalo, NY                            Buffalo-Cheektowaga, NY
Burlington, VT                         Burlington-South Burlington, VT
Charleston, SC                         Charleston-North Charleston, SC
Charleston, WV                         Charleston, WV
Charlotte, NC                          Charlotte-Concord-Gastonia, NC-SC
Chicago, IL                            Chicago-Naperville-Elgin, IL-IN-WI
Cincinnati, OH                         Cincinnati, OH-KY-IN
Cleveland, OH                          Cleveland-Elyria, OH
Columbia, SC                           Columbia, SC
Columbus, OH                           Columbus, OH
Dallas, TX                             Dallas-Fort Worth-Arlington, TX
Dayton, OH                             Dayton-Kettering, OH
Denver, CO                             Denver-Aurora-Lakewood, CO
Detroit, MI                            Detroit-Warren-Dearborn, MI
Fresno, CA                             Fresno, CA
Grand Rapids, MI                       Grand Rapids-Kentwood, MI
Greenville, SC                         Greenville-Anderson, SC
Harrisburg, PA                         Harrisburg-Carlisle, PA
Hartford, CT                           Hartford-East Hartford-Middletown, CT
Honolulu, HI                           Urban Honolulu HI
Houston, TX                            Houston-The Woodlands-Sugar Land, TX


159 Mid-Year Real Rate Report | 2020                                                  wkelmsolutions.com
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 161 of 167 Page ID
                                       #:3908

Appendix: Data Methodology
A Note on US Cities


Principal City                          CBSA Name

Indianapolis, IN                       Indianapolis-Carmel-Anderson, IN
Jackson, MS                            Jackson, MS
Jacksonville, FL                       Jacksonville, FL
Kansas City, MO                        Kansas City, MO-KS
Lafayette, LA                          Lafayette, LA
Las Vegas, NV                          Las Vegas-Henderson-Paradise, NV
Lexington, KY                          Lexington-Fayette, KY
Little Rock, AR                        Little Rock-North Little Rock-Conway, AR
Los Angeles, CA                        Los Angeles-Long Beach-Anaheim, CA
Louisville, KY                         Louisville/Jefferson County, KY-IN
Madison, WI                            Madison, WI
Memphis, TN                            Memphis-Forrest City, TN-MS-AR
Miami, FL                              Miami-Fort Lauderdale-Pompano Beach, FL
Milwaukee, WI                          Milwaukee-Waukesha, WI
Minneapolis, MN                        Minneapolis-St. Paul-Bloomington, MN-WI
Nashville, TN                          Nashville-Davidson-Murfreesboro-Franklin, TN
New Haven, CT                          New Haven-Milford, CT
New Orleans, LA                        New Orleans-Metairie, LA
New York, NY                           New York-Newark-Jersey City, NY-NJ-PA
Oklahoma City, OK                      Oklahoma City, OK
Omaha, NE                              Omaha-Council Bluffs, NE-IA
Orlando, FL                            Orlando-Kissimmee-Sanford, FL
Philadelphia, PA                       Philadelphia-Camden-Wilmington, PA-NJ-DE-MD
Phoenix, AZ                            Phoenix-Mesa-Chandler, AZ
Pittsburgh, PA                         Pittsburgh, PA
Portland, ME                           Portland-South Portland, ME
Portland, OR                           Portland-Vancouver-Hillsboro, OR-WA
Providence, RI                         Providence-Warwick, RI-MA
Raleigh, NC                            Raleigh-Cary, NC
Reno, NV                               Reno-Carson City-Fernley, NV
Richmond, VA                           Richmond, VA
Rochester, NY                          Rochester, NY
Sacramento, CA                         Sacramento-Roseville-Folsom, CA
Salt Lake City, UT                     Salt Lake City, UT



160 Mid-Year Real Rate Report | 2020                                                  wkelmsolutions.com
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 162 of 167 Page ID
                                       #:3909

Appendix: Data Methodology
A Note on US Cities


Principal City                          CBSA Name

San Diego, CA                          San Diego-Chula Vista-Carlsbad, CA
San Francisco, CA                      San Francisco-Oakland-Berkeley, CA
San Jose, CA                           San Jose-Sunnyvale-Santa Clara, CA
San Juan, PR                           San Juan-Bayamon-Caguas, PR
Savannah, GA                           Savannah, GA
Seattle, WA                            Seattle-Tacoma-Bellevue, WA
St. Louis, MO                          St. Louis, MO-IL
Syracuse, NY                           Syracuse, NY
Tallahassee, FL                        Tallahassee, FL
Tampa, FL                              Tampa-St. Petersburg-Clearwater, FL
Toledo, OH                             Toledo, OH
Trenton, NJ                            Trenton-Princeton, NJ
Tulsa, OK                              Tulsa, OK
Washington, DC                         Washington-Arlington-Alexandria, DC-VA-MD-WV
Wheeling, WV                           Wheeling, WV-OH




161 Mid-Year Real Rate Report | 2020                                              wkelmsolutions.com
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 163 of 167 Page ID
                                       #:3910

Appendix: Data Methodology

Anonymization of the Dataset                         “Real Rate” Definition
Prior to inclusion in the ELM Solutions reference    The information in this report consists of data
database, we systematically scrubbed the             taken from client invoices submitted by law
data of any information that would identify a        firms for work performed from 7/1/2017 through
particular matter, company, law firm, invoice, or    6/30/2020. All Invoices were submitted through
timekeeper (individual). To ensure relationships     the ELM billing systems.
necessary for analysis, those variables were
                                                     The analyses contained in this report are
assigned randomly generated numbers. To
                                                     derived from aggregating hours, fees, and rates
maintain data integrity and allow for proper
                                                     submitted as line items on those invoices. For a
analysis, these numbers are linked across data
                                                     line item to qualify for inclusion in this report,
tables to enforce their associations.
                                                     it had to undergo multiple and rigorous testing
To further ensure anonymity and confidentiality:     processes to ensure its validity.
• The information is published in such a manner      For example, for a rate to be loaded to the ELM
  as to make it reasonably impervious to reverse     Solutions reference database and used in this
  analysis should some attempt be made to            report, it must have been part of an invoice line
  determine what data might pertain to any           entry in which all of the following items were
  company, law firm, timekeeper, invoice, or         included:
  matter;                                            • Name of the biller
• The 2020 Mid-Year Real Rate Report will not        • Role of the biller
  reveal which ELM Solutions client or clients are   • Date of activity
  included or excluded in its analyses;
                                                     • Hourly rate charged
• Clients are not and will not be informed as        • Time charged
  to whether their data are included within a
  particular facet of analysis; and                  • UTBMS code associated with the time charged
                                                     • Total amount charged for the activity
• No textual description of any legal work
  performed by any individual exists in the          In addition, each line item’s hourly rate was
  ELM Solutions reference database.                  validated against its “real rate” (calculated by
                                                     dividing the total amount charged for the activity
A Note on Insurance Litigation                       by the time charged). Any line items with an
Our aim is to provide a point of comparison          hourly rate that did not align closely with the real
for companies purchasing law firm services. To       rate were not loaded to the reference database.
improve comparability, we removed data related       Real Rate = Line Item Total/Line Item Hours
to insurance company defense litigation for all      (Units) Example: $4,000/10 Hours = Real Rate of
analyses unless noted otherwise. Insurance           $400
litigation tends to be less expensive than
other types of litigation, as it is typically more   Adjustments the client made to line item amounts
repetitive and less complex.                         subsequent to submission are not factored into
                                                     the dataset. These types of adjustments may
                                                     impact the effective rate paid by the client to the
                                                     law firm but do not reflect the real rate billed.




162 Mid-Year Real Rate Report | 2020                                                 wkelmsolutions.com
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 164 of 167 Page ID
                                       #:3911

Appendix: Data Methodology

In short, the real rate is the rate appearing on an     All data included within this report have been
approved invoice at the invoice line item level.        mapped to a corresponding practice area. The
                                                        majority of our analyses focus on the following 12
Aggregations of data taken from millions of these
                                                        practice areas:
line item–level invoice entries are the core of the
information analyzed.                                   • Bankruptcy and Collections
                                                        • Commercial
A Note on Negotiated Rates and Billing
                                                        • Corporate
Practices law firms can generally follow vary for       • Employment and Labor
submitting “negotiated” rates on invoices. Firms
                                                        • Environmental
may submit the negotiated rate as the hourly rate
identified on the invoice line item, insert a vendor    • Finance and Securities
line item adjustment to ensure compliance,              • General Liability
or provide a vendor invoice level adjustment            • Government Relations
to bring the total amount of the fees into              • Insurance Defense
compliance with agreed-on discounts. Although
the former two are considered part of the real          • Intellectual Property
rate calculation, the latter can be problematic. It     • Marketing and Advertising
is not directly linked to a line item, and therefore,   • Real Estate
for the purposes of determining the rate, it
                                                        Within each client’s areas of work, sub-areas are
should not be assumed that the adjustment
                                                        often identified. The lists that follow identify
is related to a specific line item. Invoice-level
                                                        client areas of work and, within those areas, the
adjustments may represent a credit or some
                                                        sub-areas underneath each practice area. Often,
other type of adjustment placed on the invoice.
                                                        the same sub-area appears within different
To ensure these types of adjustments would not
                                                        practice areas. For example, the sub-area
adversely impact the analysis contained within
                                                        “General/Other” when listed under “Commercial
the 2020 Mid-Year Real Rate Report, the team
                                                        and Contracts” refers to general work provided
reviewed the population of invoices and line
                                                        regarding Commercial and Contracts matters.
items to determine what the deviation of the real
                                                        When listed under the “Employment and Labor”
rate might be based on inclusion or exclusion.
                                                        practice area, the same sub-area refers to work
The analysis demonstrated that the variance was
                                                        provided on Employment and Labor. Where
not significant (less than 1%).
                                                        applicable and practicable, each area and sub-
As such, we decided not to include the vendor-          area has been further subdivided into litigation
level adjustments in the report.                        and non- litigation work for the purposes of
                                                        granular analysis.
Types of Matters Included in the Analysis
Matters within the ELM Solutions system are             Bankruptcy and Collections
associated with areas of work described and             Chapter 11
defined by ELM Solutions clients. Those areas           Collections
of work were analyzed and systematically                General/Other
categorized into legal practice areas.                  Workouts and Restructuring
Normalization of practice areas was supported by
mappings to system-level practice areas available
in the ELM Solutions system and by naming
convention.




163 Mid-Year Real Rate Report | 2020                                                  wkelmsolutions.com
    Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 165 of 167 Page ID
                                        #:3912

Appendix: Data Methodology

Commercial (Commercial Transactions and Agreements)
Contract Breach or Dispute
General, Drafting, and Review
General/Other

Corporate1
Antitrust and Competition                                              Partnerships and Joint Ventures
Corporate Development                                                  Regulatory and Compliance
General/Other                                                          Tax
Governance                                                             Treasury
Information and Technology                                             White Collar/Fraud/Abuse
Mergers, Acquisitions, and Divestitures

Employment and Labor
ADA                                                                    General/Other
Agreements                                                             Immigration
Compensation and Benefits                                              Union Relations and Negotiations/NLRB
Discrimination, Retaliation, and Harassment/EEO                        Wages, Tips, and Overtime
Employee Dishonesty/Misconduct                                         Wrongful Termination
ERISA

Environmental
General/Other
Health and Safety
Superfund
Waste/Remediation

Finance and Securities
Commercial Loans and Financing                                         Investments and Other Financial Instruments
Debt/Equity Offerings                                                  Loans and Financing
Fiduciary Services                                                     SEC Filings and Financial Reporting
General/Other                                                          Securities and Banking Regulations

General Liability
Asbestos/Mesothelioma                                                  Personal Injury/Wrongful Death
Auto and Transportation                                                Premises
Consumer Related Claims                                                Product and Product Liability
Crime, Dishonesty and Fraud                                            Property Damage
General/Other                                                          Toxic Tort

Government Relations
General/Other
Lobbying and Relations




1 All references to “Corporate: General/Other” in the 2020 Mid-Year Real Rate Report are the aggregation of all Corporate subareas excluding
  the Mergers, Acquisitions, and Divestitures sub-area and the Regulatory and Compliance sub-area.


164 Mid-Year Real Rate Report | 2020                                                                              wkelmsolutions.com
    Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 166 of 167 Page ID
                                        #:3913

Appendix: Data Methodology

Insurance Defense
Auto and Transportation
General/Other
Personal Injury/Wrongful Death
Product and Product Liability
Professional Liability
Property Damage
Toxic Tort

Intellectual Property2
General/Other
Licensing
Patents
Trademarks

Marketing and Advertising
General/Other


Real Estate
Construction/Development
Easement and Right of Way
General/Other
Land Use/Zoning/Restrictive Covenants
Landlord/Tenant Issues
Leasing
Property/Land Acquisition or Disposition
Titles




2 All references to “Intellectual Property: General/Other” in the 2020 Mid-Year Real Rate Report are the aggregation of all Intellectual Property
  sub-areas excluding the Patents and Trademarks sub-areas.


165 Mid-Year Real Rate Report | 2020                                                                                 wkelmsolutions.com
   Case 2:19-cv-08612-PSG-JC Document 190-4 Filed 02/11/21 Page 167 of 167 Page ID
                                       #:3914




About Wolters Kluwer’s ELM Solutions
Wolters Kluwer’s ELM Solutions is the market-leading global provider of enterprise legal spend
and matter management, contract lifecycle management, and legal analytics solutions. We
provide a comprehensive suite of tools that address the growing needs of corporate legal
operations departments to increase operational efficiency and reduce costs. Corporate legal
and insurance claims departments trust our innovative technology and end-to-end customer
experience to drive world-class business outcomes. Wolters Kluwer’s ELM Solutions was named
a leader in both the IDC MarketScape: Worldwide Enterprise Legal Spend Management 2020
Vendor Assessment and IDC MarketScape: Worldwide Enterprise Matter Management 2020 Vendor
Assessment. The award-winning products include Passport®, the highest-rated ELM solution in
the latest Hyperion MarketView™ Legal Market Intelligence Report; TyMetrix® 360°, the industry’s
leading SaaS-based e-billing and matter management solution; CLM Matrix, named a “strong
performer” in the 2019 Q1 CLM Forrester Wave report; and the LegalVIEW® portfolio of legal
analytics solutions based upon the industry’s largest and most comprehensive legal spend
database, with more than $140 billion in invoices.




166 Mid-Year Real Rate Report | 2020                                            wkelmsolutions.com
